 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

Exhibit 10.18

 

 

 

 

DISCOVERY COLLABORATION AND LICENSE

AGREEMENT

between

BICYCLETX LIMITED

and

GENENTECH, INC.

Dated as of February 21, 2020

 



 



TABLE OF CONTENTS

Page

 

 

 

 

 

ARTICLE 1

DEFINITIONS


1

ARTICLE 2

DISCOVERY COLLABORATION AND ACTIVITIES


23

 

2.1

Collaboration Overview


23

 

2.2

Discovery Research Plan


23

 

2.3

Phases of the Collaboration


23

 

2.4

Discovery Research Activities


27

 

2.5

Discovery Progression Decision Points


28

ARTICLE 3

TARGET NOMINATION AND SUBSTITUTION


32

 

3.1

Target Nomination


32

 

3.2

Target Substitution


34

 

3.3

Genentech Reserved Targets


36

ARTICLE 4

COLLABORATION MANAGEMENT


36

 

4.1

Joint Research Committee


36

 

4.2

General Provisions Applicable to the JRC


37

 

4.3

Decisions


38

 

4.4

Limitations on Authority


39

 

4.5

Alliance Manager


39

 

4.6

Discontinuation of the JRC


39

 

4.7

Interactions Between a Committee and Internal Teams


39

 

4.8

Working Groups


39

 

4.9

Expenses


40

ARTICLE 5

DEVELOPMENT AND REGULATORY


40

 

5.1

Development of Licensed Products following Dev Go


40

 

5.2

Additional Discovery Activities After Dev Go Notice


40

 

5.3

Transfer of CMC Materials [***]


41

 

5.4

Technology Transfer Following Dev Go


42

 

5.5

Subcontracting


42

 

5.6

Regulatory Matters


43

ARTICLE 6

COMMERCIALIZATION


44

 

6.1

In General


44

 

6.2

Commercialization Diligence


44

 

6.3

Product Trademarks


44

 

6.4

Commercial Supply of Compounds or Licensed Products


44

 



- i -



TABLE OF CONTENTS

(continued)

Page

 

ARTICLE 7

GRANT OF RIGHTS


44

 

7.1

Grants to Genentech


44

 

7.2

Grants to Bicycle


45

 

7.3

Residual Knowledge


45

 

7.4

Sublicenses


46

 

7.5

Distributorships


46

 

7.6

Retention of Rights


46

 

7.7

No Implied Licenses


46

 

7.8

Exclusivity


46

ARTICLE 8

PAYMENTS AND RECORDS


47

 

8.1

Upfront Payment


47

 

8.2

Target Nomination; Targeting Arms


47

 

8.3

Target Substitution


48

 

8.4

Discovery Milestones


48

 

8.5

Development, Regulatory and First Commercial Sale Milestones


48

 

8.6

Sales-Based Milestones


50

 

8.7

Royalties


50

 

8.8

Royalty Payments and Reports


52

 

8.9

Mode of Payment


53

 

8.10

No Exclusion for a Bona Fide Claim


53

 

8.11

Withholding Taxes


53

 

8.12

Taxes


54

 

8.13

Interest on Late Payments


54

 

8.14

Audit


54

 

8.15

Audit Dispute


54

 

8.16

Confidentiality


54

 

8.17

No Other Compensation


55

ARTICLE 9

INTELLECTUAL PROPERTY


55

 

9.1

Ownership of Intellectual Property


55

 

9.2

United States Law


55

 

9.3

Assignment Obligation


55

 

9.4

Patent Prosecution and Maintenance


56

 

9.5

Patent Enforcement


60





- ii -



TABLE OF CONTENTS

(continued)

Page

 

 

9.6

Infringement Claims by Third Parties


62

 

9.7

Invalidity or Unenforceability Defenses or Actions


62

 

9.8

Third Party Licenses


63

 

9.9

Product Trademarks


63

 

9.10

Inventor’s Remuneration


64

 

9.11

Common Interest


64

ARTICLE 10

PHARMACOVIGILANCE AND SAFETY


64

 

10.1

Pharmacovigilance


64

 

10.2

Notification requirements


64

ARTICLE 11

CONFIDENTIALITY AND NON-DISCLOSURE


64

 

11.1

Confidentiality Obligations


64

 

11.2

Permitted Use or Disclosures


65

 

11.3

Use of Name


66

 

11.4

Press Releases


67

 

11.5

Publications


67

 

11.6

Destruction of Confidential Information


68

ARTICLE 12

REPRESENTATIONS AND WARRANTIES


68

 

12.1

Mutual Representations and Warranties


68

 

12.2

Additional Representations and Warranties of Bicycle


69

 

12.3

Additional Representations,Warranties and Covenants of Genentech


70

 

12.4

Covenants of Bicycle


70

 

12.5

DISCLAIMER OF WARRANTIES


71

ARTICLE 13

INDEMNIFICATION; INSURANCE


71

 

13.1

Indemnification of Bicycle


71

 

13.2

Indemnification of Genentech


71

 

13.3

Notice of Claim


71

 

13.4

Control of Defense


72

 

13.5

Limitation of Liability


72

 

13.6

Insurance


72

ARTICLE 14

TERM AND TERMINATION


73

 

14.1

Term


73

 

14.2

Termination For Convenience


73

 

14.3

Termination for Uncured Material Breach


74





- iii -



TABLE OF CONTENTS

(continued)

Page

 

 

14.4

Termination for Insolvency


75

 

14.5

Rights in Bankruptcy


75

 

14.6

Effects of Termination


76

 

14.7

Rights in Lieu of Termination


79

 

14.8

Termination of Terminated Territory


80

 

14.9

Accrued Rights; Surviving Obligations


80

ARTICLE 15

MISCELLANEOUS


81

 

15.1

Force Majeure


81

 

15.2

Export Control


81

 

15.3

Assignment


82

 

15.4

Effects of a Change of Control


82

 

15.5

Severability


82

 

15.6

Governing Law, Jurisdiction and Service


82

 

15.7

Dispute Resolution


83

 

15.8

Notices


84

 

15.9

Entire Agreement; Amendments


85

 

15.10

English Language


85

 

15.11

Waiver and Non-Exclusion of Remedies


85

 

15.12

No Benefit to Third Parties


85

 

15.13

Further Assurance


85

 

15.14

Relationship of the Parties


86

 

15.15

Performance by Affiliates


86

 

15.16

Counterparts; Facsimile Execution


86

 

15.17

References


86

 

15.18

Schedules


86

 

15.19

Construction


86

 

SCHEDULES

 

 

 

Schedule 1.60

Dev Go Criteria for the Initial Collaboration Targets

Schedule 1.66

Discovery Construct Threshold Criteria

Schedule 1.69

Initial Discovery Research Plan

Schedule 1.81

Existing Targeting Arms

Schedule 1.111

Genentech Reserved Targets

Schedule 1.113

Genentech Specified Countries

Schedule 1.120

Hit Success Criteria for the Initial Collaboration Targets

 



- iv -



 

 

Schedule 1.128

Initial Collaboration Targets

Schedule 1.150

LSR Go Criteria for the Initial Collaboration Targets

Schedule 2.3.2 Part 1

Genentech Targeting Arms of Interest

Schedule 2.3.2 Part 2

[***] Terms of the [***] License

Schedule 2.3.2 Part 3

Targeting Arm Criteria applicable to the [***] Targeting Arm

Schedule 12.2.1

Existing Patents

Schedule 15.7.3

Arbitration

 



- v -



 

DISCOVERY COLLABORATION AND LICENSE AGREEMENT

This Discovery Collaboration and License Agreement (the “Agreement”) is made and
entered into effective as of February 21, 2020 (the “Effective Date”) by and
between BicycleTx Limited, a company incorporated in England and Wales
(“BicycleTx”), and Genentech, Inc., a Delaware corporation
(“Genentech”).  BicycleTx and Genentech are referred to herein individually as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, BicycleTx owns or controls certain intellectual property rights with
respect to a proprietary phage display discovery platform and related technology
for the identification and optimization of Bicycles (as defined herein) suitable
for development and commercialization as therapeutic products;

WHEREAS, the Parties desire to collaborate to conduct certain Discovery Research
Activities (as defined herein) to generate Bicycles directed to targets selected
by Genentech, and to advance the resulting constructs into further pre-clinical
development and potential clinical development and commercialization as product
candidates; and

WHEREAS, BicycleTx wishes to grant to Genentech, and Genentech wishes to
receive, a license under such intellectual property rights to develop and
commercialize products incorporating such Bicycles and resulting constructs in
the Territory (as defined herein), in each case in accordance with the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1        “Accounting Standards” means, with respect to a Party and its
Affiliates, either (a) International Financial Reporting Standards (“IFRS”) or
(b) United States generally accepted accounting principles (“GAAP”), in either
case ((a) or (b)) that are used at the applicable time, and as consistently
applied, by such Party or any of its Affiliates.

1.2        “Acquisition” means, with respect to a Party, a merger, acquisition
(whether of all of the stock or all or substantially all of the assets of a
Person or any operating or business division of a Person) or similar transaction
by or with the Party, other than a Change of Control of the Party.

1.3        “Additional Discovery Activities” has the meaning set forth in
Section 5.2.

1.4        “Adverse Ruling” has the meaning set forth in Section 14.3.2.

1.5        “Affiliate” means, with respect to a Party, any Person that, directly
or indirectly, through one (1) or more intermediaries, controls, is controlled
by or is under common control with such Party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the



 



 

management or policies of a Person, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise; or (b) the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interest of a Person
(or, with respect to a limited partnership or other similar entity, its general
partner or controlling entity).  Anything to the contrary in this paragraph
notwithstanding, [***] shall not be deemed an Affiliate of Genentech unless
Genentech provides written notice to BicycleTx of its desire to include [***] as
Affiliate(s) of Genentech.

1.6        “Agreement” has the meaning set forth in the preamble hereto.

1.7        “Alliance Manager” has the meaning set forth in Section 4.5.

1.8        “Antigen Target” means a Target expressed by cells or tissues of
interest and (a) may comprise (but is not limited to) proteins expressed within
the tumor microenvironment, by tumor cells, or by immune cells and (b) is
intended to provide a localization address rather than a functional and/or
immunomodulatory response.

1.9        “Applicable Law” means federal, state, local, national and
supra-national laws, statutes, rules, and regulations, including any rules,
regulations, guidelines, or other requirements enacted by a government
authority, including Regulatory Authorities, major national securities exchanges
or major securities listing organizations, that may be in effect from time to
time during the Term and applicable to the performance by a Party of its
obligations, or exercise of its rights, under this Agreement.

1.10      “Audit Expert” has the meaning set forth in Section 8.15.

1.11      “Bankruptcy Code” has the meaning set forth in Section 14.5.1.

1.12      “Bicycle” means a monomeric peptide or peptide derivative crosslinked
via a central scaffold to form a conformationally constrained structure with
more than one cyclic component.

1.13      “Bicycle Construct” means a molecule that contains (a) a Bicycle that
is specifically directed to or capable of binding a Modulator Target, with or
without (b) a Targeting Arm.

1.14      “BicycleTx” has the meaning set forth in the preamble hereto.

1.15      “BicycleTx Background Know-How” means all Know-How that (a) is
Controlled by BicycleTx or any of its Affiliates on the Effective Date or during
the Term as a result of performing activities outside the scope of this
Agreement and (b) is [***] for (i) the discovery, validation, characterization,
and testing of Bicycle Constructs or (ii) Exploiting any Compound or Licensed
Product.

1.16      “BicycleTx Background Patents” means all Patents that (a) are
Controlled by BicycleTx or any of its Affiliates on the Effective Date or during
the Term and (b) solely Cover BicycleTx Background Know-How.

1.17      “BicycleTx Collaboration Invention” has the meaning set forth in
Section 1.45.





- 2 -



 

1.18      “BicycleTx Collaboration Know-How” means all Collaboration Know-How
that is generated by or on behalf of BicycleTx or its Affiliates solely or
jointly with a Third Party, including all Know-How in BicycleTx Collaboration
Inventions.

1.19      “BicycleTx Collaboration Patents” means all Patents that Cover
BicycleTx Collaboration Inventions.

1.20      “BicycleTx Future Independent Targeting Arm” means any Targeting Arm
Controlled by BicycleTx during the Term and developed or acquired by BicycleTx
independently of activities under this Agreement.

1.21      “BicycleTx Future In-License Agreement” means any agreement entered
into during the Term by and between BicycleTx and a Third Party with respect to
[***] that are [***] in connection with the Discovery Research Activities, under
which Third Party agreement BicycleTx or its Affiliates are required to make
payments to such Third Party as a result of practicing such [***], as such
agreements may be amended from time-to-time.  Notwithstanding the foregoing,
[***].

1.22      “BicycleTx Indemnitees” has the meaning set forth in Section 13.1.

1.23      “BicycleTx IP” has the meaning set forth in Section 7.1.1.

1.24      “BicycleTx Know-How” means all BicycleTx Background Know-How,
BicycleTx Platform Know-How, BicycleTx Product Know-How, and BicycleTx
Collaboration Know-How.

1.25      “BicycleTx Option” has the meaning set forth in Section 14.6.1(c).

1.26      “BicycleTx Other Constructs” has the meaning set forth in Section
9.4.1(b).

1.27      “BicycleTx Patents” means all BicycleTx Background Patents, BicycleTx
Platform Patents, BicycleTx Product Patents, and BicycleTx Collaboration
Patents.

1.28      “BicycleTx Platform” means Know-How, Patents and other intellectual
property rights that are Controlled by BicycleTx or any of its Affiliates on the
Effective Date or during the Term that claim or Cover (a) [***] Bicycles [***],
(b) Bicycles, or any component thereof ([***]) and (c) [***] Bicycles,  or
components thereof.

1.29      “BicycleTx Platform Know-How” means all Know-How that (a) is (i)
Controlled by BicycleTx or any of its Affiliates on the Effective Date, or (ii)
Controlled by BicycleTx or its Affiliates, or generated in the performance of
activities under this Agreement by or on behalf of either Party during the Term,
and (b) relates to the BicycleTx Platform or any component of the BicycleTx
Platform, but [***] Compound or Licensed Product.





- 3 -



 

1.30      “BicycleTx Platform Patents” means all Patents that (a) are Controlled
by BicycleTx or any of its Affiliates on the Effective Date or during the Term
and (b) Cover (i) BicycleTx Platform Know-How or (ii) a Platform Invention.  For
clarity, “BicycleTx Platform Patents” excludes any and all Product Patents.

1.31      “BicycleTx Product Know-How” means all Product Know-How that is
generated by or on behalf of BicycleTx or its Affiliates, solely or jointly with
a Third Party, including all Know-How in Product Inventions solely invented by
or on behalf of BicycleTx or its Affiliates.

1.32      “BicycleTx Product Patents” means all Patents that Cover Product
Invention solely invented by or on behalf of BicycleTx or its Affiliates.

1.33      “Breach Cure Period” has the meaning set forth in Section 14.3.1.

1.34      “Breach Notice” has the meaning set forth in Section 14.3.1.

1.35      “Breaching Party” has the meaning set forth in Section 14.3.1.

1.36      “Business Day” means a day other than a Saturday or Sunday on which
banking institutions in San Francisco, California and London, England are open
for business.

1.37      “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first to occur of January 1, April 1, July 1
or October 1 after the Effective Date, and the last Calendar Quarter shall end
on the last day of the Term.

1.38      “Calendar Year” means each successive period of twelve (12) calendar
months commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.39      “Change of Control” means, with respect to a Party: (a) that any Third
Party acting alone or as part of a group acquires directly or indirectly the
beneficial ownership of any voting securities of such Party, or if the
percentage ownership of such Party in the voting securities of such Party is
increased through stock redemption, cancellation or other recapitalization, and
immediately after such acquisition or increase such Third Party is, directly or
indirectly, the beneficial owner of outstanding voting securities representing
more than fifty percent (50%) of the total voting power of all of the then
outstanding voting securities of such Party; (b) a merger (whether by contract,
by statute or by operation of law), consolidation, recapitalization or
reorganization of such Party is consummated, other than any such transaction in
which stockholders or equity holders of such Party immediately prior to such
transaction beneficially own, directly or indirectly, at least fifty percent
(50%) of the voting securities of the surviving entity (or its parent entity)
immediately following such transaction; (c) that the stockholders or equity
holders of such Party approve a plan of complete liquidation of such Party; or
(d) the sale or disposition to a Third Party of all or substantially all of such
Party’s assets taken as a whole.  For purposes of this definition, “beneficial
ownership” shall have the meaning accorded in the U.S. Securities Exchange Act
of 1934 and the rules of the U.S. SEC under this Agreement in effect as of the
Execution Date.  Notwithstanding the foregoing, (i) a transaction solely to
change the domicile of a Party; (ii) the consummation of an initial public
offering;





- 4 -



 

or (iii) any merger or consolidation between a Party and one or more Affiliates
shall not constitute a Change of Control.

1.40      “Change of Control Group” means, with respect to a Party, the Person
or entity, or group of Persons or entities, that is the acquirer of, or
successor to, a Party in connection with a Change of Control, together with all
of the affiliates of such Persons or entities in each case that are not
Affiliates of such Party immediately prior to the closing of such Change of
Control of such Party.

1.41      “[***] Targeting Arm” means the Genentech Targeting Arm directed to
the [***] Antigen Target.

1.42      “Clinical Data” means all information with respect to any Discovery
Construct or Licensed Product, in each case that is made, collected, or
otherwise generated under or in connection with Clinical Studies, including any
data (including raw data), reports, and results with respect thereto.

1.43      “Clinical Trial” means a human clinical study (a) in which Licensed
Product is administered to human subjects and (b) that is designed to (i)
establish that a pharmaceutical product is reasonably safe for continued
testing; (ii) investigate the safety and efficacy of the pharmaceutical product
for its intended use, and to define warnings, precautions and adverse reactions
that may be associated with the pharmaceutical product in the dosage range to be
prescribed; (iii) support Regulatory Approval of such pharmaceutical product or
label expansion of such pharmaceutical product; or (iv) obtain or maintain
marketing approval and for a purpose other than to obtain, support or maintain
Regulatory Approval, including any and all post-marketing commitments.

1.44      “CMC Activities” means, with respect to activities directed to the
generation of chemistry, manufacturing and controls information and data for a
Licensed Product, Lead Discovery Construct or Development Candidate, as
applicable, required by Applicable Law to be included or referenced in, or that
otherwise supports, an IND or Drug Approval Application for such Licensed
Product.

1.45      “Collaboration Invention” means an Invention, other than a Platform
Invention, that is first discovered, made, conceived, or reduced to practice
under this Agreement.  A Collaboration Invention may be discovered, made,
conceived or reduced to practice solely by or on behalf of BicycleTx (“BicycleTx
Collaboration Invention”), solely by or on behalf of Genentech (“Genentech
Collaboration Invention”), or jointly by or on behalf of BicycleTx and Genentech
(whether by such Party’s employees or by Third Parties performing services for
either Party) (“Joint Collaboration Invention”).

1.46      “Collaboration Know-How” means all Know-How other than BicycleTx
Platform Know-How that is generated in the performance of activities under this
Agreement, including all Know-How in Collaboration Inventions.

1.47      “Collaboration Patent” means a Patent that Covers one or more
Collaboration Inventions.  For clarity, a Patent that Covers a Collaboration
Invention that also incorporates, as applicable BicycleTx Background Know-How or
Genentech Background Know-How, will be deemed a Collaboration Patent.

1.48      “Collaboration Program” has the meaning set forth in Section 2.1.

1.49      “Collaboration Target” means (a) the Initial Collaboration Targets,
(b) each Modulator Target for which Genentech exercises its Expansion Option
pursuant to Section 3.1.1(b), in each case of (a)





- 5 -



 

and (b) as may be substituted pursuant to Section 3.2, and (c) each Antigen
Target to which a Targeting Arm incorporated within a Discovery Construct
pursuant to Section 2.3.2 is directed.

1.50      “Combination Product” means (a) a single pharmaceutical formulation
containing as its active ingredients both (i) a Compound and (ii) one or more
other therapeutically or prophylactically active ingredients that are not
Compounds (each such other therapeutically or prophylactically active
ingredient, a “Non-Compound Active Agent”) or (b) a combination therapy
comprised of (i) a Compound and (ii) one or more other therapeutically or
prophylactically active products containing at least one Non-Compound Active
Agent, whether priced and sold together in a single package containing such
multiple products or packaged separately but sold together for a single price,
in each case (a) and (b), including all dosage forms, formulations,
presentations, line extensions, and package configurations.

1.51      “Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of, or sale of a Compound or Licensed
Product, including activities related to marketing, promoting, selling,
distributing, importing and exporting such Compound or Licensed Product, and
interacting with Regulatory Authorities regarding any of the foregoing.  When
used as a verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization, and “Commercialized” has a corresponding meaning.

1.52      “Commercially Reasonable Efforts” means, with respect to the
performance of Development, Commercialization, or Manufacturing activities with
respect to a Compound or a Licensed Product, the carrying out of such activities
using efforts and resources [***], taking into account [***] would take into
account, including [***], the nature and extent of [***] required. For clarity,
[***].

1.53      “Compound” means any Development Candidate or other Discovery
Construct that has met the Discovery Construct Threshold.  The term Compound
also includes any and all Modified Compounds.

1.54      “Confidential Information” means any information provided orally,
visually, in writing or other form by or on behalf of one (1) Party (or an
Affiliate or representative of such Party) to the other Party (or to an
Affiliate or representative of such other Party) in connection with this
Agreement, whether prior to, on, or after the Effective Date, including
information relating to the terms of this Agreement, the identities of a
Collaboration Target (including Genentech Reserved Targets), the Discovery
Construct or any Licensed Product (including the Regulatory Documentation and
regulatory data), any Exploitation of





- 6 -



 

any Discovery Construct or any Licensed Product, any Know-How with respect
thereto developed by or on behalf of the disclosing Party or its Affiliates, or
the scientific, regulatory or business affairs or other activities of either
Party.  Notwithstanding the foregoing, (a) Joint Collaboration Know-How shall be
deemed to be the Confidential Information of both Parties, and both Parties
shall be deemed to be the receiving Party and the disclosing Party with respect
thereto, and (b) all Regulatory Documentation owned by Genentech pursuant to
Section 5.6.1 shall be deemed to be the Confidential Information of Genentech,
and Genentech shall be deemed to be the disclosing Party and BicycleTx shall be
deemed to be the receiving Party with respect thereto.  In addition, all
information disclosed by BicycleTx to Genentech under the Non-Disclosure
Agreement between the Parties, dated [***], (the “Prior NDA”) shall be deemed to
be BicycleTx’s Confidential Information disclosed hereunder, and all information
disclosed by Genentech to BicycleTx under the Prior NDA shall be deemed to be
Genentech’s Confidential Information disclosed hereunder.

1.55      “Control” means, with respect to any Know-How, Regulatory
Documentation, material, Patent or other property right, the possession of the
right, whether directly or indirectly, and whether by ownership, license,
covenant not to sue or otherwise (other than by operation of the license and
other grants in Sections 7.1 or 7.2), to grant a license, sublicense or other
right to or under such Know-How, Regulatory Documentation, material, Patent or
other property right, as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.

1.56      “Cover” means (as an adjective or as a verb including conjugations and
variations such as “Covered”, “Coverage” or “Covering”), with respect to a
particular subject matter at issue and a relevant Patent, that, in the absence
of a license under or ownership of such Patent, the developing, making, using,
offering for sale, promoting, selling, exporting or importing of such subject
matter would infringe one or more Valid Claims of such Patent or, as to a
pending claim included in such Patent, the developing, making, using, offering
for sale, promoting, selling, exporting or importing of such subject matter
would infringe such Patent if such pending claim were to issue in an issued
Patent. The determination of whether any given subject matter is Covered by a
particular Valid Claim shall be made on a country-by-country basis.

1.57      “Development” means all activities related to research, pre-clinical
and other non-clinical testing, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, Clinical
Trials, including Manufacturing in support thereof, statistical analysis and
report writing, the preparation and submission of Drug Approval Applications,
regulatory affairs with respect to the foregoing and all other activities
necessary or reasonably useful or otherwise requested or required by a
Regulatory Authority as a condition or in support of obtaining or maintaining a
Regulatory Approval.  When used as a verb, “Develop” means to engage in
Development.  For purposes of clarity, Development shall include any submissions
and activities required in support thereof, required by Applicable Laws or a
Regulatory Authority as a condition or in support of obtaining a pricing or
reimbursement approval for an approved Licensed Product.

1.58      “Development Candidate” has the meaning set forth in Section 2.3.1(d).

1.59      “Dev Go” means [***] approval of a Compound (or a program directed to
such Compound following the completion of the Lead Validation Phase for
commencement of IND-enabling studies [***].





- 7 -



 

1.60      “Dev Go Criteria” means, on a Collaboration Program-by-Collaboration
Program basis, the criteria [***] to be achieved by a Discovery Construct in
such Collaboration Program at the time of delivery of the Dev Go Data
Package.  The Dev Go Criteria for the Initial Collaboration Targets as of the
Effective Date are set forth on Schedule 1.60.

1.61      “Dev Go Data Package” has the meaning set forth in Section 2.5.2(a).

1.62      “Dev Go Data Package Acceptance Date” has the meaning set forth in
Section 2.5.2(d).

1.63      “Dev Go Notice” has the meaning set forth in Section 2.5.2(d)

1.64      “Dev Go Review Period” has the meaning set forth in Section 2.5.2(d).

1.65      “Discovery Construct” has the meaning set forth in Section 2.3.1(b).

1.66      “Discovery Construct Threshold” means, with regard to each Modulator
Target, the threshold criteria that Discovery Constructs must meet in order to
be included in a LSR Go Data Package and be eligible for further research and
development in the subsequent phases of the collaboration, as set forth on
Schedule 1.66.

1.67      “Discovery Phase” has the meaning set forth in Section 2.3.1.

1.68      “Discovery Research Activities” means the research and Development
activities set forth in a Discovery Research Plan to be performed by BicycleTx.

1.69      “Discovery Research Plan” means the research plan setting forth (a)
the activities (and estimated timelines) for (i) for the identification,
evaluation and validation of Bicycle Constructs directed to a Collaboration
Target suitable for progression as Discovery Constructs, (ii) evaluation,
validation and optimization of Targeting Arms directed to Antigen Targets, if
requested by Genentech, and (iii) characterization, prioritization and
optimization of such Discovery Constructs, [***], to identify and validate one
or more lead Discovery Constructs suitable to progress into further pre-clinical
and clinical Development, and (b) the data, results and information required to
be included in (i) the LSR Go Data Package and (ii) the Dev Go Data Package, in
each case ((a) and (b)) including the applicable LSR Go Criteria or Dev Go
Criteria and as the same may be amended from time to time in accordance with the
terms hereof.

1.70      “Dispute” has the meaning set forth in Section 15.7.

1.71      “Distributor” has the meaning set forth in Section 7.5.

1.72      “Dollars” or “$” means United States Dollars.

1.73      “Drug Approval Application” means an NDA, or any corresponding foreign
application in the Territory, including, with respect to the European Union, a
Marketing Authorization Application (a “MAA”) filed with the EMA or with the
applicable Regulatory Authority of a country in Europe with respect to the
mutual recognition or any other national approval procedure.

1.74      “Effective Date” means the effective date as set forth in the preamble
hereto.





- 8 -



 

1.75      “EMA” means the European Medicines Agency and any successor
agency(ies) or authority having substantially the same function.

1.76      “European Major Market” means [***].

1.77      “Evaluation Completion Notice” has the meaning set forth in Section
2.3.1(a).

1.78      “Evaluation Phase” has the meaning set forth in Section 2.3.1(a).

1.79      “Exclusivity Obligations” has the meaning set forth in Section 7.8.1.

1.80      “Existing Patents” has the meaning set forth in Section 12.2.1.

1.81      “Existing Targeting Arms” means the Targeting Arms Controlled by
BicycleTx as of the Effective Date that are directed to the Antigen Targets set
forth on Schedule 1.81.

1.82      “Expansion Option” has the meaning set forth in Section 3.1.1(b).

1.83      “Expansion Option Period” means the period [***].

1.84      “Expert” means a person with no less than [***] experience and
expertise having occupied at least one [***], but excluding any and all current
or former employees and consultants of either Party. Such person shall be fluent
in the English language.

1.85      “Expert Committee” has the meaning set forth in Section 1.166.

1.86      “Exploit” or “Exploitation” means to make, have made, import, export,
use, have used, sell, have sold, or offer for sale, including to Develop,
Commercialize, register, Manufacture, have Manufactured, hold, or keep (whether
for disposal or otherwise), or otherwise dispose of.

1.87      “FDA” means the United States Food and Drug Administration and any
successor agency(ies) or authority having substantially the same function.

1.88      “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

1.89      “Field” means all uses.

1.90      “First Commercial Sale” means, with respect to a Licensed Product and
a country, the first sale for monetary value for use or consumption by the end
user of such Licensed Product in such country after Regulatory Approval for such
Licensed Product has been obtained in such country.  Sales prior to receipt of
Regulatory Approval for such Licensed Product, such as so-called “treatment IND
sales”, “named patient sales”, and “compassionate use sales” shall not be
construed as a First Commercial Sale.





- 9 -



 

1.91      “First-in-Human Clinical Trial” means the first-ever human Clinical
Trial in any country conducted in accordance with good clinical practices (as
defined under Applicable Law) that is intended to initially evaluate a Licensed
Product with respect to safety, tolerability, pharmacological effects and
determination of maximum tolerated dose or recommended dose of such Licensed
Product for subsequent human clinical trials as the primary endpoint, or that
would otherwise satisfy requirements of 21 CFR 312.21(a), or its foreign
equivalent.

1.92      “FPFD” means, with respect to a Licensed Product and a Clinical Trial,
the first dosing of the first patient with such Licensed Product in such
Clinical Trial.

1.93      “FTE” means a full-time equivalent person-year, based upon a total of
no less than [***] working hours per year, pro-rated as necessary, undertaken in
connection with the conduct of research in a Discovery Research Plan. In no
circumstance can the work of any given person exceed one (1) FTE.

1.94      “Future Rights” has the meaning set forth in Section 9.8.

1.95      “Gatekeeper” has the meaning set forth in Section 3.1.5.

1.96      “Genentech” has the meaning set forth in the preamble hereto.

1.97      “Genentech Antigen Target” has the meaning set forth in Section
2.3.2(d).

1.98      “Genentech Background Know-How” means all Know-How that (a) is
Controlled by Genentech or any of its Affiliates on the Effective Date or during
the Term as a result of performing activities outside the scope of this
Agreement and (b) is [***] for Exploiting any Compound or Licensed Product.

1.99      “Genentech Background Patents” means all Patents that are (a)
Controlled by Genentech or any of its Affiliates on the Effective Date or during
the Term and (b) solely Cover Genentech Background Know-How.

1.100    “Genentech CMC Know-How” means Genentech Background Know-How and
Genentech Collaboration Know-How that is related to CMC Activities.

1.101    “Genentech Collaboration Invention” has the meaning set forth in
Section 1.45.

1.102    “Genentech Collaboration Know-How” means all Collaboration Know-How
that is generated by or on behalf of Genentech or its Affiliates solely or
jointly with a Third Party, including all Know-How in Genentech Collaboration
Inventions.

1.103    “Genentech Collaboration Patents” means all Patents that Cover
Genentech Collaboration Inventions.

1.104    “Genentech ESPC” has the meaning set forth in Section 2.5.2(b).

1.105    “Genentech Indemnitees” has the meaning set forth in Section 13.2.





- 10 -



 

1.106    “Genentech In-License Agreement” means any agreement entered into
during the Term between Genentech and a Third Party with respect to such [***]
for the Exploitation of any Compound (within the limits of the license granted
pursuant to Section 7.1) or Licensed Product (excluding any Third Party Patents
solely relating to any Non-Compound Active Agent in a Combination Product), and
under which Third Party agreement Genentech or its Affiliates are required to
make payments to such Third Party as a result of practicing [***] in connection
with the Exploitation of a Compound or Licensed Product, including any agreement
entered into pursuant to Section 9.8, as such agreements may be amended from
time-to-time.

1.107    “Genentech Know-How” means all Genentech Background Know-How, Genentech
Product Know-How, and Genentech Collaboration Know-How.

1.108    “Genentech Patents” means all Genentech Background Patents, Genentech
Product Patents, and Genentech Collaboration Patents.

1.109    “Genentech Product Know-How” means all Product Know-How that is
generated by or on behalf of Genentech or its Affiliates solely or jointly with
a Third Party, including all Know-How in Product Inventions solely invented by
or on behalf of Genentech or its Affiliates.

1.110    “Genentech Product Patents” means Patents that Cover Product Inventions
solely invented by or on behalf of Genentech or its Affiliates.

1.111    “Genentech Reserved Targets” means the Targets set forth on Schedule
1.111.

1.112    “Genentech RRC” has the meaning set forth in Section 2.5.1(b).

1.113    “Genentech Specified Countries” has the meaning set forth in Schedule
1.113 and as may be updated by Genentech from time to time through written
notification to BicycleTx.

1.114    “Genentech Targeting Arm of Interest” has the meaning set forth in
Section 2.3.2(c).

1.115    “Genentech Targeting Arms” has the meaning set forth in Section
2.3.2(d).

1.116    “Genentech Withholding Tax Action” has the meaning set forth in Section
8.11.2.

1.117    “Generic Entry” has the meaning set forth in Section 8.7.3(a).

1.118    “Generic Product” means, with respect to a particular Licensed Product
that has received Regulatory Approval in a regulatory jurisdiction in the
Territory and is being marketed and sold by Genentech or any of its Affiliates
or Sublicensees in such jurisdiction, a pharmaceutical product that (a) is sold
in such jurisdiction by a Third Party that is not an Affiliate, licensee or
Sublicensee of Genentech, and did not purchase or acquire such product in a
chain of distribution that included Genentech or any of its Affiliates or
Sublicensees, (b) has received Regulatory Approval in such jurisdiction for at
least one of the same Indications as such Licensed Product as a “generic drug,”
“generic medicinal product,” “bioequivalent” or similar designation of
interchangeability by the applicable Regulatory Authority in such jurisdiction
pursuant to an expedited, abbreviated or bibliographic approval process in
accordance with the then-current rules and regulations in such jurisdiction,
where such approval referred to or relied on (A) the approved NDA for such
Licensed Product held by Genentech, its Affiliate or a Sublicensee in such





- 11 -



 

jurisdiction or (B) the data contained or incorporated by reference in such
approved NDA for such Licensed Product in such jurisdiction.

1.119    “Hit” has the meaning set forth in Section 2.3.1(a).

1.120    “Hit Success Criteria” means the criteria [***] applied during the Hit
Evaluation Phase to determine whether one (1) or more Bicycle Constructs
directed to a given Collaboration Target(s) have met the proof of principle
threshold.

1.121    “Hit Validation Completion Date” has the meaning as set forth in
Section 3.2.4.

1.122    “Hit Validation Phase” has the meaning set forth in Section 2.3.1(b).

1.123    “IND” means an application filed with a Regulatory Authority for
authorization to commence Clinical Studies, including (a) an Investigational New
Drug Application as defined in the FFDCA or any successor application or
procedure filed with the FDA, (b) any equivalent thereof in other countries or
regulatory jurisdictions, (e.g., a Clinical Trial Application (CTA) in the
European Union) and (c) all supplements, amendments, variations, extensions and
renewals thereof that may be filed with respect to the foregoing.

1.124    “Indemnification Claim Notice” has the meaning set forth in
Section 13.3.

1.125    “Indemnified Party” has the meaning set forth in Section 13.3.

1.126    “Indemnitee” has the meaning set forth in Section 13.3.

1.127    “Indication” means each separate and distinct disease, disorder,
illness, health condition, or interruption, cessation or disruption of a bodily
function, system, tissue type or organ, for which Regulatory Approval is
required. For clarity, [***].

1.128    “Initial Collaboration Targets” means the Modulator Targets set forth
on Schedule 1.128.

1.129    “Initial Discovery Research Plan” has the meaning set forth in Section
2.2.

1.130    “Initial Reversion Package” has the meaning set forth in Section
14.6.1(b).

1.131    “Initial Reversion Package Period” has the meaning set forth in Section
14.6.1(b).

1.132    “Initial Substitution Period” has the meaning set forth in Section
3.2.1.

1.133    “Intellectual Property” has the meaning set forth in Section 14.5.1.





- 12 -



 

1.134    “Intermediate Substitution Fee” has the meaning set forth in Section
3.2.4.

1.135    “Internal Development Program” means a bona fide internal program of
BicycleTx, pursuant to which BicycleTx is conducting research, development
and/or commercialization activities in connection with Bicycles or Bicycle
Constructs directed to a [***] Target [***].

1.136    “Invention” means any invention, process, method, utility, formulation,
composition of matter, article of manufacture, material, creation, discovery,
development, or finding, or any improvement thereof, whether or not patentable,
including all Intellectual Property rights therein.

1.137    “Inventory” means, at the applicable date, all then-existing clinical
and non-clinical grade drug product, active pharmaceutical ingredient,
intermediates and raw materials for Compounds in the possession or control of
Bicycle, as well as any other existing materials (such as Compound reference
standards and retention samples), drug delivery systems and packaging for the
manufacture or testing of such Compounds and associated Licensed Products.

1.138    “Joint Collaboration Invention” has the meaning set forth in Section
1.45.

1.139    “Joint Collaboration Know-How” means all Collaboration Know-How that is
generated by or on behalf of both Parties or their Affiliates (including any
such Know-How developed with a Third Party), including all Know-How in Joint
Collaboration Inventions.

1.140    “Joint Collaboration Patents” means all Patents that Cover Joint
Collaboration Inventions.

1.141    “JRC” has the meaning set forth in Section 4.1.1.

1.142    “Know-How” means all commercial, technical, scientific, and other
know‑how and information, Inventions, discoveries, trade secrets, knowledge,
technology, methods, processes, practices, formulae, amino acid sequences,
nucleotide sequences, instructions, skills, techniques, procedures, ideas,
designs, drawings, computer programs, specifications, data and results
(including biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, preclinical, clinical, safety, manufacturing and
quality control data (including regulatory data, study designs, and protocols),
reagents and materials (including assays and compounds)in all cases, whether or
not confidential, proprietary, or patentable, in written, electronic, or any
other form now known or hereafter developed, but expressly excluding all
Patents.

1.143    “Lead Discovery Construct” has the meaning set forth in Section
2.3.1(d).

1.144    “Lead Generation Phase” has the meaning set forth in Section 2.3.1(c).

1.145    “Lead Validation Phase” has the meaning set forth in Section 2.3.1(d).





- 13 -



 

1.146    “LIBOR” means the London Interbank Offered Rate for deposits in United
States Dollars having a maturity of one (1) month published by the British
Bankers’ Association, as adjusted from time to time on the first London business
day of each month.

1.147    “Licensed Product” means any product, including any Combination
Product, comprising or containing a Compound, in any and all forms,
presentations, delivery systems, dosage forms and strengths, and formulations.

1.148    “Losses” has the meaning set forth in Section 13.1.

1.149    “LSR Go” means [***] approval of a Bicycle Construct to begin the Lead
Validation Phase [***].

1.150    “LSR Go Criteria” means, on a Collaboration Program-by-Collaboration
Program basis, the criteria [***] to be achieved by a Discovery Construct in
such Collaboration Program at the time of delivery of the LSR Go Data
Package.  The LSR Go Criteria for the Initial Collaboration Targets as of the
Effective Date are set forth on Schedule 1.150.

1.151    “LSR Go Data Package” has the meaning set forth in Section 2.5.1(a).

1.152    “LSR Go Data Package Acceptance Date” has the meaning set forth in
Section 2.5.1(d).

1.153    “LSR Go Notice” has the meaning set forth in Section 2.5.1(d).

1.154    “LSR Go Review Period” has the meaning set forth in Section 2.5.1(d).

1.155    “LSR Rejected Program” has the meaning set forth in Section 2.5.1(e).

1.156    “MAA” has the meaning set forth in Section 1.73.

1.157    “Major Market” means [***].  If, for a given Licensed Product, [***]
“Major Market” shall also mean [***] for such Licensed Product.  If [***] unless
and until a [***] or between [***] under this Agreement), in each case for such
Licensed Product.

1.158    “Manufacture”, “Manufactured” and “Manufacturing” means all activities
related to the synthesis, making, production, processing, purifying,
formulating, filling, finishing, packaging, labeling, shipping, and holding of a
Compound, any Licensed Product, or any intermediate thereof, including process
development, process qualification and validation, scale-up, pre-clinical,
clinical and commercial production and analytic development, product
characterization, stability testing, quality assurance, and quality control.

1.159    “Material Proposed Terms” has the meaning set forth in Section
14.6.2(d).





- 14 -



 

1.160    “Method of Use” has the meaning set forth in Section 1.203.

1.161    “Modified Compound” has the meaning set forth in Section 5.2.

1.162    “Modulator Target” means any Target that, when activated, induces or is
expected to induce an immuno-modulatory response in a patient.

1.163    “MTA” has the meaning set forth in Section 2.4.1.

1.164    “NDA” means a “New Drug Application”, as defined in the FFDCA, as
amended, and applicable regulations promulgated thereunder by the FDA and all
amendments and supplements thereto filed with the FDA, or the equivalent
application filed with any Regulatory Authority, including all documents, data,
and other information concerning Licensed Products, which are necessary for
gaining Regulatory Approval to market and sell Licensed Product in the relevant
jurisdiction.

1.165    “Negotiation Period” has the meaning set forth in Section 14.6.1(d).

1.166    “Net Sales” means, with respect to a Licensed Product in a particular
period, the amount calculated by subtracting from the Sales of such Licensed
Product for such period: (i) a lump sum deduction of [***] of Sales in lieu of
those deductions that are not accounted for on a Licensed Product-by-Licensed
Product basis (e.g., freight, postage charges, transportation insurance, packing
materials for dispatch of goods, custom duties); (ii) uncollectible amounts
accrued during such period on such Sales and not already taken as a gross-to-net
deduction in accordance with the then currently used IFRS in the calculation of
Sales of such Licensed Product for such period; (iii)  credit card fees
(including, if applicable, processing fees) accrued during such period on such
Sales and not already taken as a gross-to-net deduction in accordance with the
then currently used IFRS in the calculation of Sales of such Licensed Product
for such period; and (iv) government mandated fees and taxes (but excluding
taxes based on the income of the selling party) and other government charges
accrued during such period on such Sales not already taken as a gross-to-net
deduction in accordance with the then currently used IFRS in the calculation of
Sales of such Licensed Product for such period, including, for example, any
fees, taxes or other charges that become due in connection with any healthcare
reform, change in government pricing or discounting schemes, or other action of
a government or regulatory body. For clarity, no deductions taken in calculating
Sales under Section 1.204 may be taken a second time in calculating Net Sales.

For purposes of calculating Net Sales, all Net Sales shall be converted into
Dollars in accordance with Section 8.9.

If Genentech or its Affiliates intend to sell a Combination Product in any
country or other jurisdiction  then the Parties shall [***]





- 15 -



 

If the Parties’ Alliance Managers and Senior Officers are unable to agree on
[***] of such referral, then [***] shall be determined by the following
procedure: [***] each Party may present at the meeting. The [***] on both
Parties. The Parties will [***] of the Expert Committee. Unless otherwise agreed
to by the Parties, the [***] may not decide on issues outside the scope mandated
under terms of this Agreement.

1.167    “Nominated Target” has the meaning set forth in Section 3.1.3.

1.168    “Non-Breaching Party” has the meaning set forth in Section 14.3.1.

1.169    “Non-Compound Active Agent” has the meaning set forth in Section 1.50.

1.170    “Option Period” has the meaning set forth in Section 14.6.1(c).

1.171    “Party” and “Parties” has the meaning set forth in the preamble hereto.

1.172    “Patents” means (a) all national, regional and international patents
and patent applications, including provisional patent applications, (b) all
patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any pediatric exclusivity and other such exclusivities that are
attached to patents, patent term extensions, supplementary protection
certificates and the like) of the foregoing patents or patent applications ((a),
(b), and (c)), and (e) any similar rights, including so-called pipeline
protection or any importation, revalidation, confirmation or introduction patent
or registration patent or patent of additions to any of such foregoing patent
applications and patents.

1.173    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.174    “Phase II Clinical Trial” means a Clinical Trial in any country that
would satisfy the requirements of 21 C.F.R. § 312.21(b).

1.175    “Phase III Clinical Trial” means a Clinical Trial in any country that
would satisfy the requirements of 21 C.F.R. § 312.21(c).





- 16 -



 

1.176    “Pivotal Clinical Trial” means either (a) a Clinical Trial the
principal purpose of which is to demonstrate clinically and statistically the
efficacy and safety of a Licensed Product for one or more Indications in order
to obtain Regulatory Approval of such Licensed Product for such Indication(s),
as further defined in 21 C.F.R. §312.21 or (b) a Clinical Trial of a Licensed
Product on a sufficient number of subjects that, prior to commencement of such
trial, satisfies both of the following ((i) and (ii)): (i) such trial is
designed to establish that such Licensed Product has an acceptable safety and
efficacy profile for its intended use, and to determine warnings, precautions,
and adverse reactions that are associated with such Licensed Product in the
dosage range to be prescribed, which trial is intended to support Regulatory
Approval of such Licensed Product; and (ii) such trial is a registration trial
sufficient to support the filing of a Drug Approval Application for such
Licensed Product in the U.S., Japan, or a European Major Market, as evidenced by
(A) an agreement with or statement from the FDA or the EMA on a ‘Special
Protocol Assessment’ or equivalent, or (B) other guidance or minutes issued by
the FDA or EMA, for such registration trial.

1.177    “Platform Invention” means an Invention that (a) is generated in the
performance of activities under this Agreement, (b) relates to the BicycleTx
Platform or any component of the BicycleTx Platform, and (c) [***] a Compound or
Licensed Product.

1.178    “PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency and any
successor agency(ies) or authority having substantially the same function.

1.179    “POP Achievement” has the meaning set forth in Section 2.3.1(b).

1.180    “POP Achievement Date” means the date of the JRC meeting at which POP
Achievement is confirmed, [***], or the date that the Parties mutually agree in
writing that POP Achievement has occurred, if earlier.

1.181    “Prior NDA” has the meaning set forth in Section 1.54.

1.182    “Product Infringement” has the meaning set forth in Section 9.5.1(a).

1.183    “Product Labeling” means, with respect to a Licensed Product in a
country or other jurisdiction in the Territory, (a) the Regulatory
Authority‑approved full prescribing information for such Licensed Product for
such country or other jurisdiction, including any required patient information,
and (b) all labels and other written, printed, or graphic matter upon a
container, wrapper, or any package insert utilized with or for such Licensed
Product in such country or other jurisdiction.

1.184    “Product Invention” means, on a Compound-by-Compound and Licensed
Product-by-Licensed Product basis, a Collaboration Invention that [***] relates
to a Compound, Discovery Construct, Development Candidate and/or a Licensed
Product.

1.185    “Product Know-How” means, on a Compound-by-Compound and Licensed
Product-by-Licensed Product basis, all Collaboration Know-How that is [***]
related to such Compound and/or Licensed Product, including all Know-How in
Product Inventions.

1.186    “Product Patents” means (a) all Patents that Cover any Product
Invention and (b) the Patents deemed Product Patents pursuant to Section
9.4.1(b).





- 17 -



 

1.187    “Product Trademarks” means the Trademark(s) to be used by Genentech or
its Affiliates or its or their respective Sublicensees for the Development or
Commercialization of Licensed Products in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory
(excluding, in any event, any trademarks, service marks, names or logos that
include any corporate name or logo of the Parties or their Affiliates).

1.188    “Proposed Target” has the meaning set forth in Section 3.1.2.

1.189    “Proposed Terms” has the meaning set forth in Section 14.6.2(d).

1.190    “Publishing Notice” has the meaning set forth in Section 11.5.2.

1.191    “Publishing Party” has the meaning set forth in Section 11.5.2.

1.192    “Redacted Agreement” shall have the meaning set forth in Section
11.2.2.

1.193    “Regulatory Approval” means, with respect to a country or other
jurisdiction in the Territory, all approvals (including Drug Approval
Applications), licenses, registrations, or authorizations of any Regulatory
Authority necessary to Commercialize a Discovery Construct or Licensed Product
in such country or other jurisdiction, and including pricing or reimbursement
approval in such country or other jurisdiction solely where such pricing and
reimbursement approval is legally required for the sale of such Licensed
Product.

1.194    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local governmental or regulatory
authority, agency, department, bureau, commission, council, or other entities
(e.g., the FDA, EMA and PMDA) regulating or otherwise exercising authority with
respect to activities contemplated in this Agreement, including the Exploitation
of the Discovery Constructs or Licensed Products in the Territory.

1.195    “Regulatory Documentation” means all (a) applications (including all
INDs and Drug Approval Applications), registrations, licenses, authorizations,
and approvals (including Regulatory Approvals), (b) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files,
and complaint files, and (c) Clinical Data and data contained or relied upon in
any of the foregoing, in each case ((a), (b), and (c)) to the extent relating to
a Discovery Construct or Licensed Product.

1.196    “Relative Commercial Value” has the meaning set forth in Section 1.166.

1.197    “Research Term” means, on a Collaboration Program-by-Collaboration
Program basis, the period of time in which the Discovery Research Plan for such
Collaboration Program shall be conducted, (a) commencing, as the case may be,
[***] and (b) ending upon the earlier of [***].





- 18 -



 

1.198    “Reversion Agreement” has the meaning set forth in Section 14.6.1(d).

1.199    “Reversion Packages” has the meaning set forth in Section 14.6.1(b).

1.200    “Reversion Proceeding” shall have the meaning set forth in Section
14.6.2.

1.201    “Reversion Rights” has the meaning set forth in Section 14.6.1(c).

1.202    “Reversion Terms” has the meaning set forth in Section 14.6.1(d).

1.203    “Royalty Term” means, with respect to each Licensed Product and each
country or other jurisdiction in the Territory, the period beginning on the date
of the First Commercial Sale of such Licensed Product in such country or other
jurisdiction, and ending on the latest to occur of (a) the tenth (10th)
anniversary of the First Commercial Sale of such Licensed Product in such
country or other jurisdiction or (b) the expiration date of the last Valid Claim
of any Joint Collaboration Patent or any BicycleTx Patent that Covers [***].

1.204    “Sales” means, for a Licensed Product in a particular period, the sum
of the amounts calculated pursuant to Sections 1.204.1 and 1.204.2:

1.204.1 The amount stated in the Roche Holding AG “Sales” line (or its
equivalent, regardless of description) of its externally published audited
consolidated financial statements with respect to such Licensed Product for such
period (excluding sales to any Sublicensees that are not Affiliates of
Genentech) (or, if audited financial statements are not prepared for such
period, the corresponding amount as reasonably determined for unaudited
financial statements for such period, which amounts, and associated royalties
and reports, shall be reconciled with an audited financial statement at such
time as an audited financial statement for a period covering such period is
prepared). This amount reflects the gross invoice price at which such Licensed
Product was sold or otherwise disposed of (other than for use as clinical
supplies or free samples) by Genentech and its Affiliates to such Third Parties
(excluding sales to any Sublicensees that are not Affiliates of Genentech) in
such period reduced by gross-to-net deductions, if not previously deducted from
such invoiced amount, taken in accordance with the then currently used IFRS, to
the extent any such gross-to net deductions are actually allowed.  By way of
example, the gross-to-net deductions taken in accordance with IFRS as of the
Effective Date and actually taken and consistently applied across all of
Genentech’s products (including Licensed Products) include the following:

[***]





- 19 -



 

[***]

For purposes of clarity, sales by Genentech and its Affiliates to any
Sublicensee shall be excluded from the calculation of “Sales” so long as the
subsequent resale by a Sublicensee to a Third Party shall be included in the
calculation of “Sales” as set forth in Section 1.204.2

1.204.2 For Sublicensees that are not Genentech Affiliates (and excluding
compulsory sublicensees, which shall not be considered Sublicensees as that term
is used throughout this Agreement), the sales amounts reported to Genentech and
its Affiliates in accordance with the applicable sublicense agreement
contractual terms and such Sublicensee’s then-currently used Accounting
Standards consistently applied across all of such Sublicensee’s products, so
long as such reported amounts are not materially less than what the calculation
of Sales would have been if such sales had been made by Genentech and calculated
in accordance with Section 1.204.1. For the purpose of clarity, any sales
reported to Genentech in accordance with a compulsory sublicense agreement
(i.e., a sublicense granted to a Third Party through the order, decree, or grant
of a governmental authority having competent jurisdiction authorizing such Third
Party to make, use, sell, offer for sale, import and export a Licensed Product
in such jurisdiction) shall be excluded from the calculation of “Sales”.

1.205    “Secondary Reversion Package” has the meaning set forth in Section
14.6.1(b).

1.206    “Secondary Reversion Package Period” has the meaning set forth in
Section 14.6.1(b).

1.207    “Segregate” means with respect to a Segregation Product, to segregate
the development and commercialization activities relating to such Segregation
Product in the Field from Development and Commercialization activities with
respect to Compounds and Licensed Products under this Agreement, including to
ensure that: (a) [***]; and (b) [***].

1.208    “Segregation Product” means any pharmaceutical or biologic product,
process, service or therapy that is directed to any Modulator Target that is the
subject of any Collaboration Program hereunder, for any Indication.

1.209    “Senior Officer” means, with respect to BicycleTx, its [***] or his/her
designee, and with respect to Genentech, it [***] or his/her designee.

1.210    “Sublicensee” means a Person, other than an Affiliate or a Distributor,
that is granted a sublicense by Genentech under the grants in Section 7.1 as
provided in Section 7.4.

1.211    “Substitute Target” has the meaning set forth in Section 3.2.1.

1.212    “Target” means [***] or similar information, such as its [***].  Such
Target shall be deemed to include (a) [***]





- 20 -



 

[***]; and (b) [***].

1.213    “Target Acceptance Date” has the meaning set forth in Section 3.1.3.

1.214    “Target Availability Notice” has the meaning set forth in Section
3.1.3.

1.215    “Target Exclusivity Period” has the meaning set forth in Section 7.8.2.

1.216    “Targeting Arm” means a Bicycle directed to an Antigen Target.

1.217    “Targeting Arm Criteria” has the meaning set forth in Section 2.3.2(j).

1.218    “Targeting Arm Data Package” has the meaning set forth in Section
2.3.2(j).

1.219    “Targeting Arm Data Package Acceptance Date” has the meaning set forth
in Section 2.3.2(j).

1.220    “Targeting Arm Notice” has the meaning set forth in Section 2.3.2(k).

1.221    “Targeting Arm Review Period” has the meaning set forth in Section
2.3.2(k).

1.222    “Target Nomination Fee” has the meaning set forth in Section 3.1.1(e).

1.223    “Target Nomination Notice” has the meaning set forth in Section 3.1.3.

1.224    “Target Substitution” has the meaning set forth in Section 3.2.

1.225    “Term” has the meaning set forth in Section 14.1.

1.226    “Terminated Asset” means, on a Collaboration Program-by-Collaboration
Program basis, with respect to a Collaboration Program that is terminated by
either Party under ARTICLE 14 following Genentech’s delivery of a Dev Go Notice,
each Compound, Discovery Construct, Development Candidate and Licensed Product
directed to the Terminated Target that is the subject of such Collaboration
Program.

1.227    “Terminated Target” means a Collaboration Target that is (a) the
subject of a Collaboration Program that has been terminated for any reason
pursuant to ARTICLE 14, (b) the subject of a Collaboration Program for which
Genentech has elected not to deliver (or otherwise did not timely deliver) a LSR
Go Notice or a Dev Go Notice, as applicable, or (c) no longer included within a
Collaboration Program following a Target Substitution.

1.228    “Terminated Territory” means (a) each Major Market with respect to
which this Agreement is terminated by BicycleTx pursuant to Section 14.3.3, (b)
each country with respect to which the Agreement is terminated by Genentech
pursuant to Section 14.2 or 14.3.1, or (c) if this Agreement is terminated in
its entirety, the entire Territory.

1.229    “Territory” means the entire world.





- 21 -



 

1.230    “Third Party” means any Person other than BicycleTx, Genentech and
their respective Affiliates.

1.231    “Third Party Claims” has the meaning set forth in Section 13.1.

1.232    “Third Party Negotiations” means ongoing negotiations with a Third
Party on a research plan and/or financial or other deal terms, [***].

1.233    “Third Party Provider” has the meaning set forth in Section 5.5.

1.234    “Trademark” means any word, name, symbol, color, scent, design,
designation or device or any combination thereof that functions as a source
identifier, including any trademark, trade dress, brand mark, service mark,
trade name, brand name, logo, business symbol or domain name, whether or not
registered.

1.235    “Unavailable Target(s)” means any [***] Target that is not available
for nomination as a Collaboration Target by Genentech under this Agreement
because such [***] Target is (a) the subject of an active, executed written
agreement with a Third Party granting a license, or other rights with respect to
Bicycle Constructs or products intended for use against such [***] Targets that
would prevent BicycleTx from granting the rights to Genentech set forth in this
Agreement, (b) the subject of an Internal Development Program, or (c) [***] such
[***] Target.

1.236    “Unblocking License” means:

(a)         a non-exclusive, royalty-free, sublicenseable, worldwide license
under [***];

(b)         solely in the case of a termination of this Agreement under ARTICLE
14, a [***] Bicycle Construct directed to a Terminated Target; and

(c)         an [***] license under Genentech’s interest in and to all Joint
Collaboration Patents (collectively, the Patents in (a) through (c), the
“Unblocking Patents”),

in each case of (a) through (c) for the sole purpose of, and solely to the
extent necessary to Exploit Bicycle Constructs directed to the applicable
Terminated Target, provided that the licenses set forth above shall expressly
exclude any grant of rights to (i) any Non-Compound Active Agents that are
Covered by such Unblocking Patents and (ii) [***].  For clarity, Genentech
[***].





- 22 -



 

1.237    “Unblocking Patents” has the meaning set forth in Section 1.236.

1.238    “United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).

1.239    “United States – United Kingdom Income Tax Convention” means the
Convention between the government of the United States of America and the
government of the United Kingdom of Great Britain and Northern Ireland for the
Avoidance of Double Taxation and the Prevention of Fiscal Evasion with Respect
to Taxes on Income and Capital Gains.

1.240    “Valid Claim” means a claim of any issued and unexpired Patent whose
validity, enforceability, or patentability has not been rendered invalid by any
of the following: (a) irretrievable lapse, abandonment, revocation, dedication
to the public, or disclaimer; or (b) a holding, finding, or decision of
invalidity, unenforceability, or non-patentability by a court, governmental
agency, national or regional patent office, or other appropriate body that has
competent jurisdiction, such holding, finding, or decision being final and
unappealable or unappealed within the time allowed for appeal.

1.241    “Working Group” has the meaning set forth in Section 4.8.

ARTICLE 2

DISCOVERY COLLABORATION AND ACTIVITIES

2.1        Collaboration Overview.  For each Collaboration Target, BicycleTx
shall perform Discovery Research Activities in connection with Bicycle
Constructs directed to such Collaboration Target with or without a Targeting Arm
(each, a “Collaboration Program”) pursuant to a Discovery Research Plan.  The
Discovery Research Activities are aimed at generating Bicycle Constructs that
are directed to the applicable Collaboration Target and suitable to progress
through Genentech’s LSR Go and Dev Go, in order to select and advance a
Development Candidate into further pre-clinical and clinical Development and
Commercialization as a Licensed Product.

2.2        Discovery Research Plan.  The Discovery Research Plan for the Initial
Collaboration Targets as of the Effective Date (the “Initial Discovery Research
Plan”) is as attached hereto as Schedule 1.69.  Subject to ARTICLE 4, the
Parties may amend the Initial Discovery Research Plan or any subsequent
Discovery Research Plan for subsequent Collaboration Targets upon agreement of
the JRC.

2.3        Phases of the Collaboration.

2.3.1     Modulator Targets.  In general, for each Modulator Target that is the
subject of a Collaboration Program, the Discovery Research Activities under the
Discovery Research Plan will be divided into the following stages (each, a
“Discovery Phase”):

(a)         BicycleTx will perform an initial evaluation and feasibility screen
to generate Bicycles suitable for binding the specified Modulator Target, which
screen will be focused on generating a series of alternative Bicycle Constructs
that are directed to and capable of binding the applicable Modulator Target, and
are considered suitable for further evaluation as potential Discovery Constructs
(each such Bicycle Construct, a “Hit” and such discovery phase, the “Evaluation
Phase”).  BicycleTx will notify Genentech in writing (which may be through the
JRC) promptly following completion of the Evaluation Phase for each Modulator
Target, which shall include details of the Hits





- 23 -



 

identified in such Evaluation Phase (the “Evaluation Completion Notice”) in
order for Genentech to determine whether or not it wishes to exercise its
substitution right under Section 3.2.

(b)         If the Evaluation Phase results in one (1) or more Hits, BicycleTx
will perform a full validation screen of the identified Hits, initially
evaluating such Hits against the Hit Success Criteria (such phase, the “Hit
Validation Phase”).  The Hit Success Criteria for the Initial Collaboration
Targets are set forth in Schedule 1.120.  The Hit Success Criteria for
additional Modulator Targets shall be substantially similar in form and content
to the criteria set forth in Schedule 1.120,  [***].  Bicycle Constructs that
achieve the Hit Success Criteria will be deemed to have met the
proof-of-principle threshold (the achievement of proof-of-principle by one or
more Bicycle Constructs, the “POP Achievement” for the applicable Modulator
Target).  Bicycle Constructs that reach POP Achievement will be progressed by
BicycleTx through the remainder of the validation screens and completion of the
Hit Validation Phase.  Bicycle Constructs that successfully complete the Hit
Validation Phase will be deemed “Discovery Constructs”.

(c)         Following completion of the Hit Validation Phase, BicycleTx will
perform characterization, prioritization and optimization of each such Discovery
Construct in accordance with the Discovery Research Plan (the “Lead Generation
Phase”) to identify one or more lead Discovery Constructs [***].  Following
completion of the Lead Generation Phase for Discovery Constructs directed to a
given Modulator Target, BicycleTx will submit to Genentech the LSR Go Data
Package in accordance with Section 2.5.1(a).

(d)         If Genentech determines, in its sole discretion, to progress
Discovery Research Activities beyond LSR Go, the Parties will select one or more
lead Discovery Constructs (a “Lead Discovery Construct”) to be the subject of
initial pre-clinical Development by BicycleTx, [***], in each case as further
set forth in the Discovery Research Plan (such phase, the “Lead Validation
Phase”).  The Lead Validation Phase may be performed on (i) a Discovery
Construct directed solely to a Modulator Target, or (ii) a Discovery Construct
directed to a Modulator Target that also incorporates a Targeting Arm
([***]).  Following completion of the Lead Validation Phase for one or more Lead
Discovery Constructs directed to a given Collaboration Target, BicycleTx will
submit to Genentech the Dev Go Data Package in accordance with Section 2.5.2(a)
in order for Genentech to determine whether it wishes to progress such Lead
Discovery Construct into further pre-clinical Development, [***].  Any Discovery
Construct selected by Genentech to progress into further pre-clinical
Development following the Lead Validation Phase, including any Modified Compound
will be designated a “Development Candidate”.

2.3.2     Antigen Targets; Targeting Arms.

(a)         Subject to Genentech’s substitution rights under Section 3.2,
Genentech has the right to select, in its sole discretion, a total of up to four
(4) Antigen Targets as Collaboration Targets for Targeting Arms under this
Agreement (i.e., one (1) Antigen Target for each Collaboration Program), as set
forth in the remainder of this Section 2.3.2.





- 24 -



 

(b)         BicycleTx will evaluate and utilize [***] Targeting Arms in each
Collaboration Program according to the Discovery Research Plan.  If [***]
Targeting Arm is incorporated into a Licensed Product, then Section 8.5.2
applies.

(c)         In addition, Genentech may request that BicycleTx evaluate and
utilize other Targeting Arms in Collaboration Programs.  If such request is for
a BicycleTx Future Independent Targeting Arm, then, if the applicable Targeting
Arm is also listed in Part 1 of Schedule 2.3.2 (“Genentech Targeting Arms of
Interest”), then BicycleTx will evaluate such a Genentech Targeting Arm of
Interest according to the applicable Discovery Research Plan, and [***].  If
such requested Targeting Arm is not listed as a Genentech Targeting Arm of
Interest, but is a BicycleTx Future Independent Targeting Arm, such BicycleTx
Future Independent Targeting Arm shall be subject to confirmation of the
availability of the applicable Antigen Target pursuant to Section 3.1.3 or
Section 3.1.5, as applicable.  For clarity, [***] upon selection of the
applicable Antigen Target, if available, and BicycleTx will evaluate such other
BicycleTx Future Independent Targeting Arm according to the applicable Discovery
Research Plan, provided that [***].

(d)         Genentech may request that BicycleTx evaluate and utilize Targeting
Arms directed to Antigen Targets selected by Genentech and which are not
targeted by any Existing Targeting Arm or BicycleTx Future Independent Targeting
Arm pursuant to Section 2.3.2(c) (“Genentech Antigen Target”).  Genentech shall
make an inquiry regarding the availability of such Genentech Antigen Target
pursuant to Section 3.1.3 or Section 3.1.5, as applicable.  For clarity, [***]
upon selection of such Genentech Antigen Target, if available, and BicycleTx
will evaluate such other BicycleTx Future Independent Targeting Arm according to
the applicable Discovery Research Plan, provided that the generation of
Targeting Arms directed to Genentech Antigen Targets (“Genentech Targeting
Arms”) shall be subject to the payments set forth in Section 8.2.2.

(e)         BicycleTx may [***]. If BicycleTx desires to [***].

(f)          Genentech may [***]. If Genentech [***].

(g)         Without limiting the generality of the foregoing Sections 2.3.2(e)
and 2.3.2(f), both Parties may [***]





- 25 -



 

[***] basis, without [***]. At Genentech’s request, BicycleTx shall [***] that
exists as of the Targeting Arm Data Package Acceptance Date for the [***].

(h)         Notwithstanding the last sentence of Section 2.3.2(f), from the
Effective Date until [***] (the “[***] Option Period”), Genentech has the option
to [***] Targeting Arm (“[***] Products”) outside this Agreement (the “[***]
Option”, and the associated license, the “[***] License”). For clarity, the
right under the [***] License [***], and does not include the right to [***]
basis.  Genentech may exercise the [***] Option by providing written notice to
BicycleTx (“[***] Option Notice”) any time within the [***] Option Period.
Following BicycleTx’s receipt of the [***] Option Notice during the [***] Option
Period, the Parties shall negotiate in good faith for a period of [***] terms of
the [***] License, which shall be [***].

(i)          Notwithstanding the last sentence of Section 2.3.2(e), after the
earlier of the date of (i) [***] Targeting Arm (and subject to Section 7.8)] and
(ii) [***], BicycleTx may [***], provided that BicycleTx notifies Genentech in
writing [***] within [***] from Genentech therefor.  If BicycleTx [***] a Third
Party to use the [***] Targeting Arm, then BicycleTx shall provide Genentech
with [***] Genentech of [***] within [***] after receipt of an invoice from
Genentech therefor.

(j)          The Discovery Research Activities for each such Targeting Arm will
proceed through the Evaluation Phase, Hit Validation Phase and Lead Generation
Phase in substantially the same manner as for Modulator Targets, with BicycleTx
evaluating, validating, and optimizing Targeting Arms directed to such Antigen
Target, and evaluating activity of such Targeting Arm in connection with the
applicable Discovery Construct in accordance with the amended Discovery Research
Plan.  Following the completion of the Lead Generation Phase for a Targeting
Arm, BicycleTx will provide Genentech, through the JRC, with a data package of
information and data relating to the combination of such Targeting Arm with the
selected Discovery Construct and confirmation that the Targeting Arm has met the
criteria [***], which shall be [***] Targeting Arm, [***] (the “Targeting Arm
Criteria”, such Targeting Arm Criteria applicable for the [***] Targeting Arm
being set forth in Part 3 of Schedule 2.3.2,  and each such data package, a
“Targeting Arm Data Package”).  During the [***] period immediately following
delivery of a Targeting Arm Data Package, or such longer period as the Parties
may agree in writing, Genentech may (i) identify data or





- 26 -



 

information that Genentech considers is missing from such Targeting Arm Data
Package, and request in writing that BicycleTx provides such missing information
or data, and (ii) make reasonable inquiries of BicycleTx for further
clarification and information in connection with the data and information
included in such Targeting Arm Data Package, or the achievement of the Targeting
Arm Criteria.  With respect to (A) any data or information identified as missing
from such Targeting Arm Data Package, BicycleTx shall update such Targeting Arm
Data Package to include any such missing information and shall deliver a revised
Targeting Arm Data Package [***] after the receipt of such request from
Genentech; and (B) Genentech’s other inquiries, BicycleTx will [***]; provided
that in the case of (B), BicycleTx shall not be required to perform any
additional assays or analyses or generate any additional data in connection with
such requests.  The Targeting Arm Data Package shall be deemed complete upon the
later of (1) the delivery to Genentech of a complete Targeting Arm Data Package
containing the information identified by Genentech in subclause (i) and
confirmation by the JRC that the Targeting Arm Criteria have been met, or (2)
the expiration of such [***] review period (the “Targeting Arm Data Package
Acceptance Date”).

(k)         Genentech shall determine, in its sole discretion, within [***]
following the Targeting Arm Data Package Acceptance Date (the “Targeting Arm
Review Period”), whether it wishes to progress the applicable Discovery
Construct into initial pre-clinical Development activities with the
incorporation of the evaluated Targeting Arm.  Genentech shall notify BicycleTx
in writing of its decision (the “Targeting Arm Notice”) prior to the expiration
of the Targeting Arm Review Period, and if such decision is in the affirmative
BicycleTx shall thereafter progress such Discovery Construct (including such
Targeting Arm) into the Lead Validation Phase, and the applicable Collaboration
Program shall be deemed to include such Targeting Arm and the applicable Antigen
Target to which it is directed.

2.4        Discovery Research Activities.

2.4.1     For each Collaboration Program (including any Substitute Target or
activities with respect to a Targeting Arm), BicycleTx shall carry out the
Discovery Research Activities for each Discovery Phase.  BicycleTx shall perform
the Discovery Research Activities in good scientific manner, in accordance with
this Agreement, and in compliance with all Applicable Law, and shall use
diligent efforts to complete the activities for each Collaboration Target set
forth in the Discovery Research Plan during the applicable Research Term.
Through the JRC, Genentech shall provide reasonable intellectual assistance
requested by BicycleTx in connection with its performance of the Discovery
Research Activities. Genentech, at is sole discretion, may also agree to perform
certain Discovery Research Activities pursuant to mutual agreement of the
JRC.  If applicable, Genentech shall perform all such Discovery Research
Activities in good scientific manner in accordance this Agreement, and in
compliance with all Applicable Law.  BicycleTx may agree from time to time to
transfer materials, including any Bicycle Constructs or Discovery Constructs to
Genentech, to enable Genentech to perform certain Discovery Research Activities.
BicycleTx’s agreement for any such transfer shall not be unreasonably withheld,
conditioned or delayed and shall be performed under the terms of a material
transfer agreement (the “MTA”), which MTA shall provide that (a) such materials
may only be used in connection with the Discovery Research Activities Genentech
has agreed to perform, during the period set forth in such MTA, and (b) no
modification or reverse engineering of any materials by or on behalf of
Genentech will be permitted, except to the extent expressly set forth in such
MTA.  The Parties shall negotiate in good faith and agree upon the form of such
MTA [***].





- 27 -



 

2.4.2     If, with respect to a given Collaboration Program, the JRC concludes
that the Discovery Research Activities for such Collaboration Program will not
be completed by the end of the applicable Research Term as defined in Section
1.197(b)(i), then the Parties may via the JRC mutually agree to extend such
Research Term for an additional period of time so as to permit the completion of
the remaining Discovery Research Activities, and BicycleTx shall [***] (provided
that the remaining [***], provided that [***] in connection with such extension
[***], then [***] extension [***]. BicycleTx shall conduct Discovery Research
Activities concurrently on up to [***] Collaboration Targets, provided that
[***], then the foregoing [***].

2.4.3     Following the completion of the Discovery Research Activities for each
Discovery Phase for each Collaboration Program, BicycleTx shall deliver to
Genentech, through the JRC, the results and data arising from such Discovery
Phase and set forth to be delivered to the JRC in the applicable Discovery
Research Plan.  In addition, (a) following the completion of the Lead Generation
Phase for each Collaboration Program, BicycleTx shall deliver to Genentech the
LSR Go Data Package in order for Genentech to determine whether to progress the
applicable Collaboration Program into the Lead Validation Phase, as further set
forth in Section 2.5.1, and (b) following the completion of the Lead Validation
Phase for each Collaboration Program, BicycleTx shall deliver to Genentech the
Dev Go Data Package in order for Genentech to determine whether to progress the
applicable Collaboration Program into further pre-clinical Development
activities, as further set forth in Section 2.5.2.

2.5        Discovery Progression Decision Points.

2.5.1     LSR Go.

(a)         Promptly following the completion of the Lead Generation Phase for
each Collaboration Program, BicycleTx will notify Genentech and provide the JRC
with a draft data package that BicycleTx intends to submit in order for
Genentech to make a decision regarding LSR Go, which data package will include
the following information and data relating to all Discovery Constructs
generated under such Collaboration Program that meet the Discovery Construct
Threshold: (i) [***] for inclusion in such data package, (ii) the results of the
testing and analyses performed to characterize and prioritize such Discovery
Constructs during the Lead Generation Phase, including the performance against
and confirmation (or otherwise) of achievement of the LSR Go Criteria, (iii)
BicycleTx’s recommendations for selection of a Lead Discovery Construct from
those Discovery Constructs that met the Discovery Construct Threshold, and (iv)
any results and data generated in the performance of the Hit Validation Phase
(to the extent not already provided to Genentech) (each such data package, an
“LSR Go Data Package”).

(b)         The Parties will discuss the draft LSR Go Data Package at the
applicable JRC meeting, and within [***] following such JRC meeting, Genentech
may (i) identify data or information that Genentech reasonably considers is
missing from such draft LSR Go Data Package, and





- 28 -



 

request in writing that BicycleTx provides such missing information or data, and
(ii) make reasonable inquiries of BicycleTx for further clarification and
information in connection with the data and information included in such draft
LSR Go Data Package, and the basis for BicycleTx’s analyses or designation of
any Lead Discovery Constructs.  For clarity, [***].  With respect to any data or
information identified as missing from such draft LSR Go Data Package, BicycleTx
shall promptly update such draft LSR Go Data Package to include any such missing
information or provide responses to Genentech’s other inquiries, provided that
BicycleTx shall not be required to perform any additional assays or analyses or
generate any additional data in connection with such requests.  If the Parties
agree at the JRC meeting that the draft LSR Go Data Package is complete, or if
Genentech makes no requests for additional information under subclause (i) or
(ii) within the [***] period following such JRC meeting, then the LSR Go Data
Package will be deemed to be in final form, and Section 2.5.1(d) will apply.

(c)         If Genentech requests further information in connection with the
draft LSR Go Data Package pursuant to Section 2.5.1(b), BicycleTx shall notify
Genentech when such information is available and the Parties shall schedule a
further meeting of the JRC no later than [***] following such notice to
Genentech to consider such revised draft LSR Go Data Package.  Unless Genentech
identifies, at the time of such JRC meeting, further information that is
reasonably required to be included (in which case Section 2.5.1(b) shall apply
again to such review and provision of information), the LSR Go Data Package
shall be deemed complete at such JRC meeting.

(d)         Genentech shall schedule a meeting [***] as soon as practicable
following the date of the JRC meeting at which the LSR Go Data Package is deemed
final (or expiration of the [***] period for requests for additional information
under Section 2.5.1(b), if applicable), and shall notify BicycleTx of the date
of such meeting. Genentech may, [***], (i) identify data or information [***]
missing from the LSR Go Data Package, and request in writing that BicycleTx
provides such missing information or data, and (ii) make reasonable inquiries of
BicycleTx for further clarification and information in connection with the data
and information included in such LSR Go Data Package, the achievement (or
otherwise) of the LSR Go Criteria, and the basis for BicycleTx’s analyses or
designation of any Lead Discovery Constructs. With respect to any data or
information reasonably identified [***] as missing from such LSR Go Data
Package, or responses to Genentech’s inquiries, BicycleTx shall promptly provide
such responses or update such LSR Go Data Package to include any such missing
information and shall deliver a revised LSR Go Data Package as soon as
reasonably practicable.  The LSR Go Data Package shall be deemed complete upon
the later of (A) the delivery [***] of a complete LSR Go Data Package containing
the additional information requested [***], as confirmed in writing by
Genentech, and (B) the expiration of such [***] review period (the “LSR Go Data
Package Acceptance Date”).  Genentech shall determine, in its sole discretion,
within [***] following the LSR Go Data Package Acceptance Date (the “LSR Go
Review Period”), whether the applicable Discovery Constructs have achieved LSR
Go and are suitable to advance into initial pre-clinical Development
activities.  Genentech shall notify BicycleTx in writing of its decision (the
“LSR Go Notice”) prior to the expiration of the LSR Go Review Period, and if
such decision is in the affirmative Genentech shall also designate in such LSR
Go Notice the one or more Lead Discovery Construct(s) for such Collaboration
Target.





- 29 -



 

(e)         On a Collaboration Program-by-Collaboration Program basis, if
Genentech does not timely deliver a LSR Go Notice for such Collaboration Program
(a “LSR Rejected Program”), BicycleTx shall have the right thereafter to conduct
research, Development and Commercialization in connection with the Discovery
Constructs and Compounds directed to the applicable Terminated Target, and to
grant rights to Third Parties to conduct any of the foregoing activities based
on the data and information included in the LSR Go Data Package provided to
Genentech for such LSR Rejected Program without further obligations to
Genentech. Notwithstanding the foregoing, if BicycleTx [***] period following
the expiration of the LSR Go Review Period, [***], as follows:  (i) BicycleTx
shall provide written notice to Genentech within such [***] period of [***]
applicable LSR Go Data Package, (ii) Genentech shall have a period of [***] in
which to [***] of this Agreement, (iii) Genentech may [***] period, and
BicycleTx shall [***], (iv) if Genentech provides such notice, Genentech shall
[***] following the date of such notice, [***] such LSR Rejected Program if
Genentech [***] for such LSR Rejected Program, and (v) effective upon the date
of the [***], (A) such LSR Rejected Program shall once again become a
Collaboration Program, (B) all of the terms of this Agreement, including, for
clarity, the exclusivity provisions in Section 7.8, shall once again apply to
such Collaboration Program.

2.5.2     Dev Go.

(a)         Promptly following the completion of the Lead Validation Phase for
each Collaboration Program, BicycleTx will notify Genentech and provide the JRC
with a draft data package that BicycleTx intends to submit in order for
Genentech to make a decision regarding Dev Go, which data package will include
the following information and data relating to the Lead Discovery Constructs for
such Collaboration Program: (i) [***] for inclusion in such data package, (ii)
the results of the testing and analyses performed to characterize and prioritize
such Lead Discovery Constructs during the Lead Validation Phase, including the
performance against and confirmation (or otherwise) of achievement of the Dev Go
Criteria, (iii) the Compounds for such Collaboration Program, (iv) BicycleTx’s
recommendations for Development Candidate selection, and (v) any results and
data generated in the performance of the Lead Validation Phase (to the extent
not already provided to Genentech) (each such data package, a “Dev Go Data
Package”).

(b)         The Parties will discuss the draft Dev Go Data Package at the
applicable JRC meeting, and within [***] following such JRC meeting, Genentech
may (i) identify data or information that Genentech reasonably considers is
missing from such draft Dev Go Data Package, and request in writing that
BicycleTx provides such missing information or data, and (ii) make reasonable
inquiries of BicycleTx for further clarification and information in connection
with the data and information included in such draft Dev Go Data Package, the
achievement or otherwise of the Dev Go Criteria, and the basis for BicycleTx’s
analyses or designation of any Development Candidates included therein.  For
clarity,





- 30 -



 

[***].  With respect to any data or information identified as missing from such
draft Dev Go Data Package, BicycleTx shall promptly update such draft Dev Go
Data Package to include any such missing information or provide responses to
Genentech’s other inquiries, provided that BicycleTx shall not be required to
perform any additional assays or analyses or generate any additional data in
connection with such requests.  If the Parties agree at the JRC meeting that the
draft Dev Go Data Package is complete, or if Genentech makes no requests for
additional information under subclause (i) or (ii) within the [***] period
following such JRC meeting, then the Dev Go Data Package will be deemed to be in
final form, and Section 2.5.2(d) will apply.

(c)         If Genentech requests further information in connection with the
draft Dev Go Data Package pursuant to Section 2.5.2(b), BicycleTx shall notify
Genentech when such information is available and the Parties shall schedule a
further meeting of the JRC no later than [***] following such notice to
Genentech to consider such revised draft Dev Go Data Package.  Unless Genentech
identifies, at the time of such JRC meeting, further information that is
reasonably required to be included (in which case Section 2.5.2(b) shall apply
again to such review and provision of information), the Dev Go Data Package
shall be deemed complete at such JRC meeting.

(d)         Genentech shall schedule a meeting [***] as soon as practicable
following the date of the JRC meeting at which the Dev Go Data Package is deemed
final (or expiration of the [***] period for requests for additional information
under Section 2.5.2(b), if applicable), and shall notify BicycleTx of the date
of such meeting.  Genentech may, [***], (i) identify data or information [***]
missing from the Dev Go Data Package, and request in writing that BicycleTx
provides such missing information or data, and (ii) make reasonable inquiries of
BicycleTx for further clarification and information in connection with the data
and information included in such Dev Go Data Package, and the basis for
BicycleTx’s analyses or designation of any Development Candidates included
therein.  With respect to any data or information [***] missing from such Dev Go
Data Package, or responses to Genentech’s inquiries, BicycleTx shall promptly
provide such responses or update such Dev Go Data Package to include any such
missing information and shall deliver a revised Dev Go Data Package as soon as
reasonably practicable.  The Dev Go Data Package shall be deemed complete upon
the later of (A) the delivery [***] of a complete Dev Go Data Package containing
the additional information requested [***], as confirmed in writing by
Genentech, and (B) the expiration of such [***] review period (the “Dev Go Data
Package Acceptance Date”).  Genentech shall determine, in its sole discretion,
within [***] following the Dev Go Data Package Acceptance Date (the “Dev Go
Review Period”), whether the applicable Discovery Constructs have achieved Dev
Go and are suitable to advance into further pre-clinical Development
activities.  Genentech shall notify BicycleTx in writing of its decision (the
“Dev Go Notice”) prior to the expiration of the Dev Go Review Period, and if
such decision is in the affirmative Genentech shall also designate in such Dev
Go Notice one or more Development Candidates for such Collaboration Target.

2.5.3     Termination of Discovery Research Activities for a Collaboration
Program. If Genentech determines in its sole discretion at either the LSR Go or
Dev Go decision points that it does not wish to pursue further Discovery
Research Activities or Development in connection with a given





- 31 -



 

Collaboration Program, it shall provide written notice to BicycleTx of such
decision, and as of and following the date of such notice: (a) BicycleTx’s
Exclusivity Obligations with respect to the applicable Collaboration Target(s)
and Collaboration Program(s) pursuant to Section 7.8 shall terminate, and
subject to Genentech’s rights under Section 2.5.1(e), such Collaboration Target
shall become a Terminated Target, (b) all rights and licenses granted to
Genentech by BicycleTx in connection with such Collaboration Program will
terminate, except that (i) [***], and (ii) [***] in connection with the
Terminated Target.  For clarity, if Genentech provides no response in writing to
BicycleTx before the expiration of the LSR Go Review Period, or the Dev Go
Review Period, as applicable, Genentech will be deemed to have terminated such
Collaboration Program, effective as of the expiration date of the LSR Go Review
Period, or the Dev Go Review Period, as applicable.

ARTICLE 3

TARGET NOMINATION AND SUBSTITUTION

3.1        Target Nomination.

3.1.1     Modulator Target Nomination.  Genentech has the right to select, in
its sole discretion, a total of up to four (4) Modulator Targets as
Collaboration Targets under this Agreement, in each case, as set forth in the
remainder of this Section 3.1.1.

(a)         As of the Effective Date, Genentech has selected the two (2) Initial
Collaboration Targets to be included as the subject of initial Discovery
Research Activities under this Agreement.

(b)         Subject to this ARTICLE 3, including Genentech’s substitution and
exchange rights hereunder, during the Expansion Option Period, Genentech has the
right to select, in its sole discretion, a total of up to two (2) additional
Modulator Targets as Collaboration Targets to be the subject of initial
Discovery Research Activities under this Agreement, and potential Development
and Commercialization of Discovery Constructs and Licensed Products
incorporating such Discovery Constructs (each, an “Expansion
Option”).  Genentech may exercise each Expansion Option by (i) selecting such
additional Modulator Targets from the list of Genentech Reserved Targets, or
(ii) nominating any other Modulator Target pursuant to Section 3.1.3, provided
that if such Nominated Target is an Unavailable Target, such Expansion Option
shall not be deemed exercised.

(c)         Notwithstanding Section 3.1.1(b), (i) if Genentech does not exercise
an Expansion Option within [***], all Expansion Options will expire, and
Genentech shall thereafter have no further right to nominate any additional
Collaboration Targets to be the subject of Discovery Research Activities under
this Agreement.  For clarity, the total number of Genentech Reserved Targets
prior to Genentech’s exercise of any Expansion Option may not exceed two
(2).  Genentech shall be deemed to have timely exercised its Expansion Option(s)
if





- 32 -



 

Genentech has delivered the Target Nomination Notice within the applicable time
period specified in this Section 3.1.1(c), even if BicycleTx delivers the Target
Availability Notice only after the expiry of such time period. For clarity, if
Genentech has timely exercised an Expansion Option and BicycleTx indicates in
the Target Availability Notice that the Modulator Target requested by Genentech
in such Target Nomination Notice is an Unavailable Target, then Genentech may,
within [***] after receipt of such Target Availability Notice, deliver a
subsequent Target Nomination Notice for a different Modulator Target, even if
such subsequent Target Nomination Notice is delivered after the expiry of the
applicable time period set forth in this Section 3.1.1(c).

(d)         Subject to [***] Section 3.1.1(c), if Genentech wishes to select a
Genentech Reserved Target as a Collaboration Target, Genentech shall notify
BicycleTx in writing, and upon payment of the Target Nomination Fee as set forth
in Section 3.1.1(e), such Genentech Reserved Target shall automatically become a
Collaboration Target hereunder.

(e)         For each additional Modulator Target selected by Genentech pursuant
to this Section 3.1.1, Genentech shall pay to BicycleTx a one-time payment (the
“Target Nomination Fee”) as set forth in Section 8.2.1.

3.1.2     Target Proposal.  Prior to nomination of a Target (whether pursuant to
Section 3.1.3 or Section 3.2), Genentech may, in its discretion, disclose a
Target it is considering for potential nomination (a “Proposed Target”) to
BicycleTx and request in writing that BicycleTx confirm whether the Proposed
Target is an Unavailable Target.  BicycleTx shall notify Genentech in writing,
within [***], whether such Nominated Target is an Unavailable
Target.  Notwithstanding anything herein to the contrary, (a) Genentech shall
have no obligation to nominate any Proposed Targets, and (b) in no way shall a
request by Genentech with respect to a Proposed Target under this Section 3.1.2
be deemed to be a nomination of the Target as a Collaboration Target (and such
Target shall not be considered nominated unless and until it is formally
nominated in accordance with the terms and conditions set forth in Section
3.1.3).

3.1.3     Target Nomination Process.  To nominate a Modulator Target or Antigen
Target other than a Genentech Reserved Target as a Collaboration Target,
Genentech shall provide BicycleTx with a confidential written description of the
applicable Modulator Target or Antigen Target (the “Nominated Target”),
including, [***] such Modulator Target or Antigen Target (the “Target Nomination
Notice”).  Within [***] following BicycleTx’s receipt of the Target Nomination
Notice with respect to a Nominated Target, BicycleTx shall verify whether such
Nominated Target is on its list of Unavailable Targets and notify Genentech in
writing (“Target Availability Notice”).  If the Target Availability Notice
indicates that the Nominated Target is not on the list of Unavailable
Targets, then, within [***] of such Target Availability Notice, the Parties will
negotiate and mutually agree upon a Discovery Research Plan for such Nominated
Target.  Any such Discovery Research Plan shall be substantially similar in form
and content to the Discovery Research Plan(s) for the previous Collaboration
Target(s), including the Initial Discovery Research Plan, [***]. Thereafter,
such Nominated Target shall be designated as a “Collaboration Target” on the
date when (a) the Parties have agreed on such Discovery Research Plan, and (b)
Genentech has paid the applicable Target Nomination Fee (the “Target Acceptance
Date”), and the Parties will have all rights and obligations hereunder in
connection with such Collaboration Target (including exclusivity in accordance
with Section 7.8) as of the Target Acceptance Date.





- 33 -



 

3.1.4     Target Nomination Process for Adding a Target to the Genentech
Reserved Target List. The nomination of an additional Target to the Genentech
Reserved Target list shall follow the procedure set forth in Section 3.1.3
mutatis mutandis, except that (a) for clarity, such nomination of an additional
Target to the Genentech Reserved Target list shall [***], (b) the Parties shall
[***] at the time it is added to the Genentech Reserved Target list, and (c) at
the time Genentech adds a Target to the Genentech Reserved Target list, it shall
[***].

3.1.5     Gatekeeper.  If either Party desires, at any time following the
Effective Date, to make confidential inquiries regarding the availability of
Modulator Targets or Antigen Targets (i.e. other than through the process set
forth in Section 3.1.3), such Party shall notify the other Party in writing
thereof.  As soon as reasonably practicable following receipt of such notice,
and in any case within [***] following receipt of such notice, BicycleTx shall
engage an independent Third Party mutually agreeable to the Parties (the
“Gatekeeper”) for the purposes of performing the applicable functions set forth
in Section 3.1.2 and Section 3.1.3, including (a) maintaining a list of
Unavailable Targets and (b) issue the Target Availability Notice.  The
[***].  Such engagement shall be on terms consistent with this Agreement and
mutually agreeable to the Parties, including provisions relating to
confidentiality.  The identity of the Unavailable Targets shall be deemed the
Confidential Information of BicycleTx, and the identity of the Genentech
Reserved Targets (if any), Proposed Targets, and Nominated Targets shall be
deemed the Confidential Information of Genentech.  Following the appointment of
a Gatekeeper, (i) all references in Section 3.1.3 regarding disclosure by one
Party to the other Party shall instead be deemed to refer to disclosure to or by
the Gatekeeper by or to the applicable Party, mutatis mutandis, and (ii)
BicycleTx shall notify the Gatekeeper of the Unavailable Targets promptly, but
in no event later than [***].  Upon receipt of such notification, the Gatekeeper
shall update the list of Unavailable Targets accordingly.

3.2        Target Substitution.  Genentech shall have the right, from time to
time during the Term, to substitute a different Modulator Target (or Targeting
Arm, as applicable) in place of an existing Collaboration Target (each, a
“Target Substitution”) solely as set forth below:

3.2.1     [***] Substitution Right [***].  Subject to Section 3.2.7,  [***]
Genentech shall have the one-time right [***], to substitute during a period of
[***] following the date of the receipt by Genentech [***] (the “Initial
Substitution Period”), another available [***] Target, [***] (each, a
“Substitute Target”), [***]. Such Substitute Target shall be nominated using
mutatis mutandis the Target nomination process set forth in Section 3.1.3 or
Section 3.1.4, as applicable.  For clarity, [***] the nomination of the
Substitute Target shall be effective as of Genentech’s receipt of the Target
Availability Notice.





- 34 -



 

3.2.2     [***] Substitution Right [***]. Subject to Section 3.2.6 and Section
3.2.7,  [***], Genentech shall have the one-time-right [***] during a period
following the [***] to nominate a Substitute Target, [***].  Such Substitute
Target shall be nominated using mutatis mutandis the Target nomination process
set forth in Section 3.1.3 or Section 3.1.4, as applicable.  For clarity, [***]
the nomination of the Substitute Target shall be effective as of Genentech’s
receipt of the Target Availability Notice.

3.2.3     [***] Substitution Right [***].  Subject to Section 3.2.7,  [***]
Genentech shall have the one-time right [***] during a period of [***] following
the date [***], to nominate a Substitute Target [***].  Such Substitute Target
shall be nominated using mutatis mutandis the Target nomination process set
forth in Section 3.1.3 or Section 3.1.4, as applicable.  For clarity, [***] the
nomination of the Substitute Target shall be effective as of Genentech’s receipt
of the Target Availability Notice.

3.2.4     [***] Substitution Right [***].  Subject to Section 3.2.6 and Section
3.2.7,  [***], Genentech shall have the one-time-right [***], during the period
between [***], to nominate a Substitute Target. Such Substitute Target shall be
nominated using mutatis mutandis the Target nomination process set forth in
Section 3.1.3 or Section 3.1.4, as applicable, but [***].

3.2.5     [***] Substitution.  [***], Genentech shall have a one-time right,
[***], to nominate a Substitute Target [***].  Genentech may exercise such right
at any time during [***].  Any substitution of a Target [***] will follow the
Target nomination process set forth in Section 3.1.4.  Following a substitution
[***], the applicable Substitute Target [***].

3.2.6     Limitations on Substitution Right.  Genentech may not (a) substitute a
Target for any Modulator Target that was already designated as a Collaboration
Target as a result of the operation of this Section 3.2, or (b) perform [***]
Target Substitutions [***] Collaboration Program under [***].

3.2.7     Effects of Target Substitution.  Following any Target Substitution as
set forth in this Section 3.2, the applicable Substitute Target will become a
Collaboration Target hereunder effective as of the newly established Target
Acceptance Date for such Substitute Target and, effective as of such





- 35 -



 

newly established Target Acceptance Date, (a) the Parties will have all rights
and obligations under this Agreement in connection with such Substitute Target
as a Collaboration Target and (b) the replaced Modulator Target shall become a
Terminated Target and shall no longer be a Collaboration Target.  Following any
Target Substitution, Genentech shall grant, and hereby does grant, effective
upon the applicable Target Acceptance Date for the new Modulator Target, to
BicycleTx and its Affiliates, as applicable, an Unblocking License for the
applicable Terminated Target.

3.3        Genentech Reserved Targets.  From the Effective Date until the
earlier of (a) the expiration of the Expansion Option Period, or (b) the date
upon which Genentech exercises its second Expansion Option, BicycleTx shall not,
and shall cause its Affiliates not to, option, license, authorize, appoint, or
otherwise enable any Third Party to, directly or indirectly, develop,
commercialize or manufacture any Bicycle Construct, product, service, or therapy
that is directed to any Genentech Reserved Target or otherwise enter into any
arrangement or take any other action that would preclude a Genentech Reserved
Target from being designated as a Collaboration Target hereunder.  Upon the
earlier of the dates set forth in subclause (a) or (b), the Genentech Reserved
Target list will no longer apply.

ARTICLE 4

COLLABORATION MANAGEMENT

4.1        Joint Research Committee.

4.1.1     Formation.  Within [***] after the Effective Date, the Parties shall
establish a joint research committee (the “JRC”).  The JRC shall consist of
[***] representatives from each of the Parties (with the number of such
representatives at each Party’s election, but with each Party collectively
having one (1) vote).  Each representative shall have the requisite experience
and seniority to enable such person to make decisions on behalf of the
applicable Party with respect to the issues falling within the decision making
authority of the JRC.  From time to time, each Party may substitute one (1) or
more of its representatives to the JRC on written notice to the other
Party.  Each Party shall select from its representatives a representative who
will chair the JRC jointly with the selected representative from the other
Party. Each Party may replace its co-chairperson from time to time by informing
the other Party in writing.

4.1.2     Specific Responsibilities. The JRC shall develop the strategies for
and oversee the Discovery Research Activities in accordance with the applicable
Discovery Research Plan for each Collaboration Program, and shall serve as a
forum for the coordination of such activities.  In particular, the JRC shall:

(a)         serve as a discussion forum in relation to potential Modulator
Targets and Antigen Targets for inclusion as potential Collaboration Targets
(including respective Substitute Targets, if any) during any period when the
Parties have not elected to appoint a Gatekeeper;

(b)         periodically (no less often than [***]) review and serve as a forum
for discussing the Discovery Research Plan for each Collaboration Target, and
review and approve any amendments thereto;

(c)         oversee the conduct and progress of the Discovery Research
Activities (including the need for potential amendments to the LSR Go and Dev Go
Criteria), and discuss and agree upon any activities to be allocated for
performance by Genentech (if any);





- 36 -



 

(d)         monitor the achievement of (i) the Hit Success Criteria determining
POP Achievement, (ii) the LSR Go Criteria, (iii) the Dev Go Criteria, and (iv)
the Targeting Arm Criteria;

(e)         monitor the completion of the activities and the generation of the
data required to be included in the LSR Go Data Package and the Dev Go Data
Package, as applicable in order to confirm whether all components of the LSR Go
Data Package and the Dev Go Data Package, as applicable, are complete [***];

(f)          prior to the commencement of the Lead Generation Phase for a
Collaboration Program, discuss and agree upon the contents of the LSR Go Data
Package [***];

(g)         prior to the commencement of the Lead Validation Phase for a
Collaboration Program, discuss and agree upon the contents of the Dev Go Data
Package [***];

(h)         discuss the scope of any modifications or improvements requested by
Genentech to any Discovery Construct or Development Candidate pursuant to
Section 5.2;

(i)          serve as a forum for discussion of results from the conduct of the
Discovery Research Activities;

(j)          extend the Research Term as provided in Section 2.4.2;

(k)         establish secure access methods (such as secure databases) for each
Party to access research and discovery and other JRC related information and
Know-How as contemplated under this Agreement;

(l)          monitor and implement the transfer of CMC materials to Genentech,
whether pursuant to Section 5.3 or Section 5.4;

(m)        monitor and implement the technology transfer to Genentech pursuant
to Section 5.4; and

(n)         perform such other functions as are set forth herein or as the
Parties may mutually agree in writing, except where in conflict with any
provision of this Agreement.

4.2        General Provisions Applicable to the JRC.

4.2.1     Meetings and Minutes.  The JRC shall meet [***], either in person or
by tele-/videoconference with the venue of the in person meetings alternating
between locations designated by BicycleTx and locations designated by
Genentech.  At least [***] the JRC representatives shall meet in person, unless
otherwise agreed by the Parties. The Alliance Manager shall be permitted to
attend any such JRC meetings.  The chairperson of the JRC shall be responsible
for calling meetings on no less than [***] notice.  Each Party shall make all
proposals for agenda items and shall provide all appropriate information with
respect to such proposed items at least [***] in advance of the applicable
meeting; provided





- 37 -



 

that under exigent circumstances requiring input by the JRC, a Party may provide
its agenda items to the other Party within a shorter period of time in advance
of the meeting, or may propose that there not be a specific agenda for a
particular meeting, so long as the other Party consents to such later addition
of such agenda items or the absence of a specific agenda for such meeting.  The
chairpersons of the JRC (or their designee) shall prepare and circulate minutes
of each meeting within [***] after the meeting for the Parties’ review and
approval.  The Parties shall agree on the minutes of each meeting promptly, but
in no event later than within [***] following circulation of the draft minutes.

4.2.2     Procedural Rules.  The JRC shall have the right to adopt such standing
rules as shall be necessary for its work, so long as such rules are not
inconsistent with this Agreement.  A quorum of the JRC shall exist whenever
there is present at a meeting at least one (1) representative appointed by each
Party.  Representation by proxy shall be allowed.  The JRC shall take action by
consensus of the representatives present at a meeting at which a quorum exists,
with each Party having a single vote irrespective of the number of
representatives of such Party in attendance, or by a written resolution signed
by at least one (1) representative appointed by each Party.  Employees or
consultants of either Party that are not representatives of the Parties on the
JRC may attend meetings of the JRC; provided that such attendees (a) shall not
vote or otherwise participate in the decision-making process of the JRC, and
(b) are bound by obligations of confidentiality and non-disclosure equivalent to
those set forth in ARTICLE 11.

4.3        Decisions.

4.3.1     Decision Making Authority. The JRC shall decide matters within its
responsibilities pursuant to Section 4.1.2.

4.3.2     Consensus; Good Faith. The members of the JRC shall in good faith
cooperate with one another and shall endeavor to seek agreement with respect to
issues to be decided by the JRC.

4.3.3     Final Decision Right; Dispute Resolution.  If the JRC cannot, or does
not, reach consensus on an issue, then (a) BicycleTx shall have final say on
[***]; (b) [***] Genentech shall have final say on [***]; and (c) neither Party
shall have final say on [***] that would [***].  In each of case Section
4.3.3(c)(i) and 4.3.3(c)(ii) above, the status quo shall persist unless and
until the Parties’ mutually agree. If the JRC does not reach consensus on [***],
then the dispute shall first be referred to the Senior Officers of the Parties,
who shall confer in good faith on the resolution of the issue. If the Senior
Officers are unable to reach consensus on [***] for a given Collaboration
Program, [***] provided: (1) any additional Discovery Research Activities
resulting from such [***], (2) any additional Discovery Research Activities
resulting from [***] shall not [***], (3) the [***] shall not [***]





- 38 -



 

[***] and (4) BicycleTx shall [***].  If BicycleTx [***], Genentech may [***] by
Genentech. Notwithstanding the foregoing, neither Party shall use its final
decision-making authority to (x) impose any requirement on the other Party to
undertake obligations beyond those for which it is responsible or to forgo any
of its rights under this Agreement, (y) require the other Party to violate any
Applicable Law, ethical requirement, or any agreement it may have with any Third
Party, or (z) amend the terms and conditions of this Agreement. Disputes arising
between the Parties in connection with or relating to this Agreement or any
document or instrument delivered in connection herewith, and that are outside of
the decision-making authority of the JRC, shall be finally resolved pursuant to
Section 15.7.

4.4        Limitations on Authority.  Each Party shall retain the rights,
powers, and discretion granted to it under this Agreement and no such rights,
powers, or discretion shall be delegated to or vested in the JRC unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.  The JRC shall not have the power to
amend, modify, or waive compliance with this Agreement, which may only be
amended or modified as provided in Section 15.9 or compliance with which may
only be waived as provided in Section 15.11.

4.5        Alliance Manager.  Each Party shall appoint a person who shall
oversee contact between the Parties for all matters between meetings of the JRC
and shall have such other responsibilities as the Parties may agree in writing
after the Effective Date (each, an “Alliance Manager”).  Each Party may replace
its Alliance Manager at any time by notice in writing to the other Party.

4.6        Discontinuation of the JRC.  Following the date upon which [***] for
a given Collaboration Program [***], the JRC shall have no further
responsibilities or authority under this Agreement with respect to that
Collaboration Target and the associated Compounds and Licensed Products. Once
the applicable [***], the JRC will be considered fully dissolved by the
Parties.  Notwithstanding the above, if BicycleTx agrees to conduct Additional
Discovery Activities pursuant to Section 5.2, the JRC shall be reinstated to
oversee such Additional Discovery Activities until the completion thereof.

4.7        Interactions Between a Committee and Internal Teams.  The Parties
recognize that each Party possesses an internal structure (including various
committees, teams and review boards) that will be involved in administering such
Party’s activities under this Agreement.  Nothing contained in this Article
shall prevent a Party from making routine day-to-day decisions relating to the
conduct of those activities for which it has a performance or other obligation
hereunder, in each case in a manner consistent with the then-current applicable
Discovery Research Plan and the terms and conditions of this Agreement.

4.8        Working Groups.  From time to time, the JRC may establish and
delegate duties to sub-committees or directed teams (each, a “Working Group”) on
an “as-needed” basis to oversee particular projects or activities (for example,
joint project team, joint finance group, and/or joint intellectual property
group).  Each such Working Group shall be constituted and shall operate as the
JRC determines; provided that each Working Group shall have equal representation
from each Party, unless otherwise mutually agreed.  Working Groups may be
established on an ad hoc basis for purposes of a specific project or on such
other basis as the JRC may determine.  Each Working Group and its activities
shall be subject to the oversight, review and approval of, and shall report to,
the JRC.  In no event shall the authority of the





- 39 -



 

Working Group exceed that specified for the JRC.  All decisions of a Working
Group shall be by consensus.  Any disagreement between the designees of
Genentech and BicycleTx on a Working Group shall be referred to the JRC for
resolution.

4.9        Expenses.  Each Party shall be responsible for all travel and related
costs and expenses for its members and other representatives to attend meetings
of, and otherwise participate on, the JRC or any Working Group.

ARTICLE 5

DEVELOPMENT AND REGULATORY

5.1        Development of Licensed Products following Dev Go.  For each
Collaboration Program, following Genentech’s delivery of the Dev Go Notice,
except for any activities that BicycleTx agrees to conduct in accordance with
Section 5.2, Genentech shall have the sole right to Develop and Manufacture,
including seeking Regulatory Approvals for, Compounds and Licensed Products
directed to the applicable Collaboration Target(s) in the Field and in the
Territory, in each case at Genentech’s sole expense.  On a Collaboration
Program-by-Collaboration Program basis, following the date of the Dev Go Notice
for such Collaboration Program and delivery to Genentech of the applicable
Compound(s) and the completion of the technology transfer pursuant to Section
5.4.1, Genentech shall use Commercially Reasonable Efforts to Develop and obtain
Regulatory Approval for a Licensed Product comprising or containing a
Development Candidate arising from such Collaboration Program in at least one
Indication for use in each Major Market.  Genentech shall have the right to
satisfy its diligence obligations under this Section 5.1 through its Affiliates
or Sublicensees.  For each Collaboration Target, following the date of [***],
Genentech will provide to BicycleTx [***] reports within [***] summarizing the
key Development activities undertaken and summarizing the results achieved with
respect to the applicable Discovery Constructs and Licensed Products
[***].  Following the delivery of each report, Genentech will make appropriate
personnel available to BicycleTx during business hours and on reasonable
advanced notice to answer reasonable questions regarding the information
contained in such report, [***].

5.2        Additional Discovery Activities After Dev Go Notice.  On a
Collaboration Program-by-Collaboration Program basis, at any time following
Genentech’s delivery of a Dev Go Notice for the then-current Development
Candidate for such Collaboration Program, Genentech may request that BicycleTx
provide certain reasonable research and development assistance (a) to [***]
and/or (b) [***] (all such activities in (a) and (b), the “Additional Discovery
Activities”).  If Genentech makes such a reasonable request, BicycleTx shall
consider such request and, [***] such Additional Discovery Activities, provided
that Genentech shall compensate BicycleTx for BicycleTx’s [***] costs ([***])
incurred in the performance of such Additional Discovery Activities.  For
clarity, [***]





- 40 -



 

[***] such Additional Discovery Activities. If, as a result of any such
Additional Discovery Activities Genentech selects an alternative Compound to
advance into further pre-clinical Development, such alternative Compound will
thereafter be deemed the Development Candidate for the applicable Collaboration
Target.  Notwithstanding the foregoing, if BicycleTx does not agree to conduct
any such Additional Discovery Activities ([***]), Genentech may conduct such
Additional Discovery Activities (or have a Third Party conduct such Additional
Discovery Activities) and if, as a result of Genentech’s or its designated Third
Party’s performance of such Additional Discovery Activities, Genentech selects
an alternative Compound to further modify and advance into further pre-clinical
Development, such alternative compound shall be deemed a “Modified Compound”,
provided that Genentech (itself or through its Affiliate or Third Party) shall
not be permitted to select any Modified Compound to advance into further
Development activities unless such Modified Compound (i) [***] and (ii) is
directed to and binds the same Collaboration Target as the applicable
Compound.  For clarity, (x) [***] under this Agreement, [***], in each case
[***] and, (y) [***] under this Agreement [***].

5.3        Transfer of CMC Materials [***]. On a Collaboration
Program-by-Collaboration Program basis,  Genentech may request [***], that
BicycleTx conduct a manufacturing technology transfer to enable Genentech to
conduct certain CMC Activities in connection with Compounds and Licensed
Products arising from such Collaboration Program [***].  Genentech’s request
shall include a summary of the CMC Activities that Genentech intends to conduct
(which shall be reasonable for the stage of development of the applicable
Collaboration Program), and the Parties shall, prior to any transfer, agree upon
a plan for the transfer of CMC materials necessary  for such specified CMC
Activities.  For clarity, [***].  BicycleTx shall initiate such transfer within
[***] following the receipt of such request (and following agreement on the plan
for such CMC Activities), which shall include a transfer of [***] to enable
Genentech or Genentech’s designees to conduct the CMC Activities to be conducted
by Genentech. BicycleTx shall [***] such transfer of CMC materials, provided
that (i) if Genentech [***], then Genentech shall [***], and (ii) if Genentech
[***], Genentech shall [***]. For clarity, Genentech shall [***] at Genentech’s
request for CMC Activities [***]





- 41 -



 

[***]. Furthermore, if Genentech [***], BicycleTx may elect to buy any Compound
and/or materials resulting from such CMC Activities ([***]) at Genentech’s [***]
cost to manufacture. Inventory and any CMC materials that BicycleTx or
BicycleTx’s designees are to provide to Genentech shall be shipped [***].

5.4        Technology Transfer [***].  On a Collaboration
Target-by-Collaboration Target basis following Genentech’s delivery of the Dev
Go Notice for the applicable Collaboration Program:

5.4.1     As soon as reasonably practicable following Genentech’s delivery of
the applicable Dev Go Notice (and in any event not more than [***]), BicycleTx
shall, and shall cause its Affiliates to, without additional compensation,
disclose and make available to Genentech (which obligation may include granting
personnel designated by Genentech controlled access to an electronic data room),
in such form as maintained by BicycleTx in the ordinary course of business,
BicycleTx Know-How and Joint Know-How (to the extent such Joint Know-How is in
BicycleTx’s possession), and a list of the BicycleTx Patents and Joint
Collaboration Patents, in each case to the extent [***] for the Exploitation of
the Compounds for such Collaboration Program.  For clarity, the BicycleTx
Know-How provided pursuant to this Section 5.4.1 shall include BicycleTx
Know-How [***] to perform CMC Activities in respect of the relevant Development
Candidate [***].

5.4.2     BicycleTx shall provide Genentech [***] in order to transfer to
Genentech the BicycleTx Know-How and Joint Collaboration Know-How required to be
produced pursuant to Section 5.4.1. Without prejudice to the generality of the
foregoing, if [***] are reasonably requested by Genentech [***], BicycleTx shall
[***] mutually agreed by the Parties. BicycleTx shall provide up to [***] to
Genentech pursuant to this Section 5.4.2. For any [***] requested by Genentech
and provided by BicycleTx in excess of [***], Genentech shall reimburse
BicycleTx [***].

5.5        Subcontracting.  Each Party shall have the right to subcontract any
of its Development activities to a Third Party (a “Third Party Provider”);
provided that solely with respect to Third Party Providers performing services
that are [***], BicycleTx shall [***] to such Third Party Provider and the
activities to be subcontracted. Genentech shall [***] set forth in this
Section5.5 above; provided that [***]. BicycleTX shall obtain a written
undertaking from each Third Party Provider that it will comply with the
applicable terms and conditions of this Agreement, including the confidentiality
provisions of ARTICLE 11.





- 42 -



 

5.6        Regulatory Matters.

5.6.1     Regulatory Activities.

(a)         As between the Parties, Genentech, at its sole expense, shall have
the sole right to prepare, obtain, and maintain the Drug Approval Applications
(including the setting of the overall regulatory strategy therefor), other
Regulatory Approvals and other regulatory submissions, including INDs, and to
conduct communications with the Regulatory Authorities, for Compounds or
Licensed Products in the Territory.  Upon Genentech’s request [***], BicycleTx
shall provide Genentech with reasonable assistance in obtaining Regulatory
Approvals for the Licensed Products, including providing necessary documents or
other materials required by Applicable Law to obtain such Regulatory Approvals,
provided that [***], and provided further that nothing in this Section 5.6.1
shall obligate BicycleTx to generate any additional data or other Know-How.

(b)         All Regulatory Documentation (including all Regulatory Approvals and
Product Labeling) specifically relating to Compounds or Licensed Products with
respect to the Territory shall be owned by, and shall be the sole property and
held in the name of, Genentech or its designated Affiliate, Sublicensee or
designee.  BicycleTx shall duly execute and deliver, or cause to be duly
executed and delivered, such instruments and shall do and cause to be done such
acts and things, including the filing of such assignments, documents, and
instruments, as may be necessary under, or as Genentech may reasonably request
in connection with this Section 5.6.

5.6.2     Recalls.  Genentech shall notify BicycleTx promptly following its
determination that any event, incident, or circumstance has occurred that may
result in the need for a recall, market suspension, or market withdrawal of a
Licensed Product in the Territory, and shall include in such notice the
reasoning behind such determination and any supporting facts.  Genentech (or its
Sublicensee) shall have the right to make the final determination whether to
voluntarily implement any such recall, market suspension, or market withdrawal
in the Territory.  If a recall, market suspension, or market withdrawal is
mandated by a Regulatory Authority in the Territory, Genentech (or its
Sublicensee) shall initiate such a recall, market suspension, or market
withdrawal in compliance with Applicable Law.  For all recalls, market
suspensions or market withdrawals undertaken pursuant to this Section 5.6.2,
Genentech (or its Sublicensee) shall be solely responsible for the execution
thereof, and BicycleTx shall reasonably cooperate in all such recall efforts, at
Genentech’s request and expense.

5.6.3     Records.  Each of BicycleTx and Genentech shall, and shall ensure that
its Third Party Providers, maintain records in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, and in
compliance with Applicable Law, which shall be complete and accurate and shall
properly reflect all work done and results achieved in the performance of its
Discovery Research Activities and Development activities hereunder, which shall
record only such activities and shall not include or be commingled with records
of activities outside the scope of this Agreement.  Such records shall be
retained by BicycleTx or Genentech, as the case may be, for at least [***] after
the termination of this Agreement, or for such longer period as may be required
by Applicable Law.





- 43 -



 

ARTICLE 6

COMMERCIALIZATION

6.1        In General.  Genentech (itself or through its Affiliates or
Sublicensees) shall have the sole right to Commercialize Compounds and Licensed
Products in the Territory at its own cost and expense.

6.2        Commercialization Diligence.  For each Collaboration Target,
Genentech shall use Commercially Reasonable Efforts to Commercialize one
Licensed Product in each Major Market following receipt of Regulatory Approval
therefor in such Major Market, provided that (a) the Commercialization of
Licensed Product [***], and (b) Genentech shall have the right to satisfy its
diligence obligations under this Section 6.2 through its Affiliates and
Sublicensees.  With respect to a particular Collaboration Target, if Genentech
[***] Compound or Licensed Product directed to such Collaboration Target, [***]
Compound or Licensed Product directed to such Collaboration Target.

6.3        Product Trademarks.  Genentech shall have the sole right to determine
and own the Product Trademarks to be used with respect to the Exploitation of
the Licensed Products on a worldwide basis.  [***] with respect thereto or use
[***] the Product Trademarks.  Notwithstanding the foregoing, to the extent
required by Applicable Law in a country or other jurisdiction in the Territory,
the promotional materials, packaging, and Product Labeling for the Licensed
Products used by Genentech and its Affiliates in connection with the Licensed
Products in such country or other jurisdiction shall contain (a) the corporate
name of BicycleTx (and to the extent required, BicycleTx grants Genentech a
license, with the right to sublicense, to use the same for such purpose), and
(b) the logo and corporate name of the manufacturer (if other than Genentech or
an Affiliate).

6.4        Commercial Supply of Compounds or Licensed Products.  As between the
Parties, Genentech shall have the sole right, at its expense, to Manufacture (or
have Manufactured) and supply Compounds and Licensed Products for commercial
sale in the Territory by Genentech and its Affiliates and Sublicensees.

ARTICLE 7

GRANT OF RIGHTS

7.1        Grants to Genentech.

7.1.1     Effective upon Genentech’s delivery to BicycleTx of a Dev Go Notice
pursuant to Section 2.5.2(d), on a Collaboration Program-by-Collaboration
Program basis, BicycleTx (on behalf of itself and its Affiliates) hereby grants
to Genentech an exclusive (including with regard to BicycleTx and its
Affiliates, except as provided in Section 7.6) license, with the right to grant
sublicenses in accordance with Section 7.4, under (a) the BicycleTx Patents and
BicycleTx Know-How, and (b) BicycleTx’s interest in the Joint Collaboration
Patents and in the Joint Collaboration Know-How (collectively, the “BicycleTx





- 44 -



 

IP”) that is reasonably necessary or useful to Exploit the Compounds and
corresponding Licensed Products in the Field in the Territory.

7.1.2     Effective upon the Effective Date or, as the case may be, upon the
applicable Target Acceptance Date and during the Research Term under this
Agreement, BicycleTx hereby grants to Genentech, on a Collaboration
Target-by-Collaboration Target basis, a limited, non-exclusive, royalty-free
license, without the right to grant sublicenses (but, for clarity, with the
right to subcontract), under the BicycleTx IP solely to enable Genentech to
perform Discovery Research Activities to be conducted by Genentech pursuant to
Section 2.4.1 (if any) and to perform CMC Activities to be conducted by
Genentech pursuant to Section 5.3 (if any).

7.2        Grants to Bicycle.  Effective upon the Effective Date and during the
Research Term (and thereafter for the performance of Additional Discovery
Activities pursuant to Section 5.2.), Genentech hereby grants to BicycleTx, on a
Collaboration Target-by-Collaboration Target basis, a non-exclusive,
royalty-free license, without the right to grant sublicenses (other than to
permitted subcontractors of BicycleTx in accordance with Section 5.5), under the
Genentech Patents, Genentech Know-How, and Genentech’s interests in the Joint
Collaboration Patents and the Joint Collaboration Know-How solely for purposes
of performing BicycleTx’s obligations under, and as set forth in, the Discovery
Research Plan(s).

7.3        Mutual Grants. Each Party hereby grants to the other Party a
perpetual, irrevocable, non-exclusive, royalty-free, and fully paid-up license
for all internal research purposes, without the right to grant sublicenses,
under [***] a Collaboration Program hereunder, excluding [***] (a) in connection
with [***], (b) solely with respect to [***], provided that [***], or (c) solely
with respect to [***] as part of the [***], provided that [***].  It is
understood and agreed that no commercial license is granted by either Party
under this Section 7.3 (including but not limited to any license or other right
to sell, offer for sale or otherwise commercialize any Compounds). It is further
understood that the Parties shall have the right to [***]
activities.  Notwithstanding anything to the contrary herein, the Parties [***]
the use of [***], and as such each Party agrees that the [***]; provided that:
(a) [***] such use; (b) the foregoing [***], and will not be [***](i) a right to
[***], or (ii) a [***]; and (c) [***] outside this Agreement.





- 45 -



 

7.4        Sublicenses.  Genentech shall have the right to grant sublicenses,
through multiple tiers of sublicensees, under the licenses granted in Section
7.1 to its Affiliates and Third Parties; provided that (a) each such sublicense
shall be consistent with the terms and conditions of this Agreement, including
terms of confidentiality and non-use no less restrictive than those set forth in
this Agreement, (b) Genentech may not grant to any Third Party any rights to
prosecute or enforce any BicycleTx Background Patents or BicycleTx Collaboration
Patents, and (c) Genentech shall remain directly liable to BicycleTx with
respect to its obligations under this Agreement and for the performance and acts
and omissions of all sublicensees.  As soon as reasonably practicable (but in
any case within [***]) after the execution of any such sublicense agreement,
Genentech shall provide BicycleTx with written notice thereof, including the
identity of the Sublicensee and the scope of the license granted.

7.5        Distributorships.  Genentech shall have the right, in its sole
discretion, to appoint its Affiliates, and Genentech and its Affiliates shall
have the right, in their sole discretion, to appoint any Third Party, in the
Territory or in any country or other jurisdiction of the Territory, to
distribute, market, and sell the Licensed Products.  If Genentech or its
Affiliates appoints such a Third Party that does not have rights to, and does
not, Manufacture any Licensed Product (except solely to package or label such
Licensed Product purchased in bulk form from Genentech or its Affiliates), such
Third Party shall be a “Distributor” for purposes of this Agreement.

7.6        Retention of Rights.  Notwithstanding the exclusive licenses granted
to Genentech pursuant to Section 7.1.1 during the Term, BicycleTx shall retain
all rights under the BicycleTx Background Patents, the BicycleTx Collaboration
Patents, the BicycleTx Background Know-How, the BicycleTx Collaboration
Know-How, BicycleTx’s interests in the Joint Collaboration Patents and in the
Joint Know-How, Regulatory Approvals and any other Regulatory Documentation (i)
to perform, and to subcontract pursuant to Section 5.5 its obligations under
this Agreement, (ii) to Exploit any and all Existing Targeting Arms and
BicycleTx Future Independent Targeting Arms, in connection with any Target
(including any Modulator Target or Antigen Target) other than a Collaboration
Target, (iii) for any purpose outside the scope of the licenses and rights
granted under Section 7.1, including to develop, manufacture and commercialize
any products or services other than Compounds and Licensed Products, subject to
Section 7.8. For clarity, nothing in this Section 7.6 shall imply that BicycleTx
may retain any right with regard to Genentech Reserved Targets prior to the
expiry of the Expansion Options as set forth in Section 3.1.1(c).

7.7        No Implied Licenses. Except as expressly provided herein, BicycleTx
grants no other right or license to Genentech hereunder, including any rights or
licenses to the BicycleTx Background Patents, the BicycleTx Program Patents, the
BicycleTx Background Know-How, the BicycleTx Program Know-How, BicycleTx’s
interests in the Joint Collaboration  Patents and the Joint Collaboration
Know-How, or any other Patent or intellectual property rights not otherwise
expressly granted herein. Except as expressly provided herein, Genentech grants
no other right or license to BicycleTx hereunder, including any rights or
licenses to the Genentech Background Patents, the Genentech Collaboration
Patents, the Genentech Background Know-How, the Genentech Collaboration
Know-How, or any other Patent or intellectual property rights not otherwise
expressly granted herein.

7.8        Exclusivity.

7.8.1     With respect to each Modulator Target, during the applicable Target
Exclusivity Period, neither BicycleTx nor any of its Affiliates shall (a) on
BicycleTx’s behalf or on behalf of (or in collaboration with) a Third Party, use
BicycleTx IP or otherwise conduct activities to discover, design or identify
compounds that bind to or modulate such Modulator Target, or (b) either directly
or indirectly,





- 46 -



 

appoint or otherwise authorize or facilitate any Third Party to perform any of
the activities set forth in the foregoing clause (a) (collectively, the
“Exclusivity Obligations”).  Notwithstanding the foregoing, the conduct by
BicycleTx or its Affiliates of any of the foregoing activities with respect to
any compound that binds to or modulates a Modulator Target, where (i) [***], and
(ii) [***], shall not be deemed to be a breach of the Exclusivity Obligations.

7.8.2     For each Modulator Target, the Exclusivity Obligations shall commence
(a) on the Effective Date for the Initial Collaboration Targets and initial
Genentech Reserved Targets, (b) on the date a new Genentech Reserved Target is
added to the list for Genentech Reserved Targets pursuant to Section 3.1.4, (c)
on the Target Acceptance Date for a Target deemed a Collaboration Target as a
result of Genentech’s exercise of an Expansion Option pursuant to Section
3.1.1(b), and (d) on the applicable Target Acceptance Date for a Substitute
Target. The Exclusivity Obligations shall continue (x) for each Collaboration
Target, until the earlier of (i) [***] Collaboration Target or (ii) the
termination of this Agreement with respect to the applicable Collaboration
Program pursuant to Section 2.5.3 or Section 14.2, (y) for Genentech Reserved
Targets, until the expiration of the Expansion Options as set forth in Section
3.1.1(c), and (z) for all Targets under this Agreement, until the termination of
this Agreement in its entirety. The period in which the Exclusivity Obligations
are in effect is referred to as the “Target Exclusivity Period”.

ARTICLE 8

PAYMENTS AND RECORDS

8.1        Upfront Payment.  Within fifteen (15) Business Days after the
Effective Date, Genentech shall pay BicycleTx an one-time, non-refundable,
non-creditable payment in the amount of Thirty Million Dollars ($30,000,000).

8.2        Target Nomination; Targeting Arms.

8.2.1     Promptly following the exercise of an Expansion Option by Genentech
pursuant to Section 3.1.1 and after the Parties’ agreement on the applicable
Discovery Research Plan for such Nominated Target, BicycleTx shall issue an
invoice for payment of a Target Nomination Fee of Ten Million Dollars
($10,000,000), and Genentech shall pay to BicycleTx such Target Nomination Fee
within [***] following receipt of such invoice.  For clarity, the maximum
aggregate amount payable by Genentech under this Section 8.2.1 is Twenty Million
Dollars ($20,000,000) (i.e., if Genentech exercises both Expansion Options under
Section 3.1.1(b) and as a result two (2) Nominated Targets become Collaboration
Targets).

8.2.2     Simultaneous with or promptly following BicycleTx’s delivery of the
Target Availability Notice for a Genentech Antigen Target, BicycleTx shall issue
an invoice for payment of [***] for activities to be performed by BicycleTx on a
Targeting Arm directed to such Genentech Antigen Target, and Genentech shall pay
to BicycleTx such amount within [***] following receipt of such invoice.

8.2.3     Promptly following the Targeting Arm Data Package Acceptance Date for
a given Targeting Arm, BicycleTx shall issue an invoice for payment by Genentech
of [***], and Genentech shall pay to BicycleTx such amount within [***]
following receipt of such invoice.





- 47 -



 

8.3        Target Substitution. Promptly following the receipt by Genentech of
the Target Availability Notice for a [***], BicycleTx shall issue an invoice to
Genentech for an [***], and Genentech shall pay to BicycleTx such [***]
following receipt of such invoice.

8.4        Discovery Milestones.  In partial consideration of the rights granted
by BicycleTx to Genentech hereunder and subject to the terms and conditions set
forth in this Agreement, Genentech shall pay to BicycleTx a non-refundable
milestone payment after the achievement of each of the following milestones for
the first Compound or Licensed Product, as applicable, for each Collaboration
Target (irrespective of whether such Collaboration Target is an initially
nominated Collaboration Target or a Substitute Target).  Upon the achievement of
each of the following milestone events, BicycleTx shall promptly issue an
invoice for the applicable milestone payment and Genentech shall pay such
milestone payment within [***] after receipt of such invoice from BicycleTx.
Such milestone payments shall be as follows:

8.4.1     upon the delivery of the LSR Go Notice for each Modulator Target,
[***];

8.4.2     upon the delivery of the Dev Go Notice for each Initial Collaboration
Target, [***]; and

8.4.3     upon the delivery of the Dev Go Notice for each Modulator Target other
than the Initial Collaboration Targets, [***].

8.5        Development, Regulatory and First Commercial Sale Milestones.

8.5.1     Development, Regulatory and First Commercial Sale Milestone
Payments.  In partial consideration of the rights granted by BicycleTx to
Genentech hereunder and subject to the terms and conditions set forth in this
Agreement, on a Modulator Target-by-Modulator Target basis, Genentech shall pay
to BicycleTx a non-refundable milestone payment after the achievement of each of
the following milestones for the first Licensed Product directed to a given
Modulator Target, calculated as follows:

Development Milestone [***]

Milestone Payment Amount

[***]

[***]

[***]

[***]

[***]

[***]

 





- 48 -



 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

8.5.2     If the first Licensed Product directed to a given Modulator Target
also incorporates [***] Targeting Arm, then for the first such Licensed Product
incorporating such [***] Targeting Arm, the milestone payment for the
Development Milestone #2 in the table above [***] shall be [***] instead of
[***].





- 49 -



 

8.5.3     Development Milestones [***] set forth in the table above shall only
be payable once for a given Modulator Target. Notwithstanding Section 8.5.1,
Development Milestones #3-13 set forth in the table above shall each be payable
for [***] Licensed Product targeting the same Modulator Target.  If the Licensed
Product contains a [***] of a [***], then the amount of each milestone payment
above shall be [***] for such Modified Compound.

8.5.4     On a Modulator Target-by-Modulator Target basis, if a development
milestone payment set forth in this Section 8.5 for a Licensed Product becomes
due before an earlier listed development milestone payment for such Licensed
Product, then the earlier listed development milestone payment shall become
payable upon the achievement of the later listed development milestone.

8.5.5     Genentech shall notify BicycleTx within [***] after achieving any
milestone set forth in the table above. Following such notice BicycleTx shall
promptly issue an invoice for the corresponding milestone payment and Genentech
shall pay the development milestone payment within [***] after receipt of such
invoice from BicycleTx.

8.6        Sales-Based Milestones. In partial consideration of the rights
granted by BicycleTx to Genentech hereunder and subject to the terms and
conditions set forth in this Agreement, on a Licensed Product-by-Licensed
Product basis, Genentech shall pay to BicycleTx the following non-refundable
milestone payments due within [***] after the end of the Calendar Quarter in
which such milestone was achieved with respect to Net Sales of each Licensed
Product calculated as follows: [***].

Each milestone payment in this Section 8.6 shall be payable only upon the first
achievement of such milestone for a given Licensed Product.  The maximum
aggregate amount payable by Genentech pursuant to this Section 8.6 for each
Licensed Product is Two Hundred Million Dollars ($200,000,000).

8.7        Royalties.

8.7.1     Royalty Rates.  As further consideration for the rights granted to
Genentech hereunder, subject to Section 8.7.3, commencing upon the First
Commercial Sale of a Licensed Product in the Territory, on a Licensed
Product-by-Licensed Product basis, Genentech shall pay to BicycleTx a
non-refundable royalty on Net Sales of each Licensed Product in the Territory
(excluding Net Sales of each Licensed Product in any country or other
jurisdiction in the Territory for which the Royalty Term for such





- 50 -



 

Licensed Product in such country or other jurisdiction has expired) during each
Calendar Year at the following rates:

Calendar Year Net Sales in the Territory of a given Licensed
Product in a Calendar Year

Royalty Rate

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

8.7.2     Royalty Term.  Genentech shall have no obligation to pay any royalty
with respect to Net Sales of any Licensed Product in any country or other
jurisdiction after the Royalty Term for such Licensed Product in such country or
other jurisdiction has expired.

8.7.3     Reductions.  Notwithstanding the foregoing:

(a)         If following the first market entry of a Generic Product of a
Licensed Product in a given country in the Territory during the Royalty Term for
such Licensed Product in such country, there has been in any Calendar Quarter
after such entry a decline of the Sales of such Licensed Product in such country
greater than  [***] of the average level of the Sales of such Licensed Product
achieved in such country [***] immediately preceding such Calendar Quarter (such
percentage drop in Sales following the first market entry of a Generic Product,
a “Generic Entry”), then, except as set forth in Section 8.7.3(c) below, the
applicable royalty rate on the Net Sales of such Licensed Product in such
country shall be reduced to [***] for the remainder of the applicable Royalty
Term for such Licensed Product in such country.

(b)         Genentech shall be entitled to deduct from any royalties payable
hereunder with respect to a Licensed Product for a particular country or other
jurisdiction [***] of all [***] paid under Genentech In-License Agreements with
respect to such Licensed Product for such country or other jurisdiction;
provided that in no case shall such deduction effectively reduce such royalties
set forth in Section 8.7.1 below the royalties that would be payable under the
royalty rates set forth in Section 8.7.3(d).  [***]





- 51 -



 

[***], subject to the preceding proviso.

(c)         If in a given country in the Territory in a Calendar Quarter during
the Royalty Term for a Licensed Product such Licensed Product is not Covered by
a Valid Claim of a [***] that Covers [***] such Licensed Product in such
country, the royalty rate set forth in Section 8.7.1 with respect to such
Licensed Product in such country shall be replaced by the royalty rates set
forth in Section 8.7.3(d) for such Calendar Quarter; provided that following the
tenth (10th) anniversary of the First Commercial Sale of a Licensed Product in a
country, if the last Valid Claim of a [***] that Covers such Licensed Product in
such country only Covers [***] such Licensed Product, then [***].

(d)         Except as set forth in Section 8.7.3(a), the cumulative reductions
set forth in this Section 8.7.3 shall not reduce the royalties payable to
BicycleTx on any Licensed Product in any Calendar Quarter to less than the
amounts set forth in the table below at each royalty tier.

Calendar Year Net Sales in the Territory of a given
Licensed Product in a Calendar Year

Royalty Floor

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

8.8        Royalty Payments and Reports.  Genentech shall calculate all amounts
payable to BicycleTx pursuant to Section 8.7 at the end of each Calendar
Quarter, which amounts shall be converted to Dollars, in accordance with Section
8.9.  Genentech shall pay to BicycleTx the royalty amounts due with respect to a
given Calendar Quarter within [***] after the end of such Calendar
Quarter.  Each payment of royalties due to BicycleTx shall be accompanied by a
statement of the amount of Net Sales of each Licensed Product in each country or
other jurisdiction the Territory during the applicable Calendar Quarter
(including such amounts expressed in local currency and as converted to Dollars)
and a calculation of the amount of royalty payment due on such Net Sales for
such Calendar Quarter and whether any sales milestone under Section 8.6 has been
achieved.





- 52 -



 

8.9        Mode of Payment.  All payments to either Party under this Agreement
shall be made by deposit of Dollars in the requisite amount to such bank account
as the receiving Party may from time to time designate by written notice to the
paying Party.  For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than Dollars), a Party shall convert any amount
expressed in a foreign currency into Dollar equivalents using its, its
Affiliate’s or Sublicensee’s standard conversion methodology consistent with
Accounting Standards.

8.10      [***]. For clarity, [***].

8.11      Withholding Taxes.

8.11.1   Withholding Amounts. If any sum due to be paid to either Party
hereunder is subject to any withholding or similar tax, the Parties shall use
their commercially reasonable efforts to do all such acts and to sign all such
documents as will enable them to take advantage of any applicable double
taxation agreement or treaty.  In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, the payor
shall remit such withholding or similar tax to the appropriate government
authority, deduct the amount paid from the amount due to payee and secure and
send to payee the best available evidence of the payment of such withholding or
similar tax.  Except as otherwise provided in this Agreement, any such amounts
deducted by the payor in respect of such withholding or similar tax shall be
treated as having been paid by the payor for purposes of this Agreement.  If
withholding or similar taxes are paid to a government authority, each Party will
provide the other such assistance as is reasonably required to obtain a refund
of the withheld or similar taxes, or to obtain a credit with respect to such
taxes paid.

8.11.2   Withholding Actions. Notwithstanding the foregoing, the Parties
acknowledge and agree that if Genentech (or its assignee pursuant to Section
15.3) is required by Applicable Law to withhold taxes in respect of any amount
payable under this Agreement, and if such withholding obligation arises as a
result an assignment of this Agreement as permitted under Section 15.3,  [***],
then notwithstanding anything to the contrary herein, any such [***].  BicycleTx
shall [***].  Notwithstanding the foregoing, the Parties acknowledge and agree
that as of the date of this Agreement and under Applicable Laws, no withholding
tax will be applicable to payments made to BicycleTx pursuant to this Agreement
[***].





- 53 -



 

8.12      Taxes. BicycleTx shall pay all sales, turnover, income, revenue, value
added, and other taxes levied on account of any payments accruing or made to
BicycleTx under this Agreement. If provision is made in law or regulation of any
country for withholding of taxes of any type, levies or other charges with
respect to any royalty or other amounts payable under this Agreement to
BicycleTx, then Genentech shall promptly pay such tax, levy or charge for and on
behalf of BicycleTx to the proper governmental authority, and shall promptly
furnish BicycleTx with receipt of payment. Genentech shall be entitled to deduct
any such tax, levy or charge actually paid from royalty or other payment due to
BicycleTx or be promptly reimbursed by BicycleTx if no further payments are due
to BicycleTx. Each Party agrees to reasonably assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

8.13      Interest on Late Payments.  If any payment due to either Party under
this Agreement is not paid when due, then such paying Party shall pay interest
thereon (before and after any judgment, but excluding the period during which
termination is tolled pursuant to Section 14.3.1) at [***], such interest to run
from the date on which payment of such sum became due until payment thereof in
full together with such interest.

8.14      Audit.  Genentech shall, shall cause its Affiliates to, and shall use
commercially reasonable efforts to cause its Sublicensees to keep complete and
accurate books and records pertaining to Net Sales of Licensed Products in
sufficient detail to calculate all amounts payable hereunder.  At the request
and expense of BicycleTx, Genentech shall permit an independent public
accounting firm of nationally recognized standing designated by BicycleTx and
reasonably acceptable to Genentech, at reasonable times during normal business
hours and upon [***] prior written notice, to audit the books and records
maintained pursuant to this Section 8.14 to ensure the accuracy of all reports
and payments made hereunder.  Such examinations may not (a) be conducted for any
Calendar Year more than [***] after the end of such Calendar Year, (b) be
conducted more than once in any [***] period or (c) be repeated for any Calendar
Year. The accounting firm shall disclose to BicycleTx only whether the reports
are correct or not, and the specific details concerning any discrepancies.  No
other information shall be shared with BicycleTx. Except as provided below, the
cost of an audit pursuant to this Section 8.14 shall be borne by BicycleTx,
unless the audit reveals an underpayment owed by Genentech of more than [***]
from the reported amounts, in which case Genentech shall bear the cost of such
audit.

8.15      Audit Dispute. In the event of any good faith dispute with respect to
any audit under Section 8.14, BicycleTx and Genentech shall work in good faith
to promptly resolve the disagreement.  If the Parties are unable to reach a
mutually acceptable resolution of any such dispute within [***], the dispute
shall be submitted for resolution to a certified public accounting firm jointly
selected by each Party’s certified public accountants or to such other Person as
the Parties shall mutually agree (the “Audit Expert”).  The decision of the
Audit Expert shall be final and the costs of such decision-making as well as the
initial audit shall be borne between the Parties in such manner as the Audit
Expert shall determine.  Not later than [***] after such decision and in
accordance with such decision, Genentech shall pay any underpaid amounts or
BicycleTx shall reimburse any overpaid payments, as applicable.

8.16      Confidentiality.  The receiving Party shall use all information
subject to review under this ARTICLE 8 only for the purpose of verifying royalty
statements and payment amounts and treat all such information as Confidential
Information in accordance with the confidentiality provisions of ARTICLE 11 and
the Parties shall cause the Audit Expert and the independent public accounting
firm of nationally





- 54 -



 

recognized standing designated by BicycleTx pursuant to Section 8.14 to enter
into a reasonably acceptable confidentiality agreement with Genentech obligating
such firm to retain all such financial information in confidence pursuant to
such confidentiality agreement.

8.17      No Other Compensation.  Each Party hereby agrees that the terms of
this Agreement fully define all consideration, compensation and benefits,
monetary or otherwise, to be paid, granted or delivered by one (1) Party to the
other Party in connection with the transactions contemplated herein. Neither
Party previously has paid or entered into any other commitment to pay, whether
orally or in writing, any of the other Party’s employees, directly or
indirectly, any consideration, compensation or benefits, monetary or otherwise,
in connection with the transaction contemplated herein.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1        Ownership of Intellectual Property.

9.1.1     Ownership of Background Intellectual Property.  As between the
Parties, (a) BicycleTx shall own all right, title, and interest in and to any
and all BicycleTx Background Patents and BicycleTx Background Know-How, and (b)
Genentech shall own all right, title, and interest in and to any and all
Genentech Background Patents and Genentech Background Know-How.

9.1.2     Collaboration Inventions.

(a)         Sole Ownership. As between the Parties, (i) BicycleTx shall own all
right, title, and interest in and to any and all BicycleTx Platform Know-How,
BicycleTx Platform Patents, BicycleTx Collaboration Know-How and BicycleTx
Collaboration Patents (including all BicycleTx Product Inventions, BicycleTx
Product Know-How, and BicycleTx Product Patents) and (ii) Genentech or an
Affiliate designated by Genentech shall own all right, title, and interest in
and to any and all Genentech Collaboration Know-How and Genentech Collaboration
Patents (including all Genentech Product Inventions, Genentech Product Know-How,
and Genentech Product Patents).

(b)         Joint Ownership. The Parties shall jointly own all Joint
Collaboration Inventions.  Each Party shall own an equal, undivided interest in
any and all Joint Collaboration Inventions, Joint Collaboration Know-How and
Joint Collaboration Patents.  Subject to the licenses granted under Section 7.1
and Section 7.2, and BicycleTx’s Exclusivity Obligations hereunder, each Party
shall have the right to Exploit the Joint Collaboration Patents and Joint
Collaboration Know-How without a duty of seeking consent from or accounting to
the other Party.

9.2        United States Law.  The determination of whether an Invention is
discovered, made, conceived or reduced to practice by a Party for the purpose of
allocating proprietary rights (including Patent, copyright or other intellectual
property rights) therein, shall, for purposes of this Agreement, be made in
accordance with Applicable Law in the United States.

9.3        Assignment Obligation.

(a)         Each Party shall cause all Persons who perform activities for such
Party under this Agreement to be under an obligation to assign (or, if such
Party is unable to cause such Person to agree to such assignment obligation
despite such Party’s using commercially reasonable efforts to negotiate such
assignment obligation, provide a license under) their rights in any information
and inventions





- 55 -



 

resulting therefrom to such Party, except where Applicable Law requires
otherwise and except in the case of governmental, not-for-profit and public
institutions which have standard policies against such an assignment (in which
case a suitable license, or right to obtain such a license, shall be obtained).

(b)         Genentech will promptly disclose to BicycleTx in writing any
Platform Inventions, any BicycleTx Platform Know-How, Collaboration Know-How,
Collaboration Inventions, Product Know-How and Product Inventions made by
Persons (other than BicycleTx) who perform activities for Genentech under this
Agreement. Genentech, for itself and on behalf of its Affiliates, hereby assigns
(and to the extent such assignment can only be made in the future, hereby agrees
to assign) to BicycleTx all of its right, title and interest in and to any and
all Platform Inventions (and any BicycleTx Platform Know-How and BicycleTx
Platform Patents relating thereto). Genentech will execute and record
assignments and other necessary documents consistent with such ownership
promptly upon request.

(c)         BicycleTx will promptly disclose to Genentech in writing, any
Collaboration Know-How, Collaboration Inventions, Product Know-How and Product
Inventions  made by Persons who perform activities for BicycleTx under this
Agreement.

(d)         Each Party will promptly disclose to the other Party, in writing,
the conception, discovery, development, generation, making or creation of any
Joint Collaboration Know-How or Joint Collaboration Inventions made by Persons
who perform activities for it under this Agreement.  Each Party will execute and
record assignments and other necessary documents consistent with such ownership
promptly upon request.

9.4        Patent Prosecution and Maintenance.

9.4.1     BicycleTx Background Patents and BicycleTx Platform
Patents.  BicycleTx shall have the sole right, but not the obligation, through
the use of internal or outside counsel of its choice, to prepare, file,
prosecute, and maintain the BicycleTx Background Patents and BicycleTx Platform
Patents worldwide, at BicycleTx’s sole cost and expense.

(a)         After Dev Go for a given Collaboration Program, BicycleTx shall keep
Genentech reasonably informed regarding each BicycleTx Background Patent or
BicycleTx Platform Patent that (a) includes claims that relate to use of the
BicycleTx Platform in connection with the Compound(s) for such Collaboration
Program; and/or (b) Covers any Compound or Licensed Product (but which Patent
falls outside the scope of Product Patents).

(b)         The Parties will reasonably cooperate to [***] (“BicycleTx Other
Constructs”).  On a Collaboration Target-by-Collaboration Target basis, after
completion of the Lead Generation Phase for a Collaboration Target, BicycleTx
shall [***] BicycleTx Other Constructs.  Notwithstanding anything herein to the
contrary, on a Collaboration Target-by-Collaboration Target basis, if any
Patents are filed by or on behalf of BicycleTx after completion of the Lead
Generation Phase for a Collaboration Target [***], such Patents shall [***].  On
a Collaboration Target-by-Collaboration Target basis, if any BicycleTx
Background Patents or BicycleTx Platform Patents exist prior to the delivery of
the LSR Go Data Package for a Collaboration Target [***]





- 56 -



 

[***] BicycleTx Other Constructs, BicycleTx [***] that (i) are [***] and/or (ii)
[***] under this Agreement. For clarity, [***].  All remaining Patents in the
relevant Patent family shall be included as BicycleTx Collaboration Patents for
all purposes in the Agreement, including with respect to all prosecution,
enforcement, extension, and other related provisions.

9.4.2     BicycleTx Collaboration Patents.  BicycleTx shall (a) prior to Dev Go
for a Collaboration Program, have the obligation to prepare, file, prosecute,
and maintain the applicable BicycleTx Product Patents [***]; and (b) use good
faith efforts to prepare, file, prosecute, and maintain the BicycleTx
Collaboration Patents other than BicycleTx Product Patents [***] in a manner
consistent with BicycleTx’s standard practices with respect to its other
Patents.  Except as set forth under Section 9.4.5 with respect to BicycleTx
Product Patents following Dev Go for a given Collaboration Program, in
consultation with Genentech, BicycleTx shall have the sole right, through the
use of internal counsel, or outside counsel [***], to prepare, file, prosecute,
and maintain the BicycleTx Collaboration Patents worldwide, at BicycleTx’s sole
cost and expense.  BicycleTx shall keep Genentech fully informed of all material
steps with regard to the preparation, filing, prosecution, and maintenance of
all BicycleTx Collaboration Patents, [***].  BicycleTx shall [***] the requests
and suggestions of Genentech with respect to such BicycleTx drafts and with
respect to strategies for filing and prosecuting the BicycleTx Collaboration
Patents in the Territory.  Notwithstanding the foregoing, BicycleTx shall
promptly inform Genentech of any adversarial patent office proceeding or sua
sponte filing, including a request for, or filing of or declaration of, any
interference, opposition, Third Party observation, derivation proceeding, inter
partes review, post grant review, supplementary examination, reissue or inter
parte or ex parte reexamination relating to a BicycleTx Collaboration Patent in
the Territory.  The Parties shall thereafter consult and cooperate to determine
a course of action with respect to any such proceeding in the Territory and
BicycleTx shall [***] all comments, requests and suggestions provided by
Genentech.  BicycleTx shall not [***]. If BicycleTx decides not to prepare,
file, prosecute, or maintain any BicycleTx Collaboration Patent other than a
BicycleTx Product Patent [***], BicycleTx shall provide reasonable prior written
notice to Genentech of such intention (which notice shall, in any event, be
given no later than [***] prior to the next deadline for any action that may be
taken with respect to such BicycleTx Collaboration Patent other than a BicycleTx
Product Patent [***]), and Genentech may thereupon provide BicycleTx written
notice to elect for BicycleTx to continue the preparation, filing, prosecution,
and maintenance of such BicycleTx Collaboration Patent other than a BicycleTx
Product Patent [***], at Genentech’s sole cost and expense.  Upon BicycleTx’s
receipt of such written notice, BicycleTx shall





- 57 -



 

continue the preparation, filing, prosecution, and maintenance of such BicycleTx
Collaboration Patent other than a BicycleTx Product Patent [***], at Genentech’s
sole cost and expense.

9.4.3     Genentech Background Patents.  Genentech shall have the sole right,
but not the obligation, through the use of internal or outside counsel, to
prepare, file, prosecute, and maintain the Genentech Background Patents
worldwide, at Genentech’s sole cost and expense.

9.4.4     Genentech Collaboration Patents and Joint Collaboration
Patents.  Genentech shall have the first right, but not the obligation, through
the use of internal counsel, or outside counsel reasonably acceptable to
BicycleTx, to prepare, file, prosecute, and maintain the Genentech Collaboration
Patents and Joint Collaboration Patents worldwide, at Genentech’s sole cost and
expense.  Genentech shall keep BicycleTx fully informed of all material steps
with regard to the preparation, filing, prosecution, and maintenance of
Genentech Collaboration Patents and Joint Collaboration Patents,
[***].  Genentech shall [***] the requests and suggestions of BicycleTx with
respect to such Genentech drafts and with respect to strategies for filing and
prosecuting the Genentech Collaboration Patents and Joint Collaboration Patents
in the Territory.  If Genentech decides not to prepare, file, prosecute, or
maintain a Genentech Collaboration Patent or Joint Collaboration Patent in a
country or other jurisdiction in the Territory, Genentech shall provide
reasonable prior written notice to BicycleTx of such intention (which notice
shall, in any event, be given no later than [***] prior to the next deadline for
any action that may be taken with respect to such Genentech Collaboration Patent
or Joint Collaboration Patent in such country or other jurisdiction), and
BicycleTx shall thereupon have the option, in its sole discretion, to assume the
control and direction of the preparation, filing, prosecution, and maintenance
of such Genentech Collaboration Patent or Joint Collaboration Patent at its sole
cost and expense in such country or other jurisdiction.  Upon BicycleTx’s
written acceptance of such option, BicycleTx shall assume the responsibility and
control for the preparation, filing, prosecution, and maintenance of such
Genentech Collaboration Patent or Joint Collaboration Patent.  In such event,
Genentech shall reasonably cooperate with BicycleTx with respect to such
Genentech Collaboration Patent or Joint Collaboration Patent in such country or
other jurisdiction as provided under Section 9.4.6.

9.4.5     Product Patents Following Dev Go. On a Collaboration
Program-by-Collaboration Program basis, Genentech shall have the first right,
but not the obligation, through the use of internal counsel, or outside counsel
[***], to prepare, file, prosecute, and maintain (a) the Genentech Product
Patents, and (b) following Dev Go for a given Collaboration Program, all
BicycleTx Product Patents arising from such Collaboration Program, on a
worldwide basis, at Genentech’s sole cost and expense.  Upon Genentech’s request
following the delivery by Genentech of a Dev Go Notice for a given Collaboration
Program, BicycleTx shall promptly take all necessary steps to transfer to
Genentech’s selected patent counsel the prosecution files and materials for all
BicycleTx Product Patents specifically relating to such Collaboration
Program.  Genentech shall keep BicycleTx fully informed of all material steps
with regard to the preparation, filing, prosecution, and maintenance of Product
Patents, [***]





- 58 -



 

[***].  Genentech shall [***] the requests and suggestions of BicycleTx with
respect to such Genentech drafts and with respect to strategies for filing and
prosecuting the Product Patents in the Territory.  If Genentech decides not to
prepare, file, prosecute, or maintain a Product Patent in a country or other
jurisdiction in the Territory, Genentech shall provide reasonable prior written
notice to BicycleTx of such intention (which notice shall, in any event, be
given no later than [***] prior to the next deadline for any action that may be
taken with respect to such Product Patent in such country or other
jurisdiction), and BicycleTx shall thereupon have the option, in its sole
discretion, to assume the control and direction of the preparation, filing,
prosecution, and maintenance of such Product Patent at its sole cost and expense
in such country or other jurisdiction.  Upon BicycleTx’s written acceptance of
such option, BicycleTx shall assume the responsibility and control for the
preparation, filing, prosecution, and maintenance of such specific Product
Patent.  In such event, Genentech shall reasonably cooperate with BicycleTx with
respect to such Product Patent in such country or other jurisdiction as provided
under Section 9.4.6.

9.4.6     Cooperation.  The Parties agree to cooperate fully in the preparation,
filing, prosecution, and maintenance of the Product Patents and Collaboration
Patents in the Territory under this Agreement.  Cooperation shall include:

(a)         without limiting any other rights and obligations of the Parties
under this Agreement, cooperating with respect to the timing, scope and filing
of such Patents to preserve and enhance the patent protection for Compounds and
Licensed Products, including the manufacture and use thereof;

(b)         executing all papers and instruments, or requiring its employees or
contractors to execute such papers and instruments, so as to (i) effectuate the
ownership of intellectual property set forth in Section 9.1.1 and Section 9.1.2;
(ii) enable the other Party to apply for and to prosecute Patent applications in
the Territory; and (iii) obtain and maintain any Patent extensions,
supplementary protection certificates, and the like with respect to the Product
Patents and Collaboration Patents in the Territory, in each case ((i), (ii), and
(iii)) to the extent provided for in this Agreement;

(c)         consistent with this Agreement, assisting in any license
registration processes with applicable governmental authorities that may be
available in the Territory for the protection of a Party’s interests in this
Agreement; and

(d)         promptly informing the other Party of any matters coming to such
Party’s attention that may materially affect the preparation, filing,
prosecution, or maintenance of any such Patents in the Territory.

9.4.7     CREATE Act. It is the intention of the Parties that this Agreement is
a “joint research agreement” as that phrase is defined in 35 USC § 102(c) (AIA)
or 35 USC § 103(c) (pre-AIA).  In the event that either Party to this Agreement
intends to overcome a rejection of a claimed invention within the Collaboration
Patents or Product Patents under this Agreement pursuant to the provisions of 35
USC § 102(c) or 35 USC § 103(c), such Party shall first obtain the prior written
consent of the other Party.  Following receipt of such written consent, such
Party shall limit any amendment to the specification or statement to the patent
office with respect to this Agreement to that which is strictly required by 35
USC § 102(c) or 35 USC § 103(c) and the rules and regulations promulgated
thereunder and which is consistent with the terms and conditions of this
Agreement.  If the Parties agree that, in order to overcome a rejection of a
claimed invention within the Collaboration Patents and/or Product Patents
pursuant to the provisions of the CREATE Act, the filing of a terminal
disclaimer is required or advisable, the Parties shall first agree





- 59 -



 

on terms and conditions under which the patent application subject to such
terminal disclaimer and the patent or application over which such application is
disclaimed shall be jointly enforced, if and to the extent that the Parties have
not previously agreed to such terms and conditions.  If Genentech enters into an
agreement with a Third Party with respect to the further research, development
or commercialization of a Compound, a Development Candidate or Licensed Product,
BicycleTx shall, upon Genentech’s request, similarly enter into such agreement
with such Third Party for the purposes of furthering the Parties’ objectives
under this Agreement, provided that such agreement is consistent with the rights
of BicycleTx under this Section 9.4.7 and does not place any material obligation
on BicycleTx.

9.4.8     Patent Term Extension and Supplementary Protection
Certificate.  Genentech shall be responsible for making decisions regarding
patent term extensions, including supplementary protection certificates and any
other extensions that are now or become available in the future, wherever
applicable, for Genentech Background Patents, Genentech Collaboration Patents,
Product Patents and Joint Collaboration Patents in any country or other
jurisdiction and for applying for any extension or supplementary protection
certificate with respect to such Patents in the Territory.  BicycleTx shall
provide prompt and reasonable assistance, as requested by Genentech, including
by taking such action as patent holder as is required under any Applicable Law
to obtain such patent extension or supplementary protection
certificate.  Genentech shall pay all expenses with respect to obtaining the
extension or supplementary protection certificate in the Territory.  In case
that Genentech desires that a patent term extension should be applied for a
BicycleTx Platform Patent or a BicycleTx Background Patent, BicycleTx and
Genentech shall [***], provided that [***].

9.4.9     Patent Listings.  Genentech will have the sole right to make all
filings with Regulatory Authorities in the Territory with respect to Genentech
Background Patents, Genentech Collaboration Patents, Product Patents and Joint
Collaboration Patents, including as required or allowed under Applicable Law,
provided that with respect to Joint Collaboration Patents such right shall be
solely with respect to Licensed Products. Genentech shall notify BicycleTx in
writing of any BicycleTx Background Patents and BicycleTx Platform Patents that
it intends to list with Regulatory Authorities related to the Licensed Products
and, prior to filing any such listing, consult with and [***] the requests and
suggestions of BicycleTx regarding the same.

9.5        Patent Enforcement.

9.5.1     BicycleTx Background Patents, BicycleTx Platform Patents and BicycleTx
Collaboration Patents.

(a)         Each Party shall promptly notify the other Party in writing of any
alleged or threatened infringement of a BicycleTx Background Patent or BicycleTx
Collaboration Patent by a Third Party in the Territory of which such Party
becomes aware based on the development, commercialization, or an application to
market a product containing a Compound or any Licensed Product in the Territory
(the “Product Infringement”).

(b)         BicycleTx shall have the sole right, but not the obligation, to
prosecute any Product Infringement involving any claims of BicycleTx Background
Patents, BicycleTx Platform Patents and BicycleTx Collaboration Patents at its
sole expense and BicycleTx shall retain control of the prosecution of such
claim, suit or proceeding.





- 60 -



 

9.5.2     Genentech Background Patents, Genentech Collaboration Patents, Product
Patents and Joint Collaboration Patents.

(a)         Each Party shall promptly notify the other Party in writing of any
alleged or threatened infringement of a Genentech Background Patent, Genentech
Collaboration Patent, a Product Patent or a Joint Collaboration Patent by a
Third Party in the Territory of which such Party becomes aware (including
alleged or threatened infringement based on the development, commercialization,
or an application to market a product containing a Compound or any Licensed
Product in the Territory).

(b)         Genentech shall have the sole right, but not the obligation, to
prosecute any such infringement of Genentech Background Patents in the Territory
at its sole expense, and Genentech shall retain control of the prosecution of
such claim, suit or proceeding.

(c)         Genentech shall have the first right, but not the obligation, to
prosecute any such infringement of Genentech Collaboration Patents, Product
Patents and Joint Collaboration Patents, in each case in the Territory at its
sole expense, and Genentech shall retain control of the prosecution of such
claim, suit or proceeding.  In the event Genentech prosecutes any such
infringement, BicycleTx shall have the right to join as a party to such claim,
suit or proceeding in the Territory and participate with its own counsel at its
own expense; provided that Genentech shall retain control of the prosecution of
such claim, suit or proceeding.  If Genentech does not take commercially
reasonable steps to prosecute the alleged or threatened infringement in the
Territory with respect to any such Genentech Collaboration Patent, Product
Patent or Joint Collaboration Patent (i) within [***] following the first notice
provided above with respect to such alleged infringement, or (ii) [***] before
the time limit, if any, set forth in appropriate laws and regulations for filing
of such actions, whichever comes first, then BicycleTx may prosecute the alleged
or threatened infringement in the Territory at its own expense.

9.5.3     Cooperation.  The Parties agree to cooperate fully in any infringement
action pursuant to this Section 9.5.  To the extent necessary for a Party to
bring such an action, the other Party shall, where necessary, furnish a power of
attorney solely for such purpose or shall join in, or be named as a necessary
party to, such action.  Unless otherwise set forth herein, the Party entitled to
bring any patent infringement litigation in accordance with this Section 9.5
shall have the right to settle such claim; provided that neither Party shall
have the right to settle any patent infringement litigation under this Section
9.5 in a manner that materially diminishes or has a material adverse effect on
the rights or interest of the other Party, or in a manner that imposes any costs
or liability on, or involves any admission by, the other Party, without the
express written consent of such other Party.  The Party commencing the
litigation shall provide the other Party with copies of all pleadings and other
documents filed with the court and shall consider reasonable input from the
other Party during the course of the proceedings.

9.5.4     Recovery.  Any recovery realized as a result of such litigation
described in Section 9.5.1 or Section 9.5.2 (whether by way of settlement or
otherwise) shall be first allocated to reimburse the Parties for their costs and
expenses in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses).  Any remainder after such
reimbursement is made shall be [***]; provided, that [***].





- 61 -



 

9.6        Infringement Claims by Third Parties.  If the manufacture, sale, or
use of a Discovery Construct or Licensed Product in the Territory pursuant to
this Agreement results in, or may result in, any claim, suit, or proceeding by a
Third Party alleging patent infringement by Genentech (or its Affiliates or
Sublicensees), Genentech shall promptly notify BicycleTx thereof in
writing.  Genentech shall have the first right, but not the obligation, to
defend and control the defense of any such claim, suit, or proceeding at its own
expense, using counsel of its own choice.  BicycleTx may participate in any such
claim, suit, or proceeding with counsel of its choice at its own
expense.  Without limitation of the foregoing, if Genentech finds it necessary
or desirable to join BicycleTx as a party to any such action, BicycleTx shall,
at Genentech’s expense, execute all papers and perform such acts as shall be
reasonably required.  If Genentech elects (in a written communication submitted
to BicycleTx within a reasonable amount of time after notice of the alleged
patent infringement) not to defend or control the defense of, or otherwise fails
to initiate and maintain the defense of, any such claim, suit, or proceeding,
within such time periods so that BicycleTx is not prejudiced by any delays,
BicycleTx may conduct and control the defense of any such claim, suit, or
proceeding at its own expense.  Each Party shall keep the other Party reasonably
informed of all material developments in connection with any such claim, suit,
or proceeding.  Any recoveries by Genentech of any sanctions awarded to
Genentech and against a party asserting a claim being defended under this
Section 9.6 shall be applied first to reimburse each Party for its reasonable
out-of-pocket costs of defending or participating in such claim, suit, or
proceedings, on a pro rata basis.  The balance of any such recoveries shall be
[***].

9.7        Invalidity or Unenforceability Defenses or Actions.

9.7.1     Notice.  Each Party shall promptly notify the other Party in writing
of any alleged or threatened assertion of invalidity or unenforceability of any
of the BicycleTx Background Patents, BicycleTx Platform Patents, Genentech
Background Patents, Genentech Collaboration Patents, Product Patents or Joint
Collaboration Patents by a Third Party, in each case in the Territory and of
which such Party becomes aware.

9.7.2     BicycleTx Background Patents.  BicycleTx shall have the sole right,
but not the obligation, to defend and control the defense of the validity and
enforceability of the BicycleTx Background Patents at its own expense in the
Territory.

9.7.3     BicycleTx Platform Patents and BicycleTx Collaboration
Patents.  Subject to Section 9.7.5 with respect to BicycleTx Product Patents
following Dev Go for a given Collaboration Program, BicycleTx shall have the
sole right, but not the obligation, to defend and control the defense of the
validity and enforceability of the BicycleTx Platform Patents and BicycleTx
Collaboration Patents at its own expense in the Territory.  Genentech may
participate in any such claim, suit, or proceeding in the Territory with counsel
of its choice at its own expense; provided that BicycleTx shall retain control
of the defense in such claim, suit, or proceeding.

9.7.4     Genentech Background Patents.  Genentech shall have the sole right,
but not the obligation, to defend and control the defense of the validity and
enforceability of the Genentech Background Patents at its own expense in the
Territory.

9.7.5     Genentech Collaboration Patents, Product Patents and Joint
Collaboration Patents.  Genentech shall have the first right, but not the
obligation, to defend and control the defense of the validity and enforceability
of the Genentech Collaboration Patents, Product Patents and Joint





- 62 -



 

Collaboration Patents at its own expense in the Territory, provided that with
respect to BicycleTx Product Patents, Genentech shall have such rights only
following Dev Go for the applicable Collaboration Program.  BicycleTx may
participate in any such claim, suit, or proceeding in the Territory related to
the Genentech Collaboration Patents, Product Patents and Joint Collaboration
Patents with counsel of its choice at its own expense; provided that Genentech
shall retain control of the defense in such claim, suit, or proceeding.  If
Genentech elects not to defend or control the defense of the Genentech
Collaboration Patents, Product Patents and Joint Collaboration Patents in a suit
brought in the Territory, or otherwise fails to initiate and maintain the
defense of any such claim, suit, or proceeding, then BicycleTx may conduct and
control the defense of any such claim, suit, or proceeding, at its own expense;
provided, that BicycleTx shall obtain the written consent of Genentech prior to
settling or compromising such defense.

9.7.6     Cooperation.  Each Party shall assist and cooperate with the other
Party as such other Party may reasonably request from time to time in connection
with its activities set forth in this Section 9.7, including by being joined as
a party plaintiff in such action or proceeding, providing access to relevant
documents and other evidence, and making its employees available at reasonable
business hours.  In connection with any such defense or claim or counterclaim,
the controlling Party shall consider in good faith any comments from the other
Party, shall keep the other Party reasonably informed of any steps taken, and
shall provide copies of all documents filed, in connection with such defense,
claim, or counterclaim.  In connection with the activities set forth in this
Section 9.7, each Party shall consult with the other as to the strategy for the
defense of the BicycleTx Collaboration Patents, Genentech Collaboration Patents,
Product Patents and Joint Collaboration Patents.

9.8        Third Party Licenses.  If, [***], the Development, Manufacture, or
Commercialization of any Compound or Licensed Product by Genentech, any of its
Affiliates, or any of its or their Sublicensees would infringe or misappropriate
any Patent, trade secret, or other intellectual property right of a Third Party
in any country or other jurisdiction in the Territory,  then Genentech shall
have the sole right, but not the obligation, to negotiate and obtain a license
from such Third Party [***] for Genentech and its Affiliates, and its and their
Sublicensees to Develop, Manufacture, and Commercialize a Compound or Licensed
Products in such country or other jurisdiction, and Genentech shall promptly
provide BicycleTx with written notice of any such license, including the
identity of the counter-party and a description of the Patent, trade secret, or
other intellectual property right.  For clarity, BicycleTx shall be solely
responsible for obtaining, negotiating, maintaining BicycleTx Future In-License
Agreements and paying any payments due under such BicycleTx Future In-License
Agreements. Notwithstanding the foregoing, any Know-How, Regulatory
Documentation, material, Patent, or other property right to which rights are
obtained by BicycleTx under any agreement entered into following the Effective
Date other than a BicycleTx Future In-License Agreement (collectively, “Future
Rights”), and for which payments are or would be owed to a Third Party for the
Exploitation of such Future Rights in connection with a Compound or Licensed
Product under this Agreement, shall not be deemed to be included within
BicycleTx Background Patents or BicycleTx Background Know-How, or within the
license granted to Genentech pursuant to Section 7.1, unless [***].

9.9        Product Trademarks.  As between the Parties, Genentech shall own all
right, title, and interest to the Product Trademarks in the Territory, and shall
be responsible for the registration, prosecution, maintenance and enforcement
thereof.  All costs and expenses of registering, prosecuting, maintaining and
enforcing the Product Trademarks shall be borne solely by Genentech.  BicycleTx
shall provide all





- 63 -



 

assistance and documents reasonably requested by Genentech in support of its
prosecution, registration, maintenance and enforcement of the Product
Trademarks.

9.10      Inventor’s Remuneration.  Each Party shall be solely responsible for
any remuneration that may be due such Party's inventors under any applicable
inventor remuneration laws.

9.11      Common Interest.  All information exchanged between the Parties
regarding the prosecution, maintenance, enforcement and defense of Patents under
this ARTICLE 9 will be deemed to be Confidential Information of the disclosing
Party.  In addition, the Parties acknowledge and agree that, with regard to such
prosecution, maintenance, enforcement and defense, the interests of the Parties
as collaborators are to, for their mutual benefit, obtain patent protection and
plan patent defense against potential infringement activities by Third Parties,
and as such, are aligned and are legal in nature.  The Parties agree and
acknowledge that they have not waived, and nothing in this Agreement constitutes
a waiver of, any legal privilege concerning Patents under this ARTICLE 9,
including privilege under the common interest doctrine and similar or related
doctrines.  Notwithstanding anything to the contrary in this Agreement, to the
extent a Party has a good faith belief that any information required to be
disclosed by such Party to the other Party under this ARTICLE 9 is protected by
attorney-client privilege or any other applicable legal privilege or immunity,
such Party shall not be required to disclose such information and the Parties
shall in good faith cooperate to agree upon a procedure (including without
limitation entering into a specific common interest agreement or disclosing such
information on a “for counsel eyes only” basis or similar procedure) under which
such information may be disclosed without waiving or breaching such privilege or
immunity.

ARTICLE 10

PHARMACOVIGILANCE AND SAFETY

10.1      Pharmacovigilance.  On a Licensed Product-by-Licensed Product basis,
the Parties shall determine the necessity and timing for the execution of a
separate pharmacovigilance agreement specifying the procedure for the
information exchange of safety data and adverse events that may occur during the
clinical Development of a Licensed Product.  Each such pharmacovigilance
agreement shall be in a mutually agreed format and enable each Party to meet
reporting requirements with any applicable Regulatory Authority and include the
set-up and maintenance of a global safety database.

10.2      Notification requirements. During the Term, BicycleTx shall promptly
notify Genentech of any safety issues of which BicycleTx becomes aware that
[***].

ARTICLE 11

CONFIDENTIALITY AND NON-DISCLOSURE

11.1      Confidentiality Obligations.  At all times during the Term and for a
period of [***] following termination or expiration hereof in its entirety, each
Party shall, and shall cause its officers, directors, employees and agents to,
keep confidential and not publish or otherwise disclose to a Third Party and not
use, directly or indirectly, for any purpose, any Confidential Information
furnished or otherwise made known to it, directly or indirectly, by the other
Party, except to the extent such disclosure or use is expressly permitted by the
terms of this Agreement or is reasonably necessary or useful for the performance
of, or the exercise of such Party’s rights under, this
Agreement.  Notwithstanding the foregoing, to the extent the receiving Party can
demonstrate by documentation or other competent proof, the confidentiality and
non-use obligations under this Section 11.1 with respect to any Confidential
Information shall not include any information that:





- 64 -



 

11.1.1   has been published by a Third Party or otherwise is or hereafter
becomes part of the public domain by public use, publication, general knowledge
or the like through no wrongful act, fault or negligence on the part of the
receiving Party;

11.1.2   has been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to such
information; provided that the foregoing exception shall not apply to Joint
Know-How;

11.1.3   is subsequently received by the receiving Party from a Third Party
without restriction and without breach of any agreement between such Third Party
and the disclosing Party;

11.1.4   is generally made available to Third Parties by the disclosing Party
without restriction on disclosure; or

11.1.5   has been independently developed by or for the receiving Party without
reference to, or use or disclosure of, the disclosing Party’s Confidential
Information; provided that the foregoing exception shall not apply to Joint
Know-How.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

11.2      Permitted Use or Disclosures.

11.2.1   Each Party may disclose Confidential Information to the extent that
such disclosure is, in the reasonable opinion of the receiving Party’s legal
counsel, required to be disclosed pursuant to law, regulation or a valid order
of a court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial or local governmental body of competent jurisdiction
provided, that the receiving Party shall first have given prompt written notice
(and to the extent possible, at least [***] notice) to the disclosing Party and
given the disclosing Party a reasonable opportunity to take whatever action it
deems necessary to protect its Confidential Information.  If no protective order
or other remedy is obtained, or the disclosing Party waives compliance with the
terms of this Agreement, the receiving Party shall furnish only that portion of
Confidential Information which the receiving Party is advised by counsel is
legally required to be disclosed; for clarity, disclosures required in the
reasonable opinion of the receiving Party’s legal counsel to the U.S. Securities
and Exchange Commission (or equivalent foreign agency) shall be subject to the
following Section 11.2.2.

11.2.2   The Parties acknowledge that either or both Parties (or its Affiliates)
may be obligated to make one or more filings (including to file a copy of this
Agreement) with the U.S. Securities and Exchange Commission (or equivalent
foreign agency) or a governmental authority. Each Party will be entitled to make
such a required filing, provided that if such filing includes a copy of this
Agreement it will (a) submit in connection with such filing a copy of this
Agreement in a form mutually agreed by the Parties in advance or, if, despite
the reasonable efforts of BicycleTx, a form mutually agreed by the Parties
cannot be agreed in advance, redacted to the extent permitted by Applicable Law
(the “Redacted Agreement”), (b) request, and use reasonable efforts consistent
with Applicable Laws to obtain confidential treatment of





- 65 -



 

all terms redacted from this Agreement, as reflected in the Redacted Agreement,
[***], (c) to the extent consistent with Applicable Law, promptly deliver to the
other Party any written correspondence received by it or its representatives
from the U.S. Securities and Exchange Commission (or equivalent foreign agency)
or a governmental authority with respect to such confidential treatment request
and promptly advise the other Party of any other material communications between
it or its representatives with the U.S. Securities and Exchange Commission (or
equivalent foreign agency) or a governmental authority with respect to such
confidential treatment request, (d) upon the written request of the other Party,
if legally justifiable, request an appropriate extension of the term of the
confidential treatment period, and (e) if [***] in the Redacted Agreement, use
reasonable efforts [***]. For clarity, following a request from a governmental
authority to change the redactions requested by a Party, [***] such Party shall
provide the other Party with a notice of the required change and a copy of the
revised redactions.  Each Party will be responsible for its own legal and other
external costs in connection with any such filing, registration or notification.

11.2.3   Each Party may disclose the terms and conditions of this Agreement and
Confidential Information of the other Party (a) on a need-to-know basis to its
legal and financial advisors under appropriate conditions of confidentiality,
(b) under appropriate conditions of confidentiality in connection with an actual
or potential (i) permitted license or sublicense of its rights hereunder, (ii)
debt, lease or equity financing of such Party, (iii) merger, Acquisition,
consolidation, share exchange or other similar transaction involving such Party
and a Third Party, or (iv) co-funding or financing arrangement, provided that in
each (i) to (iv) the receiving Party provides prior written notice of such
disclosure to the disclosing Party and, to the extent practicable, takes
reasonable and lawful actions to minimize the degree of such disclosure, (c) to
any Third Party that is or may be engaged to perform services in connection with
the Development, Manufacturing, or Commercialization of the Products as
necessary to enable such Third Party to perform such services and under
appropriate conditions of confidentiality, (d) to any government agency or
authority in connection with seeking government, funding, support or grants, and
(e) to the extent such disclosure is reasonably necessary in filing,
prosecuting, or enforcing patent, copyright and trademark rights, obtaining and
maintaining Regulatory Approvals, or conducting preclinical or clinical trials
and (f) to Third Parties requesting clinical trial data information (in
accordance with the then-current data sharing policy of Genentech and its
Affiliates; provided that prior to any such disclosures pursuant to (a)-(c), any
Third Party receiving such Confidential Information of the disclosing Party
shall be contractually obligated to substantially the same obligations of
non-disclosure and non-use of the receiving Party as set forth in Section 11.1,
and the receiving Party shall be liable for any breach thereof by such Third
Party.

11.3      Use of Name.  Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo, or Trademark of the other Party or any
of its Affiliates (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional material, or other form of
publicity without the prior written approval of such other Party in each
instance.  The restrictions imposed by this Section 11.3 shall not prohibit
either Party from making any disclosure identifying the other Party that, in the
opinion of the disclosing Party’s counsel, is required by Applicable Law;
provided, that such Party shall submit the proposed disclosure identifying the
other Party in writing to the other Party as far in





- 66 -



 

advance as reasonably practicable (and in no event less than [***] prior to the
anticipated date of disclosure) so as to provide a reasonable opportunity to
comment thereon.

11.4      Press Releases. Genentech shall issue press releases in accordance
with its internal policy that typically does not issue a second press release
until clinical proof of concept has been achieved for a Licensed Product.
Genentech shall provide BicycleTx with a copy of any draft press release related
to the activities contemplated by this Agreement at least [***] (or such shorter
period as may be mandated by Applicable Law) prior to its intended publication
for BicycleTx’s review. [***]. Genentech shall consider BicycleTx's suggestions
in issuing its press release. BicycleTx shall only issue press releases related
to the activities contemplated by this Agreement that either [***]. In all
circumstances, BicycleTx shall provide Genentech with a draft press release at
least [***] (or such shorter period as may be mandated by Applicable Law) prior
to its intended publication for Genentech’s review. During such period,
Genentech shall [***]. To ensure communication alignment, responses (if any) to
inquiries by media or other Third Parties after issuance of a permitted press
release by BicycleTx (solely or jointly with Genentech) shall consist solely of
the press release language or shall follow the response guidelines that may be
mutually developed by the Parties.

11.5      Publications.  During the Term, the following restrictions shall apply
with respect to disclosure by any Party of Confidential Information relating to
the Licensed Product in any publication or presentation:

11.5.1   Both Parties acknowledge that it is their policy for the studies and
results thereof to be registered and published in accordance with their internal
guidelines. Genentech, in accordance with its internal policies and procedures,
shall have the right to publish all studies and clinical trials conducted by or
on behalf of Genentech (and results thereof) on the clinical trial registries
that are maintained by or on behalf of Genentech without BicycleTx’s review or
approval if no Confidential Information of BicycleTx is included. BicycleTx
shall not publish any studies, clinical trials or results thereof related to
this Agreement on its clinical trial registry, provided however, that
Genentech’s clinical trial registry can be accessed via a link from Bicycle’s
clinical trial registry.

11.5.2   A Party (“Publishing Party”) shall provide the other Party with a copy
of any proposed publication or presentation at least [***] prior to submission
for publication so as to provide such other Party with an opportunity to
recommend any changes to the Publishing Party that it reasonably believes are
necessary to continue to maintain such Party’s Confidential Information in
accordance with the requirements of this Agreement. The incorporation of such
recommended changes shall not be unreasonably refused; and if such other Party
notifies (“Publishing Notice”) the Publishing Party in writing, within [***]
after receipt of the copy of the proposed publication or presentation, that such
publication or presentation in its reasonable judgment (a) contains an
Invention, solely or jointly conceived and/or reduced to practice by the other
Party, for which the other Party reasonably desires to obtain patent protection
or (b) could be expected to have a material adverse effect on the commercial
value of any Confidential Information disclosed by the other Party to the
Publishing Party, the Publishing Party





- 67 -



 

shall prevent such publication or delay such publication for a mutually
agreeable period of time. In the case of Inventions, a delay shall be for a
period reasonably sufficient to permit the timely preparation and filing of a
patent application(s) on such invention, and in no event less than [***] from
the date of the Publishing Notice.  Notwithstanding anything to the contrary in
this Section 11.5.2,  [***].

11.6      Destruction of Confidential Information.  Upon the effective date of
the termination of this Agreement for any reason, the Parties shall, with
respect to Confidential Information (in the event of termination of this
Agreement with respect to one (1) or more Terminated Territories or Terminated
Targets but not in its entirety, solely to the extent relating specifically and
exclusively to such Terminated Territories and/or Terminated Targets or
Terminated Assets, as applicable) to which such other Party does not retain
rights under the surviving provisions of this Agreement,  as soon as reasonably
practicable, destroy all copies of such Confidential Information in the
possession of the other Party and confirm such destruction in writing to the
other Party, provided, that such other Party shall be permitted to retain one
(1) copy of such Confidential Information for the sole purpose of performing any
continuing obligations hereunder, as required by Applicable Law, or for archival
purposes. [***] Notwithstanding the foregoing, such other Party also shall be
permitted to retain such additional copies of or any computer records or files
containing such Confidential Information that have been created solely by such
Party’s automatic archiving and back-up procedures, to the extent created and
retained in a manner consistent with such other Party’s standard archiving and
back-up procedures, but not for any other use or purpose.

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

12.1      Mutual Representations and Warranties.  BicycleTx and Genentech each
represents and warrants to the other, as of the Effective Date, as follows:

12.1.1   Organization.  It is a corporation duly incorporated, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation,
and has all requisite corporate power and authority, to execute, deliver, and
perform this Agreement.

12.1.2   Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and do not violate (a) such Party’s
charter documents, bylaws, or other organizational documents, (b) in any
material respect, any agreement, instrument, or contractual obligation to which
such Party is bound, (c) any requirement of any Applicable Law, or (d) any
order, writ, judgment, injunction, decree, determination, or award of any court
or governmental agency presently in effect applicable to such Party.

12.1.3   Binding Agreement.  This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights,





- 68 -



 

judicial principles affecting the availability of specific performance, and
general principles of equity (whether enforceability is considered a proceeding
at law or equity).

12.1.4   No Inconsistent Obligation.  It is not under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any material respect with the terms of this Agreement or that would impede
the diligent and complete fulfillment of its obligations hereunder.

12.2      Additional Representations and Warranties of Bicycle.  BicycleTx
further represents and warrants to Genentech, as of the Effective Date, as
follows:

12.2.1   All BicycleTx Background Patents and BicycleTx Platform Patents
existing as of the Effective Date are listed on Schedule 12.2.1 (the “Existing
Patents”).

12.2.2   There are no judgments, or settlements against, or amounts with respect
thereto, owed by BicycleTx or any of its Affiliates relating to the Existing
Patents or the BicycleTx Background Know-How.  No claim or litigation has been
brought or threatened in writing or any other form by any Person alleging, and
BicycleTx has no knowledge of any claim, whether or not asserted, that the
Existing Patents are invalid or unenforceable.

12.2.3   To BicycleTx’s knowledge, no Person is infringing or threatening to
infringe or misappropriating or threatening to misappropriate the Existing
Patents or the BicycleTx Background Know-How.

12.2.4   BicycleTx is the sole and exclusive owner of the entire right, title
and interest in the Existing Patents, and such Existing Patents are free of any
encumbrance, lien, or claim of ownership by any Third Party.  BicycleTx is
entitled to grant the licenses specified herein.

12.2.5   Neither BicycleTx nor any of its employees nor, to BicycleTx’s
knowledge, agents performing hereunder, have ever been, are currently, or are
the subject of a proceeding that could lead to it or such employees or agents
becoming, as applicable, a Debarred Entity or Debarred Individual, an Excluded
Entity or Excluded Individual or a Convicted Entity or Convicted Individual or
added to the FDA’s Disqualified/Restricted List.  If, during the Term,
BicycleTx, or any of its employees or agents performing hereunder, become or are
the subject of a proceeding that could lead to a Person becoming, as applicable,
a Debarred Entity or Debarred Individual, an Excluded Entity or Excluded
Individual or a Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List, BicycleTx shall immediately notify Genentech, and
Genentech shall have the right, exercisable upon written notice given by
Genentech to terminate this Agreement.  This provision shall survive termination
or expiration of this Agreement. For purposes of this Agreement, the following
definitions shall apply:

(a)         A “Debarred Individual” is an individual who has been debarred by
the FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a person that has an approved or pending drug or biological product
application.

(b)         A “Debarred Entity” is a corporation, partnership or association
that has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any Drug Approval Application, or a
subsidiary or affiliate of a Debarred Entity.

(c)         An “Excluded Individual” or “Excluded Entity” is (i) an individual
or entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate





- 69 -



 

in federal health care programs such as Medicare or Medicaid by the Office of
the Inspector General (OIG/HHS) of the U.S. Department of Health and Human
Services, or (ii) is an individual or entity, as applicable, who has been
excluded, debarred, suspended or is otherwise ineligible to participate in
federal procurement and non-procurement programs, including those produced by
the U.S. General Services Administration (GSA).

(d)         A “Convicted Individual” or “Convicted Entity” is an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not
yet been excluded, debarred, suspended or otherwise declared ineligible.

(e)         “FDA’s Disqualified/Restricted List” is the list of clinical
investigators restricted from receiving investigational drugs, biologics, or
devices who the FDA has determined have repeatedly or deliberately failed to
comply with regulatory requirements for studies or have submitted false
information to the study sponsor or the FDA.

12.3      Additional Representations, Warranties and Covenants of
Genentech.  Genentech represents and warrants to BicycleTx, as of the Effective
Date, as follows:

12.3.1   that Genentech is entitled to grant BicycleTx the license as specified
in Section 7.2 with regard to Genentech Background Patents and Genentech
Background Know-How Controlled by Genentech or any of its Affiliates on the
Effective Date.

12.3.2   Genentech covenants to BicycleTx that if it becomes aware that any
employee or agent performing activities in connection with a Collaboration
Program is, at any time during the conduct of such Collaboration Program, a
Debarred Entity or Debarred Individual, an Excluded Entity or Excluded
Individual or a Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List, it shall immediately notify BicycleTx thereof.
This provision shall survive termination or expiration of this Agreement.

12.4      Covenants of Bicycle.  BicycleTx covenants to Genentech as follows:

12.4.1   During the Term, neither BicycleTx nor any of its Affiliates shall
encumber or diminish the rights granted to Genentech hereunder with respect to
the BicycleTx Patents, including by not (a)  knowingly committing any acts or
knowingly permitting the occurrence of any omissions that would adversely affect
the rights granted to Genentech hereunder, (b) knowingly committing any acts or
knowingly permitting the occurrence of any omissions that would cause the breach
or termination of any BicycleTx Future In-License Agreement, or (c) amending or
otherwise modifying or permitting to be amended or modified, any BicycleTx
Future In-License Agreement, where such amendment or modification would
adversely affect the rights granted to Genentech hereunder.  BicycleTx shall
promptly provide Genentech with notice of any alleged, threatened, or actual
breach of any BicycleTx Future In-License Agreement.

12.4.2   In performing obligations under this Agreement, BicycleTx and its
Affiliates will not knowingly infringe or misappropriate any Patents or other
intellectual property that are Controlled by Third Parties but are not
Controlled by BicycleTx or its Affiliates.

12.4.3   BicycleTx and its Affiliates will employ Persons with appropriate
education, knowledge and experience to conduct and to oversee the Discovery
Research Activities.





- 70 -



 

12.4.4   BicycleTx shall have obtained from each of its Affiliates,
sublicensees, employees and agents who are participating in the Exploitation of
the Compounds or Licensed Products or who otherwise have access to any Genentech
Know-How or other Confidential Information of Genentech, rights to any and all
Know-How that is reasonably necessary for the Development or Commercialization
of Compounds or Licensed Products, in each case prior to the performance of or
participation in such activities, such that Genentech shall, by virtue of this
Agreement, receive from BicycleTx, without payments beyond those required by
ARTICLE 8, the licenses and other rights granted to Genentech hereunder.

12.5      DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS
TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 13

INDEMNIFICATION; INSURANCE

13.1      Indemnification of Bicycle.  Genentech shall indemnify, defend and
hold harmless BicycleTx, its Affiliates and its and their respective directors,
officers, employees, and agents (the “BicycleTx Indemnitees”) from and against
any and all losses, damages, liabilities, penalties, settlements, costs, taxes
(including penalties and interest) and expenses (including reasonable attorneys’
fees and other expenses of litigation) (collectively, “Losses”) in connection
with any and all suits, investigations, claims, or demands of Third Parties
(collectively, “Third Party Claims”) incurred by or rendered against the
BicycleTx Indemnitees arising from or occurring as a result of: (a) the breach
by Genentech or its Affiliates of this Agreement; (b) the negligence,
recklessness or willful misconduct on the part of Genentech or its Affiliates or
their respective directors, officers, employees, and agents in performing its or
their obligations under this Agreement; or (c) the Exploitation of any Discovery
Constructs or Licensed Products by Genentech or its Affiliates or Sublicensees;
except, in the case of clauses (a) through (c) above, to the extent BicycleTx
has an obligation to indemnify Genentech pursuant to Section 13.2.

13.2      Indemnification of Genentech.  BicycleTx shall indemnify, defend and
hold harmless Genentech, its Affiliates and its and their respective directors,
officers, employees, and agents (the “Genentech Indemnitees”) from and against
any and all Losses in connection with any and all Third Party Claims incurred by
or rendered against the Genentech Indemnitees arising from or occurring as a
result of: (a) the breach by BicycleTx or its Affiliates of this Agreement; (b)
the negligence, recklessness or willful misconduct on the part of BicycleTx or
its Affiliates or its or their respective directors, officers, employees, and
agents in performing its obligations under this Agreement; or (c) the
Exploitation of any Discovery Constructs by BicycleTx or its Affiliates pursuant
to the practice of any Unblocking License following termination of this
Agreement; except, in the case of clauses (a) through (c) above, to the extent
Genentech has an obligation to indemnify BicycleTx pursuant to Section 13.1.

13.3      Notice of Claim.  All indemnification claims in respect of a Party,
its Affiliates, or its or their respective directors, officers, employees and
agents shall be made solely by such Party to this Agreement (the “Indemnified
Party”).  The Indemnified Party shall give the indemnifying Party (the
“Indemnifying Party”) prompt written notice (an “Indemnification Claim Notice”)
of any Losses or





- 71 -



 

discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under this ARTICLE 13, but in no event shall the
Indemnifying Party be liable for any Losses that result from any delay by the
Indemnified Party in providing such notice.  Each Indemnification Claim Notice
must contain a description of the claim and the nature and amount of such Loss
(to the extent that the nature and amount of such Loss is known at such
time).  The Indemnified Party shall furnish promptly to the Indemnitee copies of
all papers and official documents received in respect of any Losses and Third
Party Claims.

13.4      Control of Defense. The Indemnifying Party shall have the right, but
not the obligation, to conduct and control, through counsel of its choosing, any
action for which indemnification is sought, and if the Indemnifying Party elects
to assume the defense thereof, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses of other legal counsel or any other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof. The Indemnifying Party may settle any action, claim or suit for
which the Indemnified Party is seeking indemnification; provided that the
Indemnifying Party shall first give the Indemnified Party advance written notice
of any proposed compromise or settlement and such Indemnified Party provides
prior written approval, such approval not to be unreasonably withheld or
delayed. The Parties and their employees shall cooperate fully with each other
and their legal representatives in the investigation, defense, prosecution,
negotiation, or settlement of any such claim or suit. Each Party’s
indemnification obligations under this ARTICLE 13 shall not apply to amounts
paid by an Indemnified Party in settlement of any action with respect to a Third
Party claim, if such settlement is effected without the prior written consent of
the Indemnifying Party, which consent shall not be withheld unreasonably. In no
event shall the Indemnifying Party settle or abate any Third Party Claim in a
manner that would diminish the rights or interests of the Indemnified Party,
admit any liability, fault or guilt by the Indemnified Party or obligate the
Indemnified Party to make any payment, take any action, or refrain from taking
any action, without the prior written approval of the Indemnified Party.

13.5      Limitation of Liability. EXCEPT FOR DAMAGES PAYABLE FOR A PARTY’S
BREACH OF ITS OBLIGATIONS UNDER ARTICLE 11 (BASED ON REASONABLE WRITTEN
EVIDENCE) OR REQUIRED TO BE PAID PURSUANT TO A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER THIS ARTICLE 13, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL
BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS OR BUSINESS INTERRUPTION,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN CONNECTION WITH THIS
AGREEMENT OR THE EXERCISE OF ANY LICENSE GRANTED HERUNDER, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

13.6      Insurance.  Each Party shall obtain and carry in full force and effect
the minimum insurance requirements set forth herein.  Such insurance (a) shall
be primary insurance with respect to each Party’s own participation under this
Agreement, (b) shall be issued by a recognized insurer [***], (c) shall list the
other Party as an additional named insured thereunder, and (d) shall require
[***] written notice to be given to the other Party prior to any cancellation,
non-renewal or material change thereof.

13.6.1   Types and Minimum Limits.  The types of insurance, and minimum limits
shall be:





- 72 -



 

(a)         [***].

(b)         [***].

(c)         [***].

13.6.2   Certificates of Insurance.  Upon request by a Party, the other Party
shall provide Certificates of Insurance evidencing compliance with this Section
13.6 (including evidence of permitted self-insurance, as applicable).  The
insurance policies shall be under an occurrence form, but if only a claims-made
form is available to a Party, then such Party shall continue to maintain such
insurance after the expiration or termination of this Agreement for the longer
of (a) a period of [***] following termination or expiration of this Agreement
in its entirety, or (b) with respect to a particular Party, last sale of a
Licensed Product (or but for expiration or termination, would be considered a
Licensed Product) sold under this Agreement by a Party.

13.6.3   Self-Insurance.  Notwithstanding the foregoing in this Section 13.6, a
Party may self-insure, in whole or in part, the insurance requirements described
above, provided that such Party (on a consolidated basis with its Affiliates)
[***], provides, upon request of the other Party, reasonable evidence thereof to
such other Party.

ARTICLE 14

TERM AND TERMINATION

14.1      Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance herewith, shall continue in force and effect on
a Collaboration Program-by-Collaboration Program basis, until the later of (a)
the completion or termination of all Discovery Research Activities for such
Collaboration Program without Genentech delivering a Dev Go Notice for any
Collaboration Program, or (b) if Genentech delivers a Dev Go Notice for such
Collaboration Program, the expiration of the Royalty Term for all Licensed
Products for such Collaboration Program in the Territory (such period, the
“Term”); provided that, following the expiration of the Term under clause (b),
on a Collaboration Program-by-Collaboration Program and country-by-country
basis, the license grant to Genentech in Section 7.1 shall become non-exclusive,
fully-paid, royalty-free and irrevocable.

14.2      Termination For Convenience.  Genentech may terminate this Agreement
in its entirety or on a Collaboration Program-by-Collaboration Program basis
and/or Major Market-by-Major Market basis, for any or no reason, upon:

14.2.1   [***] prior written notice to BicycleTx if termination occurs prior to
[***];





- 73 -



 

14.2.2   [***] prior written notice to BicycleTx if termination occurs after
[***]; and

14.2.3   [***] days prior written notice to BicycleTx if termination occurs
after [***].

With regard to termination of the Agreement in its entirety pursuant to this
Section 14.2, the notice period shall be the period set forth in Section 14.2.1,
 Section 14.2.2 or Section 14.2.3 that is applicable to the Collaboration
Program that is furthest advanced at the time of such termination.

If Genentech terminates this Agreement pursuant to this Section 14.2, Genentech
shall grant, and hereby grants to BicycleTx and its Affiliates, as applicable,
an Unblocking License for the applicable Terminated Target(s), and Section 14.6
shall apply.

14.3      Termination for Uncured Material Breach.

14.3.1   Material Breach.  If either Party (the “Non-Breaching Party”) believes
that the other Party (the “Breaching Party”) has materially breached one (1) or
more of its material obligations under this Agreement, then the Non-Breaching
Party may deliver notice of such material breach to the Breaching Party (a
“Breach Notice”).  If (a) the Breaching Party does not dispute that it has
committed a material breach of one (1) or more of its material obligations under
this Agreement, and (b) either (i) the Breaching Party fails to cure such breach
within [***] after receipt of the Breach Notice (“Breach Cure Period”), or (ii)
a cure cannot be fully achieved within such Breach Cure Period and the Breaching
Party has failed to commence to cure or has failed to use diligent efforts to
achieve a full cure within the Breach Cure Period or as soon thereafter as is
reasonably possible, then the Non-Breaching Party may terminate this Agreement
in whole or in part upon written notice to the Breaching Party, effective upon
receipt by the Breaching Party.  If the Breaching Party disputes in good faith
that it has materially breached one (1) or more of its material obligations
under this Agreement or that it has failed to timely or diligently cure such
material breach, the Dispute shall be resolved pursuant to Section 15.7 and the
Breach Cure Period shall be tolled until such dispute is so resolved.  Upon a
determination of material breach or failure to cure, the Breaching Party may
have the remainder of the Breach Cure Period to cure such material breach.  If
such material breach is not cured within the Breach Cure Period, then absent
withdrawal of the Non-Breaching Party’s request for termination, this Agreement
shall terminate in whole or in part (i.e., for the Terminated Target or the
Terminated Asset(s) in the applicable Terminated Territories), effective as of
the expiration of the Breach Cure Period.

14.3.2   Adverse Ruling. Furthermore, if as a result of the application Section
15.7, the Breaching Party is determined to be in material breach of one (1) or
more of its material obligations under this Agreement, such that the
Non-Breaching Party has the right to terminate this Agreement in whole (or in
part under Section 14.3.3 or 14.3.4) (an “Adverse Ruling”) and the Breaching
Party fails to complete the actions specified in such Adverse Ruling, or to cure
such material breach within [***] after such Adverse Ruling, or such other
period (which may be shorter) as the Arbitrator may provide in such Adverse
Ruling, then the Non-Breaching Party may terminate this Agreement in whole or in
part upon written notice to the Breaching Party.

14.3.3   Genentech’s Uncured Material Breach of Diligence Obligations Following
Dev Go.  Notwithstanding Section 14.3.1, if the material breach and failure to
cure contemplated by Section 14.3.1 is with respect to Genentech’s Development
or Commercialization diligence obligations under Section 5.1 or Section 6.2
respectively solely with respect to [***]





- 74 -



 

[***]. For clarity, termination under this Section 14.3.3 may occur only on a
Collaboration Program-by-Collaboration Program basis.

14.3.4   Genentech’s Uncured Material Breach prior to Dev Go.  Notwithstanding
Section 14.3.1, if the material breach and failure to cure contemplated by
Section 14.3.1 is solely with respect to Genentech’s obligations under this
Agreement with respect to any single Collaboration Program prior to Dev Go,
BicycleTx shall not have the right to terminate this Agreement in its entirety,
but shall have the right to terminate this Agreement solely with respect to such
Collaboration Program. For clarity, a termination of a single Collaboration
Program under this Section 14.3.4 shall not affect the rights and obligations of
the Parties with regard to the use of Targeting Arms that were the subject of
activities in the terminated Collaboration Program, to the extent such Targeting
Arms are the subject of activities in other then-ongoing Collaboration Programs
or activities outside this Agreement as permitted under this Agreement.

14.4      Termination for Insolvency.  If either Party (a) files for protection
under bankruptcy or insolvency laws, (b) makes an assignment for the benefit of
creditors, (c) appoints or suffers appointment of a receiver or trustee over
substantially all of its property that is not discharged within ninety (90) days
after such filing, (d)  is a party to any dissolution or liquidation, (e) files
a petition under any bankruptcy or insolvency act or has any such petition filed
against it that is not discharged within ninety (90) days of the filing thereof,
or (f) admits in writing its inability generally to meet its obligations as they
fall due in the general course, then the other Party may terminate this
Agreement in its entirety effective immediately upon written notice to such
Party.

14.5      Rights in Bankruptcy.

14.5.1   Applicability of 11 U.S.C. § 365(n).  All rights and licenses
(collectively, the “Intellectual Property”) granted under or pursuant to this
Agreement, including all rights and licenses to use improvements or enhancements
developed during the Term, are intended to be, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”) or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code.  The Parties agree that the licensee of
such Intellectual Property under this Agreement shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, including
Section 365(n) of the Bankruptcy Code, or any analogous provisions in any other
country or jurisdiction.  All of the rights granted to either Party under this
Agreement shall be deemed to exist immediately before the occurrence of any
bankruptcy case in which the other Party is the debtor.

14.5.2   Rights of non-Debtor Party in Bankruptcy.  If a bankruptcy proceeding
is commenced by or against either Party under the Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, the non-debtor Party
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any Intellectual Property and all embodiments of such Intellectual
Property, which, if not already in the non-debtor Party’s possession, shall be
delivered to the non-debtor Party within [***] of such request; provided, that
the debtor Party is excused from its obligation to deliver the





- 75 -



 

Intellectual Property to the extent the debtor Party continues to perform all of
its obligations under this Agreement and the Agreement has not been rejected
pursuant to the Bankruptcy Code or any analogous provision in any other country
or jurisdiction.

14.6      Effects of Termination.

14.6.1   Termination by Genentech for Convenience or by BicycleTx for
Genentech’s Uncured Material Breach or Genentech’s Insolvency. In the event of a
termination of this Agreement in its entirety or in part by Genentech pursuant
to Section 14.2 or by BicycleTx pursuant to Section 14.3 or 14.4, then the
following terms of this Section 14.6.1 shall apply:

(a)         Subject to Section 14.6.1(d), the rights and licenses granted by
BicycleTx to Genentech under this Agreement shall terminate with regard to all
applicable Terminated Targets, Terminated Assets and/or Terminated Territories,
as of the effective date of termination. If such termination occurs [***],
 then, if [***] the applicable Terminated Assets or Terminated Targets [***],
 the Parties shall [***] with regard to the applicable Terminated Targets and
Terminated Assets.

(b)         In the case of termination after Dev Go for a given Collaboration
Program, Genentech shall, within [***] following the effective date of
termination (or in the case of termination by Genentech for convenience, no
later than the effective date of termination) (“Initial Reversion Package
Period”), provide copies to BicycleTx, [***], of (i) a summary of [***] and
(ii) a good faith estimate of [***] then available to Genentech (the “Initial
Reversion Package”). Within [***] following the delivery of the Initial
Reversion Package, BicycleTx shall notify Genentech in writing whether it wishes
to conduct or not to conduct more extensive diligence in order to evaluate the
BicycleTx Option pursuant to Section 14.6.1(c). If BicycleTx provides timely
notice for more extensive diligence, then the Parties shall discuss in good
faith and agree what additional information relating to the applicable
Terminated Assets would be [***] for BicycleTx to assess whether to exercise the
BicycleTx Option (as defined below) and reasonably assess the value of the
program for the purposes of negotiating Reversion Terms (as defined below),
taking into consideration what additional information Genentech can reasonably
provide, while [***], to facilitate BicycleTx’s evaluation (the “Secondary
Reversion Package”, and together with the Initial reversion Package, the
“Reversion Packages”).  Any such discussion and transfer of the Secondary
Reversion Package shall be completed within [***] of BicycleTx’s notice to
Genentech under this Section 14.6.1(b) (“Secondary Reversion Package Period”).
The Parties shall agree upon a procedure for BicycleTx to evaluate [***].
BicycleTx shall have the right to use the Reversion Packages solely to evaluate
whether to exercise the BicycleTx Option below, and for no other purpose.

(c)         Commencing upon the date of termination and ending [***] following
delivery of the last of the Reversion Packages from Genentech to BicycleTx (the
“Option Period”),





- 76 -



 

BicycleTx will have an option (the “BicycleTx Option”) to obtain from Genentech
(i) a worldwide, royalty-bearing, sublicensable (through multiple tiers) license
to Exploit the applicable Terminated Asset(s) in the applicable Territory(ies)
under (A) Patents and Know How Controlled by Genentech ([***]) that are [***] to
Exploit the applicable Terminated Assets, (B) to the extent not assigned to
BicycleTx under the following subclause (ii), Genentech’s interest in Joint
Collaboration Patents and Joint Collaboration Know-How, and (C) any Product
Trademarks Controlled by Genentech, and (ii) an assignment of Genentech’s
interest in Joint Collaboration Patents and Joint Collaboration Know-How that
(1) was [***] for the Collaboration Program including such Terminated Assets,
and (2) [***] the Exploitation of the Terminated Assets in the applicable
Territories [***], provided that for clarity, no assignment shall be required
with respect to Genentech’s interest in Joint Collaboration Patents and Joint
Collaboration Know-How [***] for the applicable Collaboration Program
(collectively the rights, license and intellectual property in (i) and (ii), the
“Reversion Rights”). In the event of the foregoing assignment by Genentech of
its interest in Joint Collaboration Patents and Joint Collaboration Know-How,
BicycleTx [***]. If BicycleTx does not exercise the BicycleTx Option, then
[***]. If BicycleTx exercises the BicycleTx Option, then the Parties shall [***]
with regard to the applicable Terminated Targets and Terminated Assets.

(d)         The Parties will negotiate commercially reasonable terms, taking
into account the then current stage of the applicable Terminated Assets in the
applicable Terminated Territories (“Reversion Terms”), which shall be negotiated
in good faith by the Parties within [***] following the exercise of the
BicycleTx Option by BicycleTx (“Negotiation Period”) and contained in a written
reversion agreement to be concluded and executed by and between the Parties
(“Reversion Agreement”).

(e)         If the Parties are unable to agree on the Reversion Terms of a
Reversion Agreement within the Negotiation Period, such Dispute shall be
submitted for final resolution binding arbitration pursuant to Section 14.6.2.

[***]





- 77 -



 

[***]

 





- 78 -



 

[***]

14.6.3   Termination by Genentech for BicycleTx’s Uncured Material Breach or
Insolvency. In the event of a termination by Genentech pursuant to Section 14.3
for BicycleTx’s uncured material breach or Section 14.4 for BicycleTx’s
insolvency, all rights and licenses granted by one Party to the other Party
under this Agreement shall terminate on the effective date of termination, (i)
prior to Dev Go, in their entirety or with respect to each Terminated Target,
and (ii) after Dev Go with respect to Terminated Assets in the applicable
Terminated Territories, as applicable.  In addition, the following terms shall
apply:

(a)         BicycleTx will have no further obligations under this Agreement with
respect to the Terminated Targets or Terminated Assets, including any
obligations under ARTICLE 5, other than, for clarity, any damages resulting from
BicycleTx’s breach that Genentech may be awarded in connection with any final
resolution of a Dispute under Section 15.7, regardless of whether Genentech has
terminated the Agreement in its entirety or in part with regard to the
applicable Terminated Target or Terminated Asset, [***].

(b)         Genentech will have no further obligations under this Agreement with
respect to Terminated Targets or Terminated Assets in the applicable Terminated
Territories, including any obligations under ARTICLE 8.

14.7      Rights in Lieu of Termination.  Following the delivery of an Dev Go
Notice for a given Collaboration Program, if Genentech has the right to
terminate this Agreement in its entirety or with respect to a given
Collaboration Program pursuant to Section 14.3 (i.e. by mutual agreement of the
Parties regarding a material breach by BicycleTx or as may be finally determined
in an Adverse Ruling following final resolution under Section 15.7), then within
[***] following the expiration of the relevant cure period, if any, Genentech
may, by written notice to BicycleTx, and as its sole and exclusive remedy in
lieu of exercising its right under Section 14.3 with respect to such breach, and
in lieu of any other remedy, elect to continue this Agreement (in its entirety
or with respect to the affected Collaboration Program) as modified by this
Section 14.7, in which case, effective as of the date Genentech delivers notice
of such election to BicycleTx:

14.7.1   all rights and licenses granted by Genentech under the Agreement to
BicycleTx shall immediately terminate with respect to all affected Collaboration
Programs;

14.7.2   all rights and licenses granted by BicycleTx shall survive;

14.7.3   BicycleTx’s obligations under this Agreement will remain in force,
provided that BicycleTx will have no further obligations under this Agreement
with respect to the performance of Discovery Research Activities or in
connection with Development Candidates or Licensed Products relating to the
affected Collaboration Programs;





- 79 -



 

14.7.4   BicycleTx will continue to perform its obligations with respect to
BicycleTx Background Patents and BicycleTx Program Patents pursuant to Section
9.4; and

14.7.5   all provisions of this Agreement with respect to Genentech’s rights and
obligations shall apply, provided that, without limiting Section 13.5, and in
lieu of damages to which Genentech may otherwise have been entitled as a result
of the Adverse Ruling as a consequence of BicycleTx’s material breach, the
Parties will require that the arbitrator include in any Adverse Ruling following
final resolution under Section 15.7, or in the absence of such an arbitration
proceeding, the Parties [***] payable by Genentech to BicycleTx in connection
with Development Candidates and Licensed Products included in the affected
Collaboration Programs, taking into consideration: [***], provided that if,
despite good faith discussions, the Parties are unable to agree on the equitable
reduction, then the Dispute regarding the appropriate reduction, if any, shall
be resolved pursuant to Section 15.7.

14.8      Termination of Terminated Territory.  In the event of a termination of
this Agreement with respect to a Terminated Territory (but not in the case of
any termination of this Agreement in its entirety), the term “Territory” shall
be automatically amended to exclude the Terminated Territory and all rights and
licenses granted by BicycleTx hereunder (a) shall automatically be deemed to be
amended to exclude, if applicable, the right to market, promote, detail,
distribute, import, sell, offer for sale, file any Drug Approval Application
for, or seek any Regulatory Approval for Compounds or Licensed Products in such
Terminated Territory, and (b) shall otherwise survive and continue in effect in
such Terminated Territory solely for the purpose of furthering any
Commercialization of the Compounds or Licensed Products in the Territory other
than the Terminated Territory or any Development or Manufacturing in support
thereof.

14.9      Accrued Rights; Surviving Obligations.

14.9.1   Termination or expiration of this Agreement (either in its entirety or
with respect to one (1) or more Terminated Territories or with respect to a
Terminated Target or Terminated Asset) for any reason shall be without prejudice
to any rights that shall have accrued to the benefit of a Party prior to such
termination or expiration.  Such termination or expiration shall not relieve a
Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement.  Without limiting the foregoing, the following
Articles and Sections of this Agreement shall survive the termination or
expiration of this Agreement for any reason: Articles 1 (Definitions), 11
(Confidentiality and Non-Disclosure;  excluding Section 11.5 [***]), 13
(Indemnification; Insurance), and 15 (Miscellaneous), and Sections
2.3.2(e)-2.3.2(i) (Antigen Targets; Targeting Arms), 2.5.1(e) (LSR Go), 2.5.3
(Termination of Discovery Research Activities for a Collaboration Program),
3.2.7 (Effects of Target Substitution), 5.3 (Transfer of CMC Materials prior to
Dev Go), 5.6.3 (Records), 7.3 (Mutual Grants), 7.6 (Retention of Rights), 7.7
(No Implied Licenses), 8.14 (Audit), 8.15 (Audit Dispute), 8.16
(Confidentiality), 9.1 (Ownership of Intellectual Property), 9.3 (Assignment
Obligation), 9.4.4 (Genentech Collaboration Patents and Joint Collaboration
Patents; solely with respect to Joint Collaboration Patents); 9.11 (Common
Interest), 14.1 (Term), 14.2 (Termination for Convenience), 14.5 (Rights in
Bankruptcy), 14.6 (Effects of Termination), 14.8 (Termination of Terminated
Territory), and 14.9 (Accrued Rights; Surviving Obligations).  If this Agreement
is terminated with respect to a Terminated Territory or





- 80 -



 

a Terminated Target but not in its entirety, then following such termination the
foregoing provisions of this Agreement shall remain in effect with respect to
the Terminated Territory or Terminated Target, as applicable (to the extent they
would survive and apply in the event the Agreement expires or is terminated in
its entirety), and all provisions not surviving in accordance with the foregoing
shall terminate upon termination of this Agreement with respect to the
Terminated Territory, Terminated Target or Terminated Asset, as applicable and
be of no further force and effect (and, for purposes of clarity, all provisions
of this Agreement shall remain in effect with respect to all countries in the
Territory other than the Terminated Territory or with respect to the
Collaboration Target other than the Terminated Target).

14.9.2   Notwithstanding the termination of Genentech’s licenses and other
rights under this Agreement or with respect to a particular Major Market or
country or other jurisdiction or with respect to a Terminated Target, as the
case may be, if this Agreement is terminated in its entirety or in part by
Genentech pursuant to Section 14.3 or 14.4, with BicycleTx’s prior written
consent, not to be unreasonably withheld, for up to [***] after the effective
date of such termination with respect to each Major Market or country or other
jurisdiction or Terminated Target with respect to which such termination
applies, Genentech may continue to sell or otherwise dispose of all Licensed
Product then in its inventory and any in-progress inventory, in each case that
is intended for sale or disposition in such Major Market or country or other
jurisdiction or, in the case of a Terminated Target, in the Territory, as though
this Agreement had not terminated with respect to such Major Market or country
or other jurisdiction or Terminated Target, as applicable, and such sale or
disposition shall not constitute infringement of BicycleTx’s or its Affiliates’
Patent or other intellectual property or other proprietary rights.  For purposes
of clarity, Genentech shall continue to make payments thereon as provided in
ARTICLE 8 (as if this Agreement had not terminated with respect to such Major
Market or country or other jurisdiction or Terminated Target, as applicable).

ARTICLE 15

MISCELLANEOUS

15.1      Force Majeure.  Neither Party shall be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, earthquakes,
hurricanes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts, or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person), acts of God, or
acts, omissions or delays in acting by any governmental authority (except to the
extent such delay results from the breach by the non-performing Party or any of
its Affiliates of any term or condition of this Agreement).  The non-performing
Party shall notify the other Party of such force majeure within [***] after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform.

15.2      Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to
time.  Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other





- 81 -



 

governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.

15.3      Assignment.  Neither Party shall sell, transfer, assign, delegate,
pledge, or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed; provided, that
either Party may make such an assignment without the other Party’s consent (a)
to its Affiliate, provided that if the entity to which this Agreement is
assigned ceases to be an Affiliate of the assigning Party, this Agreement will
be automatically assigned back to the assigning Party or its successor or (b) to
a successor, whether in a merger, sale of stock, sale of assets or any other
transaction, of the business to which this Agreement relates.  Any attempted
assignment or delegation in violation of this Section 15.3 shall be void and of
no effect.  All validly assigned and delegated rights and obligations of the
Parties hereunder shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of BicycleTx or
Genentech, as the case may be.  The permitted assignee or transferee shall
assume all obligations of its assignor or transferor under this
Agreement.  Without limiting the generality of the foregoing, the grant of
rights set forth in this Agreement shall be binding upon any successor or
permitted assignee of BicycleTx, and the obligations of Genentech (including all
payment obligations), shall run in favor of any such successor or permitted
assignee of BicycleTx’s benefits under this Agreement.  Notwithstanding the
foregoing, all rights to Know-How, Patents, materials and other intellectual
property Controlled by a Third Party permitted assignee of a Party (or any of
such Third Party’s affiliates immediately prior to the closing of such
assignment) immediately prior to such assignment shall be automatically excluded
from the rights licensed or granted to the other Party under this Agreement.

15.4      Effects of a Change of Control.  If there is a Change of Control of
BicycleTx, then BicycleTx shall provide written notice to Genentech at least
[***] prior to the closing date of such Change of Control, subject to any
confidentiality or other legal obligations of BicycleTx then in effect (but in
any event Bicycle shall notify Genentech within [***] after the closing date of
such Change of Control).  Following the closing date of the Change of Control,
the Change of Control Group in connection with such Change of Control shall
Segregate any Segregation Products (if any).

15.5      Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement, and (d) in lieu of such
illegal, invalid, or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid, and enforceable provision as similar
in terms to such illegal, invalid, or unenforceable provision as may be possible
and reasonably acceptable to the Parties.

15.6      Governing Law, Jurisdiction and Service.

15.6.1   Governing Law.  This Agreement or the performance, enforcement, breach
or termination hereof shall be interpreted, governed by and construed in
accordance with the laws of the State of New York, United States excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction; provided, that all questions concerning (a) inventorship
of Patents under this Agreement shall be determined





- 82 -



 

in accordance with Section 9.2 and (b) the construction or effect of Patents
shall be determined in accordance with the laws of the country or other
jurisdiction in which the particular Patent has been filed or granted, as the
case may be.  The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.

15.6.2   Service.  Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 15.8.2 shall be effective service of process for any action, suit, or
proceeding brought against it under this Agreement in any such court.

15.7      Dispute Resolution.  Except as provided in Section 8.15,  Section
14.6.2 and Section 15.7.2, any dispute arising out of or relating to this
Agreement that has not been resolved at the JRC or otherwise under the terms of
this Agreement, including the determination of the scope or applicability of
this Section 15.7 and the agreement to arbitrate, or any document or instrument
delivered in connection herewith (a “Dispute”), it shall be resolved pursuant to
this Section 15.7.

15.7.1   General.  Any Dispute shall first be referred to the Alliance Managers
who will seek to resolve the issue within [***].  If no resolution is obtained,
the issue will be elevated to the Senior Officers of the Parties, who shall
confer in good faith on the resolution of the issue.  Any final decision
mutually agreed to by the Senior Officers shall be conclusive and binding on the
Parties.  If the Senior Officers are not able to agree on the resolution of any
such issue within [***] (or such other period of time as mutually agreed by the
Senior Officers) after such issue was first referred to them, then, except as
otherwise set forth in Section 15.7.2, the Dispute shall be finally settled by
arbitration as set forth in Section 15.7.3.  Any dispute concerning the
commencement of the arbitration shall be finally settled by the arbitrators.

15.7.2   Intellectual Property Disputes.  If a Dispute arises with respect to
the validity, scope, enforceability, inventorship or ownership of any Patent,
Trademark or other intellectual property rights, and such Dispute cannot be
resolved in accordance with Section 15.7.1, unless otherwise agreed by the
Parties in writing, such Dispute shall not be submitted to an arbitration
proceeding in accordance with Section 15.7.3 and instead, either Party may
initiate litigation in a court of competent jurisdiction, notwithstanding
Section 15.6, in any country or other jurisdiction in which such rights
apply.  This notwithstanding, the Parties expressly waive any right to a jury
trial in connection with disputes under this Section 15.7.2.  In case of a
Dispute between the Parties with respect to inventorship, the Parties shall
jointly select a patent attorney registered before the United States Patent and
Trademark Office and submit such Dispute to the mutually-selected patent
attorney for resolution by expert determination under the United States patent
law.  The decision of such patent attorney with respect to inventorship shall be
final, and the Parties agree to be bound by the decision and share equally the
expenses of such patent attorney. If, within [***] after the Senior Officers
have failed to settle a Dispute regarding inventorship the Parties have not been
able to mutually agree on the selection of a patent attorney for such expert
determination, each Party shall appoint a patent counsel within [***] and both
Party-appointed patent counsels shall, within [***] following the last
appointment of a patent counsel by a Party, nominate the patent counsel who will
conduct the expert determination under this Section 15.7.2.

15.7.3   Arbitration.  Any arbitration shall take place in accordance with
Schedule 15.7.3.

15.7.4   Adverse Ruling.  Any determination pursuant to this Section 15.7 that a
Party is in material breach of its material obligations hereunder shall specify
a (nonexclusive) set of actions to be taken to cure such material breach, if
feasible.





- 83 -



 

15.7.5   Interim Relief.  Notwithstanding anything herein to the contrary in
this Section 15.7, in the event that a Party reasonably requires relief on a
more expedited basis than would be possible pursuant to the procedure set forth
in this ARTICLE 15, such Party may seek interim or provisional relief, including
a temporary restraining order, preliminary injunction or other interim equitable
relief concerning a Dispute, if necessary to protect the interests of such
Party.  This Section 15.7.5 shall be specifically enforceable.

15.7.6   Pending Dispute. Good Faith Performance of Activities. During a pending
Dispute, where this Agreement has not yet been terminated, each Party shall
continue to perform in good faith its obligations under this Agreement.

15.8      Notices.

15.8.1   Notice Requirements.  Any notice, request, demand, waiver, consent,
approval, or other communication permitted or required under this Agreement
shall be in writing, shall refer specifically to this Agreement and shall be
deemed given only if (a) delivered by hand, (b) sent by facsimile transmission
(with transmission confirmed), or (c) by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 15.8.2 or to such other address
as the Party to whom notice is to be given may have provided to the other Party
in accordance with this Section 15.8.1.  Such notice shall be deemed to have
been given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 15.8.1 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement.

15.8.2   Address for Notice.

If to Genentech, to:

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attn: Corporate Secretary

Facsimile: [***]

 

with a copy (which shall not constitute notice) to:

 

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attn: Pharma Partnering, Alliance Management

Facsimile: [***]

 





- 84 -



 

If to BicycleTx, to:

 

Bicycle Therapeutics Limited

Building 900

Babraham Research Campus

Cambridge, CB22 3AT

United Kingdom

Attention:  Chief Operating Officer

 

with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention:  Laura Berezin

Facsimile:  [***]

 

15.9      Entire Agreement; Amendments.  This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises, and representations, whether
written or oral, with respect thereto are superseded hereby (including the Prior
NDA).  The foregoing shall not be interpreted as a waiver of any remedies
available to either Party as a result of any breach by the other Party (or its
Affiliates) of its obligations under the Prior NDA, prior to the Effective
Date.  Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth in this
Agreement.  No amendment, modification, release, or discharge with respect to
this Agreement shall be binding upon the Parties unless in writing and duly
executed by authorized representatives of both Parties.

15.10    English Language.  This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language.  Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

15.11    Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

15.12    No Benefit to Third Parties.  Except as provided in ARTICLE 13,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they shall
not be construed as conferring any rights on any other Persons.

15.13    Further Assurance.  Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or





- 85 -



 

as the other Party may reasonably request in connection with this Agreement or
to carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.

15.14    Relationship of the Parties.  It is expressly agreed that BicycleTx, on
the one hand, and Genentech, on the other hand, shall be independent contractors
and that the relationship between the Parties shall not constitute a
partnership, joint venture, or agency including for all tax purposes.  Neither
BicycleTx nor Genentech shall have the authority to make any statements,
representations, or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party to do so.  All persons employed by a Party shall be employees of such
Party and not of the other Party and all costs and obligations incurred by
reason of any such employment shall be for the account and expense of such
Party. The Parties (and any successor, assignee, transferee, or Affiliate of a
Party) shall (a) use commercially reasonable efforts to structure the
arrangement and activities contemplated by this Agreement to avoid the
arrangement contemplated by this Agreement being treated as a partnership that
is engaged in a “United States trade or business” for United States tax purposes
and (b) not treat or report the relationship between the Parties arising under
this Agreement as a partnership for United States tax purposes, without the
prior written consent of the other Party unless required by a final
“determination” as defined in Section 1313 of the United States Internal Revenue
Code of 1986, as amended.

15.15    Performance by Affiliates.  Each Party may use one (1) or more of its
Affiliates to perform its obligations and duties hereunder and such Affiliates
are expressly granted certain rights herein to perform such obligations and
duties; provided that each such Affiliate shall be bound by the corresponding
obligations of such Party; and provided further that the assigning Party,
subject to an assignment to such Affiliate pursuant to Section 15.3, shall
remain liable hereunder for the prompt payment and performance of its
obligations hereunder.

15.16    Counterparts; Facsimile Execution.  This Agreement may be executed in
two (2) counterparts, each of which shall be deemed an original, but all of
which together shall constitute one (1) and the same instrument.  This Agreement
may be executed by facsimile or electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures.

15.17    References.  Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Schedule shall mean references to such
Article, Section or Schedule of this Agreement, (b) references in any Section to
any clause are references to such clause of such Section, and (c) references to
any agreement, instrument, or other document in this Agreement refer to such
agreement, instrument, or other document as originally executed or, if
subsequently amended, replaced, or supplemented from time to time, as so
amended, replaced, or supplemented and in effect at the relevant time of
reference thereto.

15.18    Schedules.  In the event of any inconsistencies between this Agreement
and any schedules or other attachments hereto, the terms of this Agreement shall
control.

15.19    Construction.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or) unless the subjects of the conjunction are, or are
intended to be, mutually exclusive.  Whenever this Agreement refers to a number
of days, unless otherwise specified, such number refers to calendar days.  The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement.  The term “including,”
“include,” or “includes” as used





- 86 -



 

 

herein shall mean “including, but not limited to,” and shall not limit the
generality of any description preceding such term.  The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party
hereto.  Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

 

[SIGNATURE PAGE FOLLOWS]

 



- 87 -



 

THIS DISCOVERY COLLABORATION AND LICENSE AGREEMENT is executed by the authorized
representatives of the Parties as of the Effective Date.

 

 

 

BICYCLETX LIMITED

    

GENENTECH, INC.

 

 

 

By:

/s/ Kevin Lee

 

By:

/s/ Edward Harrington

 

 

 

Name:

Dr. Kevin Lee

 

Name:

Edward Harrington

 

 

 

Title:

CEO

 

Title:

CFO, Genentech

 





 



 

Schedule 1.60

Dev Go Criteria for the Initial Collaboration Targets

[***]

 





 



 

Schedule 1.66

 

Discovery Construct Threshold

 

[***]

 





 



 

Schedule 1.69

Initial Discovery Research Plan

[***]

 





 



 

Schedule 1.81

Existing Targeting Arms

[***]





 



 

Schedule 1.111

Genentech Reserved Targets

[***]





 



 

 

Schedule 1.113

Genentech Specified Countries

[***]

 





 



 

Schedule 1.120

Hit Success Criteria for the Initial Collaboration Targets

[***]

 





 



 

Schedule 1.128

Initial Collaboration Targets

[***]

 





 



 

Schedule 1.150

LSR Go Criteria for the Initial Collaboration Targets

[***]

 





 



 

Schedule 2.3.2

Part 1 - Genentech Targeting Arms of Interest

     [***]

 

Part 2 – [***] Terms of the [***] License

[***]

 

Part 3 – Targeting Arm Criteria applicable to the [***] Targeting Arm

     [***]

 





 



 

Schedule 12.2.1

Existing Patents

 

[***]

 





 



 

Schedule 15.7.3

Arbitration

1.                 Rules.  Except as otherwise expressly provided in the
Agreement (including under Section 15.7.2 of the Agreement), any Dispute that is
not resolved amicably pursuant to Section 15.7 of the Agreement shall be
referred to and finally resolved through arbitration administered by JAMS
pursuant to its International Arbitration Rules and Procedures (the “Rules”),
except as modified herein.

2.                 Arbitrators; Seat.  The arbitral tribunal shall be comprised
of three arbitrators.  Each Party shall select one (1) arbitrator, and the two
(2) arbitrators so selected shall choose a third arbitrator, who shall serve as
president of the tribunal, within [***] of the second arbitrator’s
appointment.  All three (3) arbitrators shall serve as neutrals, be impartial
and independent, and have at least [***].  If a Party fails to nominate its
arbitrator, or if the Parties’ arbitrators cannot agree on the third, the
necessary appointments shall be made in accordance with the Rules.  The seat, or
legal place, of arbitration shall be New York, New York, USA.  The arbitration
proceedings and all pleadings and written evidence shall be in the English
language.  Any written evidence originally in another language shall be
submitted in English translation accompanied by the original or a true copy
thereof.

3.                 Procedures; Awards.  Each Party agrees to use reasonable
efforts to make all of its current employees available, if reasonably needed,
and agrees that the arbitrators may determine any person as necessary.  The
arbitrators shall be instructed to render a written, binding, non-appealable
resolution and award on each issue that clearly states the basis upon which such
resolution and award is made.  The written resolution and award shall be
delivered to the Parties as expeditiously as possible, but in no event more than
[***] after conclusion of the hearing or the final written submissions,
whichever is later, unless otherwise agreed by the Parties or determined by the
arbitrators.  The award shall be final and binding and the Parties undertake to
carry out the award without delay.  Judgment upon such award may be entered in
any competent court.  Each Party agrees that, notwithstanding any provision of
applicable law or of this Agreement, it will not request, and the arbitrators
shall have no authority to award, punitive or exemplary damages against any
Party.

4.                 Costs.  The prevailing Party, as determined by the
arbitrators, shall be entitled to: (a) its share of fees and expenses of the
arbitrators; and (b) its reasonable attorneys’ fees and associated costs and
expenses.  In determining which Party “prevailed,” the arbitrators shall
consider: [***].  If the arbitrators determine that, given the scope of the
arbitration, neither Party “prevailed,” the arbitrators shall order that the
Parties: (A) share equally the fees and expenses of the arbitrators; and (B)
bear their own attorneys’ fees and associated costs and expenses.

5.                 Interim Equitable Relief.  Notwithstanding anything to the
contrary in this Schedule 15.7.3, either Party may seek a temporary injunction
or other interim equitable relief in a court of competent jurisdiction pending
the ability of the arbitrators to review the decision under this Schedule
15.7.3.  Such court shall have no jurisdiction or ability to resolve Disputes
beyond the specific issue of temporary injunction or other interim equitable
relief.

6.                 Protective Orders; Arbitrability.  At the request of either
Party, the arbitrators shall enter an appropriate protective order to maintain
the confidentiality of information produced or exchanged in the course of the
arbitration proceedings.  The arbitrators shall have the power to decide all
questions of





 



 

arbitrability.  Except for purposes of confirming or enforcing an award, court
proceedings to obtain interim relief, or as may be required by law, the
existence of the Dispute, any settlement negotiations, the arbitration, any
submissions (including exhibits, testimony, proposed rulings, and briefs), any
rulings and the award shall be deemed to be Confidential Information of both
Parties. The arbitrators shall have the authority to impose sanctions for
unauthorized disclosure of Confidential Information.

 

